Exhibit 10.1

EXECUTION VERSION

CONFORMED COPY

U.S. $3,000,000,000

FIVE-YEAR CREDIT AGREEMENT

Dated as of March 27, 2015

Among

MONSANTO COMPANY

and

THE FOREIGN SUBSIDIARY BORROWERS

FROM TIME TO TIME PARTIES HERETO

as Borrowers,

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders,

JPMORGAN CHASE BANK, N.A.

as Administrative Agent,

CITIBANK, N.A.,

BANK OF AMERICA, N.A.

and

MORGAN STANLEY SENIOR FUNDING, INC.

as Co-Syndication Agents,

BARCLAYS BANK PLC,

GOLDMAN SACHS BANK USA,

THE BANK OF TOKYO – MITSUBISHI UFJ, LTD.

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents

and

J.P. MORGAN SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

MORGAN STANLEY SENIOR FUNDING, INC.

as Co-Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

SECTION 1.01.

  

Certain Defined Terms

     1   

SECTION 1.02.

  

Computation of Time Periods

     23   

SECTION 1.03.

  

Accounting Terms

     23   

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

     23   

SECTION 2.01.

  

The Revolving Credit Advances

     23   

SECTION 2.02.

  

Making the Revolving Credit Advances

     24   

SECTION 2.03.

  

The Competitive Bid Advances

     26   

SECTION 2.04.

  

The Swing Line Advances

     29   

SECTION 2.05.

  

Making the Swing Line Advances; Refunding of Swing Line Advances

     29   

SECTION 2.06.

  

Letters of Credit

     30   

SECTION 2.07.

  

Fees

     34   

SECTION 2.08.

  

Optional Termination or Reduction of the Commitments

     34   

SECTION 2.09.

  

Repayment of Revolving Credit Advances

     34   

SECTION 2.10.

  

Interest on Revolving Credit and Swing Line Advances; Regulation D Compensation

     35   

SECTION 2.11.

  

Market Disruption; Inability to Determine Interest Rate; Certain Interest Rate
Determinations

     35   

SECTION 2.12.

  

Optional Conversion of Revolving Credit Advances

     37   

SECTION 2.13.

  

Optional Prepayments of Revolving Credit and Swing Line Advances

     37   

SECTION 2.14.

  

Increased Costs

     38   

SECTION 2.15.

  

Illegality

     40   

SECTION 2.16.

  

Payments and Computations

     41   

SECTION 2.17.

  

Taxes

     43   

SECTION 2.18.

  

Sharing of Payments, Etc.

     45   

SECTION 2.19.

  

Use of Proceeds

     46   

SECTION 2.20.

  

Increase in Aggregate Commitments

     46   

SECTION 2.21.

  

Extension of Termination Date

     47   

SECTION 2.22.

  

Evidence of Debt

     50   

SECTION 2.23.

  

Foreign Subsidiary Borrowers

     50   

SECTION 2.24.

  

Foreign Currency Exchange Rate

     51   

SECTION 2.25.

  

Replacement of Lenders

     52   

SECTION 2.26.

  

Defaulting Lenders

     52   

ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING

     54   

SECTION 3.01.

  

Conditions Precedent to Effectiveness of Sections 2.01, 2.03, 2.04 and 2.06

     54   

SECTION 3.02.

  

Conditions Precedent to Each Revolving Credit Borrowing, Swing Line Borrowing,
Letter of Credit Issuance, Commitment Increase and Extension Date

     55   

SECTION 3.03.

  

Additional Conditions Precedent Applicable to the Foreign Subsidiary Borrowers

     56   

 

i



--------------------------------------------------------------------------------

          Page  

SECTION 3.04.

  

Conditions Precedent to Each Competitive Bid Borrowing

     57   

SECTION 3.05.

  

Determinations Under Section 3.01

     58   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     58   

SECTION 4.01.

  

Representations and Warranties of the Borrowers

     58   

SECTION 4.02.

  

Representation and Warranty of the Lenders

     60   

ARTICLE V COVENANTS OF BORROWERS

     60   

SECTION 5.01.

  

Affirmative Covenants

     60   

SECTION 5.02.

  

Negative Covenants

     62   

SECTION 5.03.

  

Financial Covenant

     63   

ARTICLE VI EVENTS OF DEFAULT

     63   

SECTION 6.01.

  

Events of Default

     63   

ARTICLE VII THE ADMINISTRATIVE AGENT

     66   

SECTION 7.01.

  

Authorization and Action

     66   

SECTION 7.02.

  

Administrative Agent’s Reliance, Etc.

     66   

SECTION 7.03.

  

Agents and Affiliates

     67   

SECTION 7.04.

  

Lender Credit Decision

     67   

SECTION 7.05.

  

Indemnification

     67   

SECTION 7.06.

  

Successor Administrative Agent

     68   

SECTION 7.07.

  

Other Agents

     68   

SECTION 7.08.

  

Issuing Lenders

     68   

ARTICLE VIII GUARANTY

     68   

SECTION 8.01.

  

Guaranty

     68   

SECTION 8.02.

  

Guaranty of Payment

     68   

SECTION 8.03.

  

No Discharge or Diminishment of Guaranty

     68   

SECTION 8.04.

  

Defenses Waived

     69   

SECTION 8.05.

  

Rights of Subrogation

     70   

SECTION 8.06.

  

Reinstatement; Stay of Acceleration

     70   

SECTION 8.07.

  

Information

     70   

SECTION 8.08.

  

Taxes

     70   

SECTION 8.09.

  

Liability Cumulative

     70   

ARTICLE IX MISCELLANEOUS

     70   

SECTION 9.01.

  

Amendments, Etc.

     70   

SECTION 9.02.

  

Notices, Etc.

     71   

SECTION 9.03.

  

No Waiver; Remedies

     74   

SECTION 9.04.

  

Costs and Expenses

     74   

SECTION 9.05.

  

Right of Set-off

     75   

SECTION 9.06.

  

Binding Effect

     75   

SECTION 9.07.

  

Assignments and Participations

     75   

SECTION 9.08.

  

Confidentiality

     78   

 

ii



--------------------------------------------------------------------------------

          Page  

SECTION 9.09.

  

Governing Law

     78   

SECTION 9.10.

  

Execution in Counterparts

     79   

SECTION 9.11.

  

Jurisdiction, Etc.

     79   

SECTION 9.12.

  

USA PATRIOT Act

     79   

SECTION 9.13.

  

Waiver of Jury Trial

     79   

SECTION 9.14.

  

Conversion of Currencies

     79   

SECTION 9.15.

  

Severability

     80   

SECTION 9.16.

  

Integration

     80   

SECTION 9.17.

  

No Fiduciary Duty

     80   

SECTION 9.18.

  

Headings

     81   

 

iii



--------------------------------------------------------------------------------

Schedules

 

Schedule I – List of Applicable Lending Offices Schedule 3.01(b) – Disclosed
Litigation

 

Exhibits

 

Exhibit A–1 – Form of Revolving Credit Note Exhibit A–2 – Form of Competitive
Bid Note Exhibit A–3 – Form of Swing Line Note Exhibit B–1 – Form of Notice of
Revolving Credit Borrowing Exhibit B–2 – Form of Notice of Competitive Bid
Borrowing Exhibit C – Form of Assignment and Acceptance Exhibit D – Form of
Assumption Agreement Exhibit E – Form of Notice of Extension of Termination Date
Exhibit F-1 – Form of Borrowing Subsidiary Agreement Exhibit F-2 – Form of
Borrowing Subsidiary Termination Exhibit F-3 – Matters to be Covered by Foreign
Subsidiary Opinion

 

iv



--------------------------------------------------------------------------------

FIVE-YEAR CREDIT AGREEMENT (this “Agreement”), dated as of March 27, 2015, among
MONSANTO COMPANY, a Delaware corporation (the “Parent Borrower”), the Foreign
Subsidiary Borrowers (as hereinafter defined) from time to time party hereto,
the banks, financial institutions and other institutional lenders (the “Initial
Lenders”) listed on the signature pages hereof and JPMORGAN CHASE BANK, N.A.
(“JPMorgan”), as administrative agent. The parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Accounting Changes” has the meaning specified in Section 1.03.

“Administrative Agent” means JPMorgan, together with its affiliates, as the
administrative agent for the Lenders under this Agreement and the Notes,
together with any of its successors; it being understood that matters concerning
Alternative Currency Advances will be administered by J.P. Morgan Europe Limited
and therefore all notices concerning such Advances will be required to be given
at the office of J.P. Morgan Europe Limited specified in Section 9.02.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in Section 9.02 or such other office as may be specified from time to
time by the Administrative Agent as its funding and payment office by written
notice to the Parent Borrower and the Lenders; provided that, with respect to
Alternative Currency Advances, “Administrative Agent’s Office” shall mean the
office of the Administrative Agent at J.P. Morgan Europe Limited, 25 Bank
Street, Canary Wharf, London E14 5JP, United Kingdom, Attention: The Manager
Loan and Agency.

“Advance” means a Revolving Credit Advance, a Competitive Bid Advance or a Swing
Line Advance.

“Affected Lender” has the meaning specified in Section 2.15(a).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

“Agents” means the Administrative Agent, the Documentation Agents and the
Syndication Agents.

“Aggregate Amount of Financing Outstanding” at any time means the aggregate
amount of proceeds received in connection with a Receivables Financing, less
(a) any amounts collected in connection with the accounts receivable sold,
conveyed or otherwise transferred pursuant to such financing (except for any
such amounts which are deemed to be reinvested by the financing source in
additional receivables under the financing program) and (b) the amount of any
defaulted accounts receivable the uncollectibility of which is a risk assumed by
the transferee of such accounts receivable.



--------------------------------------------------------------------------------

“Agreement” has the meaning specified in the preamble hereto.

“Agreement Currency” has the meaning specified in Section 9.14(b).

“Alternative Currency” means Euro, Pounds Sterling and Yen.

“Alternative Currency Advances” has the meaning specified in Section 2.01.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Parent Borrower or its Subsidiaries from time to time
concerning or relating to money laundering, bribery or corruption.

“Applicable Creditor” has the meaning specified in Section 9.14(b).

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance and, in
the case of a Competitive Bid Advance, the office of such Lender notified by
such Lender to the Administrative Agent as its Applicable Lending Office with
respect to such Competitive Bid Advance.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Rate
Advances or any Base Rate Advances, or with respect to the Facility Fees payable
hereunder, as the case may be, the applicable rate per annum set forth in the
pricing grid (the “Pricing Grid”) set forth below under the caption
“Eurocurrency Spread”, “Base Rate Spread” or “Facility Fee Rate”, as the case
may be, based upon the Public Debt Ratings in effect on such day.

 

PRICING GRID

 

Level

  

Public Debt Ratings

S&P/Moody’s

   Applicable Rate         Eurocurrency
Spread     Base Rate
Spread     Facility Fee
Rate  

1

   At least A+ by Standard & Poor’s or A1 by Moody’s      0.690 %      0.000 % 
    0.060 % 

2

   Less than Level 1 but at least A by Standard & Poor’s or A2 by Moody’s     
0.805 %      0.000 %      0.070 % 

3

   Less than Level 2 but at least A- by Standard & Poor’s or A3 by Moody’s     
0.910 %      0.000 %      0.090 % 

4

   Less than Level 3 but at least BBB+ by Standard & Poor’s or Baa1 by Moody’s
     1.000 %      0.000 %      0.125 % 

5

   Less than Level 4      1.100 %      0.100 %      0.150 % 

As provided in the definition of “Public Debt Ratings”, if the ratings
established by S&P and Moody’s shall fall within different levels, the
Applicable Rate shall be based upon the higher rating (it being understood that
Level 1 is the highest Level and Level 5 is the lowest Level),

 

2



--------------------------------------------------------------------------------

provided that if the lower of such ratings is more than one level below the
higher of such ratings, then the Applicable Rate shall be based on the rating
that is one level above the lower of such ratings.

“Application” means an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit C hereto.

“Assuming Extending Lender” has the meaning specified in Section 2.21(c).

“Assuming Increasing Lender” has the meaning specified in Section 2.20(b).

“Assumption Agreement” has the meaning specified in Section 2.20(c).

“Available Commitment” means, as to any Lender at any time, an amount equal to
the excess, if any, of (a) such Lender’s Commitment then in effect (computed
after giving effect to any Competitive Bid Reduction) over (b) such Lender’s
Extensions of Credit (other than Competitive Bid Advances) then outstanding.

“Bank of America” means Bank of America, N.A..

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base Rate” means, for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%), which rate per annum shall at all times be equal to the
highest of: (a) the Prime Rate in effect on such day, (b)  1⁄2 of one percent
per annum above the Federal Funds Rate in effect on such day and (c) the
Eurocurrency Rate for a Eurocurrency Rate Advance in Dollars with a one-month
Interest Period commencing on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1%; provided that the Eurocurrency
Rate for any day shall be based on the LIBOR Screen Rate as of the Specified
Time on such day or, if such day is not a Business Day, the immediately
preceding Business Day. For purposes hereof: “Prime Rate” means the rate of
interest per annum publicly announced from time to time by JPMorgan as its prime
rate in effect at its principal office in New York City (the Prime Rate not
being intended to be the lowest rate of interest charged by JPMorgan in
connection with extensions of credit to debtors). Any change in the Base Rate
due to a change in the Prime Rate, the Federal Funds Rate or such Eurocurrency
Rate shall be effective as of the opening of business on the day of such change
in the Prime Rate, the Federal Funds Rate or such Eurocurrency Rate,
respectively.

 

3



--------------------------------------------------------------------------------

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.10(a)(i).

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrowers” means the Parent Borrower and the Foreign Subsidiary Borrowers.

“Borrowing” means a Revolving Credit Borrowing, a Competitive Bid Borrowing or a
Swing Line Borrowing.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement,
substantially in the form of Exhibit F-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination,
substantially in the form of Exhibit F-2.

“Business Day” means a day that is not a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that when used in connection with (a) a Eurocurrency Rate Advance
denominated in Dollars or a LIBO Rate Advance, the term “Business Day” also
excludes any day on which banks are not open for dealings in Dollar deposits in
the London interbank market, (b) a Eurocurrency Rate Advance denominated in
Euro, the term “Business Day” also excludes any day that is not a Target
Operating Day and (c) a Eurocurrency Rate Advance denominated in an Alternative
Currency other than Euro, the term “Business Day” also excludes any day on which
banks are not open for dealings in deposits of such Alternative Currency in the
London interbank market.

“Calculation Date” means the last Business Day of each calendar month (or any
other day selected by the Administrative Agent when an Event of Default has
occurred and is continuing (each, an “Optional Calculation Date”)); provided
that (a) the second Business Day preceding each Borrowing date with respect to
any Eurocurrency Rate Advance shall also be a “Calculation Date”, (b) the second
Business Day preceding each date on which any Eurocurrency Rate Advance is
extended or rolled-over shall also be a “Calculation Date”, (c) each Borrowing
date with respect to any other Advance made hereunder shall also be a
“Calculation Date” and (d) the date of issuance, amendment, renewal or extension
of a Letter of Credit shall also be a Calculation Date.

“Citibank” means Citibank, N.A.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means as to any Lender, the obligation of such Lender, if any, to
make Revolving Credit Advances and participate in Swing Line Advances and
Letters of Credit in an aggregate principal and/or face amount not to exceed
(a) the amount set forth opposite such Lender’s name on the signature pages
hereof, (b) if such Lender has become a Lender hereunder pursuant to an
Assumption Agreement, the amount set forth in such Assumption Agreement or
(c) if such Lender has entered into any Assignment and Acceptance, the amount
set forth for such Lender in the Register maintained by the Administrative Agent
pursuant to Section 9.07(c), in

 

4



--------------------------------------------------------------------------------

each case, as such amounts may be changed from time to time pursuant to the
terms hereof (including as such amounts may be reduced pursuant to Section 2.08,
increased pursuant to Section 2.20 or Section 2.21 or extended pursuant to
Section 2.21). The original aggregate amount of the Commitments is
$3,000,000,000.

“Commitment Date” has the meaning specified in Section 2.20(b).

“Commitment Increase” has the meaning specified in Section 2.20(a).

“Commitment Period” means the period commencing on the Effective Date and ending
on the Termination Date.

“Communications” has the meaning specified in Section 9.02(b).

“Competitive Bid Advance” means an advance by a Lender to the Parent Borrower as
part of a Competitive Bid Borrowing resulting from the competitive bidding
procedure described in Section 2.03 and refers to a Fixed Rate Advance or a LIBO
Rate Advance.

“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted by the
Parent Borrower under the competitive bidding procedure described in
Section 2.03.

“Competitive Bid Note” means a promissory note of the Parent Borrower of a
Competitive Bid Advance payable to the order of any Lender, in substantially the
form of Exhibit A-2 hereto, evidencing the indebtedness of the Parent Borrower
to such Lender resulting from such Competitive Bid Advance made by such Lender.

“Competitive Bid Reduction” has the meaning specified in Section 2.01.

“Confidential Information” means information that any Borrower furnishes to the
Administrative Agent, any Issuing Lender or any Lender which information is
non-public, confidential or proprietary in nature (provided that in the case of
information received after the date hereof, such information is clearly
identified at the time of delivery as confidential or is otherwise reasonably
recognizable as confidential), but does not include any such information
(a) that is or becomes generally available to the public other than as the
result of an unauthorized disclosure by any Agent or any Lender, (b) that is or
becomes available to such Agent or such Lender from a source other than a
Borrower and such Agent or such Lender had no reason to believe that such source
did not have legitimate possession of such information or such source was under
any obligation to keep such information confidential or (c) pertaining to this
Agreement routinely provided by arrangers to data service providers (including
league table providers) that serve the lending industry.

“Consenting Lender” has the meaning specified in Section 2.21(a).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, (c) depreciation and amortization expense,
(d) stock-based compensation expense, (e)

 

5



--------------------------------------------------------------------------------

any foreign currency translation losses, (f) any amortization of unrecognized
pension net losses, (g) any extraordinary, unusual or otherwise non-recurring
cash charges, provided, that the amounts referred to in this clause (g) shall
not, in the aggregate, exceed $500,000,000 during the Commitment Period, (h) the
cumulative non-cash effect of any changes in accounting standards and (i) any
other non-cash losses, adjustments or charges, and minus, to the extent included
in the statement of such Consolidated Net Income for such period, the sum of
(i) interest income, (ii) any foreign currency translation gains, (iii) any
amortization of unrecognized pension net gains, (iv) any extraordinary, unusual
or otherwise non-recurring cash gains and (v) any other non-cash gains.

“Consolidated Net Assets” at any time, means, the amount of total assets after
deducting therefrom all current liabilities all as set forth on the most recent
annual or quarterly consolidated balance sheet of the Parent Borrower delivered
pursuant to Section 5.01(f) and computed in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Parent Borrower and its Subsidiaries excluding non-controlling interest,
determined on a consolidated basis in accordance with GAAP and as set forth in
the Parent Borrower’s consolidated statement of income for such period.

“Consolidated Leverage Ratio” means, as of the last day of any period, the ratio
of (a) Debt for Borrowed Money on such day to (b) Consolidated EBITDA for such
period.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.11 or 2.12.

“Credit Party” means the Administrative Agent, each Issuing Lender, any Swing
Line Lender or any other Lender.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 90 days incurred in the ordinary course of such Person’s business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person as
lessee under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (f) all obligations, contingent or otherwise, of
such Person in respect of acceptances, letters of credit or similar extensions
of credit, (g) all obligations of such Person in respect of Hedge Agreements,
which shall be deemed to be the net amount (if positive) which would be payable
by such Person if all outstanding Hedge Agreements were terminated as of the
date of determination, (h) all Debt of others referred to in clauses (a) through
(g) above or clause (i) below guaranteed directly or indirectly in any manner by
such Person, or in effect guaranteed directly or indirectly by such Person
through an agreement (1) to pay or purchase such Debt or to advance or supply
funds for the payment or purchase of such Debt, (2) to purchase, sell or lease
(as lessee or lessor) property, or to purchase or sell services, primarily for
the purpose of enabling the debtor to make payment of such Debt or to assure the
holder of such Debt against loss, (3) to supply funds to or in any other manner
invest in the debtor (including any agreement to pay for property or services
irrespective of whether such property is received or such services are

 

6



--------------------------------------------------------------------------------

rendered) or (4) otherwise to assure a creditor against loss, and (i) all Debt
referred to in clauses (a) through (h) above secured by (or for which the holder
of such Debt has an existing right, contingent or otherwise, to be secured by)
any Lien on property (including, without limitation, accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Debt, provided, that, if such Person has not
assumed or become liable for the payment of such Debt, it shall be taken into
account only to the extent of the book value or fair market value, whichever is
greater, of the property subject to such Lien. Notwithstanding the foregoing, in
the case of any lease of property from a Governmental Authority or any loan from
a Governmental Authority in connection with an arrangement that provides tax or
other similar benefits to the Parent Borrower or any of its Consolidated
Subsidiaries, if the Parent Borrower or any of its Consolidated Subsidiaries
receives a financial asset in connection with such transaction, the payment
obligations under such lease or loan shall not be included as Debt to the extent
that (i) the payments required under such lease or loan are provided by such
financial asset and (ii) neither the Parent Borrower nor any of its Consolidated
Subsidiaries has any net financial liability for such payments.

“Debt for Borrowed Money” means, without duplication, at any date, (a) the
aggregate principal amount of long-term and short-term debt of the Parent
Borrower and its Consolidated Subsidiaries as set forth opposite the applicable,
or any like, captions on the most recent annual or quarterly consolidated
balance sheet of the Parent Borrower delivered pursuant to Section 5.01(f) and
computed in accordance with GAAP, (b) with respect to a Receivables Financing
which is not a Limited Recourse Receivables Financing, the aggregate amount of
receivables the collection of which has been guaranteed by the Parent Borrower
or any Material Subsidiary or in respect of which the Parent Borrower or any
Material Subsidiary has an indemnification obligation to the financing party,
(c) to the extent that the aggregate principal amount of Limited Recourse
Receivables Financings outstanding at such date exceeds $2,500,000,000, the
amount of such excess and (d) all debt of others referred to in clause (a) above
guaranteed directly or indirectly in any manner by the Parent Borrower or any
Consolidated Subsidiary, all as reflected on the most recent financial
statements of the Parent Borrower delivered pursuant to Section 5.01(f) and
computed in accordance with GAAP; provided that in the case of any lease of
property from a Governmental Authority or any loan from a Governmental Authority
in connection with an arrangement that provides tax or other similar benefits to
the Parent Borrower or any of its Consolidated Subsidiaries, if the Parent
Borrower or any of its Consolidated Subsidiaries receives a financial asset in
connection with such transaction, the payment obligations under such lease or
loan shall not be included as Debt for Borrowed Money to the extent that (i) the
payments required under such lease or loan are provided by such financial asset
and (ii) neither the Parent Borrower nor any of its Consolidated Subsidiaries
has any net financial liability for such payments.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Advance, (ii) fund any portion of its participations in Letters of Credit or
Swing Line Advances or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Parent Borrower or any Credit
Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless

 

7



--------------------------------------------------------------------------------

such writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit (other than, in the case of such other agreements,
to the extent such Lender’s notice or public statement of non-compliance is due
to the applicable debtor’s breach thereunder or as a result of such Lender’s
good faith dispute with respect to its funding obligations thereunder), (c) has
failed, within three Business Days after written request by a Credit Party,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund
prospective Advances and participations in then outstanding Letters of Credit
and Swing Line Advances under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance reasonably
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event; provided, in each case, that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

“Designated Amount” has the meaning specified in Section 2.21(c).

“Designated Increase” has the meaning specified in Section 2.20(b).

“Disclosed Litigation” has the meaning specified in Section 3.01(b).

“Documentation Agents” means Barclays Bank PLC, Goldman Sachs Bank USA, The Bank
of Tokyo-Mitsubishi UFJ, Ltd. and Wells Fargo Bank, National Association, as
co-documentation agents.

“Dollar Advances” has the meaning specified in Section 2.01.

“Dollar Equivalent” means, at any date, (a) with respect to an Advance or
Commitment denominated in Dollars, the principal amount thereof at such date and
(b) with respect to an Advance denominated in any Alternative Currency, the
principal amount thereof at such date in such currency, converted to Dollars at
the Spot Exchange Rate (determined as of such date, or if such date is not a
Calculation Date, as of the most recent Calculation Date) with respect to such
currency at such date.

“Dollars” and “$” mean dollars in lawful currency of the United States.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assumption Agreement or the Assignment and Acceptance
pursuant to which it became a Lender, or such other office of such Lender as
such Lender may from time to time specify to the Parent Borrower and the
Administrative Agent.

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
jurisdiction within the United States.

 

8



--------------------------------------------------------------------------------

“EDGAR” means the electronic disclosure system for the receipt, storage,
retrieval and dissemination of public documents filed with the Securities and
Exchange Commission.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender and (c) any
other Person (other than a natural person) approved by the Administrative Agent
and each Issuing Lender and, unless an Event of Default has occurred and is
continuing at the time any assignment is effected in accordance with
Section 9.07, the Parent Borrower, such approvals not to be unreasonably
withheld or delayed; provided that the Parent Borrower shall be deemed to have
provided such approval unless the Parent Borrower shall object in writing to the
Administrative Agent within ten Business Days after receiving notice of such
proposed assignment; provided, further, that neither the Parent Borrower nor an
Affiliate of the Parent Borrower shall qualify as an Eligible Assignee.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating to any Environmental Law, Environmental Permit or Hazardous Materials
or arising from alleged injury or threat of injury to health, safety or the
environment, including, without limitation, (a) by any Governmental Authority
for enforcement, cleanup, removal, response, remedial or other actions or
damages and (b) by any Governmental Authority or any third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or written judicial
policy or guidance that is publicly available, in each case relating to
pollution or protection of the environment, health and safety as they relate to
harmful or deleterious substances or natural resources, including, without
limitation, those relating to the use, handling, transportation, treatment,
storage, disposal, release or discharge of harmful or deleterious substances.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Parent Borrower’s controlled group, or under common control with
the Parent Borrower, within the meaning of Section 414 of the Code.

“ERISA Event” means (a) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC; (b) the
application pursuant to Section 412 of the Code or Section 302 of ERISA for a
waiver of the minimum funding standard with respect to a Plan; (c) the provision
by the administrator of any Plan of a notice of intent to terminate such Plan
pursuant to Section 4041(c) of ERISA (including any such notice with respect to
a plan amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of the Parent Borrower or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by the
Parent Borrower or any ERISA Affiliate from a Multiple Employer Plan during a
plan year for which it was a substantial employer, as defined in Section

 

9



--------------------------------------------------------------------------------

4001(a)(2) of ERISA; (f) the conditions for the imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan; (g) the
institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Plan; or (h) a Foreign Plan Event.

“EURIBOR Screen Rate” has the meaning specified in the definition of
“Eurocurrency Rate”.

“Euro” or “€” means the official non-legacy currency denominated as the Euro and
constituting legal tender for the payment of public and private debts in the
participating member states of the European Union.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Parent Borrower and the
Administrative Agent.

“Eurocurrency Rate” means (a) with respect to any Eurocurrency Rate Advances
denominated in Euro for any Interest Period, the interbank offered rate
administered by the Banking Federation of the European Union (or any other
Person which takes over the administration of such rate) for Euro for a period
equal in length to such Interest Period as displayed on page EURIBOR01 of the
Reuters screen (or, in the event such rate does not appear on such Reuters page,
on any successor or substitute page on such screen that displays such rate, or
on the appropriate page of the Bloomberg platform or such other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion; in each case, the “EURIBOR
Screen Rate”) as of the Specified Time on the Quotation Day for such Interest
Period and (b) with respect to any Eurocurrency Rate Advances for any Interest
Period (other than any Eurocurrency Rate Advance denominated in Euro), the
London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for the relevant currency for a period equal in length to such Interest
Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that
displays such rate (or, in the event such rate does not appear on either of such
Reuters pages, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of the Bloomberg platform or such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case, the “LIBOR
Screen Rate”) as of the Specified Time on the Quotation Day for such Interest
Period; provided that if the applicable Screen Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement; provided,
further, that if the applicable Screen Rate shall not be available at such time
for such Interest Period (an “Impacted Interest Period”) with respect to the
relevant currency (the “Impacted Currency”), then the Eurocurrency Rate shall be
the Interpolated Rate at such time (provided that if the Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement); provided, further, that all of the foregoing shall be subject to
Section 2.11(a).

 

10



--------------------------------------------------------------------------------

“Eurocurrency Rate Advance” means an Advance that bears interest as provided in
Section 2.10(a)(ii).

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances or LIBO Rate Advances comprising part of the same
Borrowing means the reserve percentage applicable two Business Days before the
first day of such Interest Period under regulations issued from time to time by
the Board for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for a member bank of the Federal Reserve System of the United States in New York
City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurocurrency
Rate Advances or LIBO Rate Advances is determined) having a term equal to such
Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Credit Party or required to be withheld or deducted from a payment to a Credit
Party, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Credit Party being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are imposed as a result of a present or former connection between such
Credit Party and the jurisdiction imposing such Tax (other than connections
solely arising from such Credit Party having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, enforced, or sold or assigned an interest
in, this Agreement or the Notes), (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Commitment pursuant to a law
in effect on the date on which (i) such Lender acquires such interest (other
than pursuant to an assignment request by the Borrower) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest or to such Lender immediately before it changed its lending office,
(c) U.S. federal Taxes imposed as a result of a Credit Party’s failure to comply
with Sections 2.17(e) and (f) and (d) U.S. federal withholding Taxes imposed
under FATCA.

“Extension Date” has the meaning specified in Section 2.21(b).

“Extension Request Date” has the meaning specified in Section 2.21(a).

“Extensions of Credit” means as to any Lender at any time, an amount equal to
the sum of (a) the Dollar Equivalent at such time of the aggregate outstanding
principal amount of all Revolving Credit Advances held by such Lender, (b) the
aggregate outstanding principal amount of all Competitive Bid Advances held by
such Lender, (c) such Lender’s Percentage of the L/C Obligations then
outstanding and (e) such Lender’s Percentage of the aggregate outstanding
principal amount of Swing Line Advances.

“Facility Fees” has the meaning specified in Section 2.07(a).

 

11



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System of the United States arranged by federal funds brokers, as published for
such day (or, if such day is not a Business Day, for the next preceding Business
Day) by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it; provided that if
the Federal Funds Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Fixed Rate Advances” has the meaning specified in Section 2.03(a)(i).

“Foreign Borrower Obligations” means the unpaid principal of and interest on
(including interest accruing after the maturity of the Advances and
Reimbursement Obligations and interest accruing after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Foreign Subsidiary Borrower, whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding) the
Advances and all other obligations and liabilities of the Foreign Subsidiary
Borrowers to any Agent, any Issuing Lender or any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, the Notes, the Letters of Credit or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the Agents
or to any Lender that are required to be paid by any Foreign Subsidiary Borrower
pursuant hereto) or otherwise.

“Foreign Plan” means each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
US law and is maintained or contributed to by the Parent Borrower or any ERISA
Affiliate.

“Foreign Plan Event” means, with respect to any Foreign Plan, (A) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any employer or employee contributions required by applicable law or by the
terms of such Foreign Plan; (B) the failure to register or loss of good standing
or registration with applicable regulatory authorities of any such Foreign Plan
required to be registered; or (C) the failure of any Foreign Plan to comply in
all material respects with any provisions of applicable law and regulations or
with the material terms of such Foreign Plan.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Borrower” means any Foreign Subsidiary of the Parent
Borrower designated as a Foreign Subsidiary Borrower by the Parent Borrower
pursuant to Section 2.23 that has not ceased to be a Foreign Subsidiary Borrower
pursuant to such Section.

 

12



--------------------------------------------------------------------------------

“Foreign Subsidiary Opinion” means, with respect to any Foreign Subsidiary
Borrower, a legal opinion of counsel to such Foreign Subsidiary Borrower
addressed to the Administrative Agent and the Lenders covering the matters set
forth on Exhibit F-3, with such assumptions, qualifications and deviations
therefrom as the Administrative Agent shall approve (such approval not to be
unreasonably withheld).

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time, subject to the procedures set forth in Section 1.03.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Guaranteed Obligations” has the meaning specified in Section 8.01.

“Guaranty” means the guaranty of the Parent Borrower set forth in Article VIII.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant (or any words of similar import) under any
Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“Impacted Currency” has the meaning specified in the definition of “Eurocurrency
Rate”.

“Impacted Interest Period” has the meaning specified in the definition of
“Eurocurrency Rate”.

“Increase Date” has the meaning specified in Section 2.20(a).

“Increasing Lender” has the meaning specified in Section 2.20(b).

“Indemnified Costs” has the meaning specified in Section 7.05.

“Indemnified Party” has the meaning specified in Section 9.04(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrowers under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Initial Lenders” has the meaning specified in the preamble hereto.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Revolving Credit Borrowing and each LIBO Rate Advance comprising part
of the same Competitive Bid Borrowing, the period commencing on the date of such
Eurocurrency Rate

 

13



--------------------------------------------------------------------------------

Advance or LIBO Rate Advance or the date of the Conversion of any Base Rate
Advance into such Eurocurrency Rate Advance and ending on the last day of the
period selected by the relevant Borrower pursuant to the provisions below and,
thereafter, with respect to Eurocurrency Rate Advances, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by such Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be one, two,
three or six months, as the relevant Borrower may, upon notice received by the
Administrative Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, in the case of any
Eurocurrency Rate Advance denominated in Dollars or any LIBO Rate Advance or
11:00 A.M. (London time) on the fourth Business Day prior to the first day of
such Interest Period, in the case of any Eurocurrency Rate Advance denominated
in any Alternative Currency, select; provided, however, that:

(a) no Borrower may select any Interest Period that ends after the Termination
Date;

(b) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Revolving Credit Borrowing or for LIBO Rate Advances
comprising part of the same Competitive Bid Borrowing shall be of the same
duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(d) whenever the first day of any Interest Period occurs on the last day of a
calendar month or on a day of an initial calendar month for which there is no
numerically corresponding day in the calendar month that succeeds such initial
calendar month by the number of months equal to the number of months in such
Interest Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.

“Interpolated Rate” means, at any time and with respect to any Impacted
Currency, the rate per annum (rounded to the same number of decimal places as
the relevant Screen Rate) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
applicable Screen Rate (for the longest period for which the applicable Screen
Rate is available for the Impacted Currency) that is shorter than the Impacted
Interest Period and (b) the applicable Screen Rate (for the shortest period for
which the applicable Screen Rate is available for the Impacted Currency) that
exceeds the Impacted Interest Period, in each case, as of the Specified Time on
the Quotation Day for such Interest Period. When determining the rate for a
period which is less than the shortest period for which the applicable Screen
Rate is available, such Screen Rate for purposes of clause (a) above shall be
deemed to be the overnight screen rate, where “overnight screen rate” means, in
relation to any currency, the overnight rate for such currency determined by the
Administrative Agent from such service as the Administrative Agent may select.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

14



--------------------------------------------------------------------------------

“Issuing Lender” means JPMorgan, Citibank, Bank of America, Morgan Stanley and
any other Lender selected by the Parent Borrower and approved by the
Administrative Agent that has agreed in its sole discretion to act as an
“Issuing Lender” hereunder, or any of their respective affiliates, in each case
in its capacity as issuer of any Letter of Credit. Each reference herein to “the
Issuing Lender” shall be deemed to be a reference to the relevant Issuing
Lender.

“JPMorgan” has the meaning specified in the preamble hereto.

“Judgment Currency” has the meaning specified in Section 9.14(b).

“L/C Fee Payment Date” means (a) the third Business Day following the last day
of each March, June, September and December and (b) the last day of the
Commitment Period.

“L/C Issuer Obligation” means the obligation of an Issuing Lender, upon agreeing
to a Letter of Credit issuance request from a Borrower, to issue such Letter of
Credit pursuant to Section 2.06; provided that no Issuing Lender shall have any
obligation to issue a Letter of Credit upon request by any Borrower, but shall,
upon receipt of such request, decide, in its sole discretion, whether to issue
such requested Letter of Credit. The L/C Issuer Obligation of each of JPMorgan,
Citibank, Bank of America and Morgan Stanley is $75,000,000; provided that the
L/C Issuer Obligation of any Issuing Lender may be increased or decreased from
time to time by mutual agreement of the Parent Borrower and such Issuing Lender.

“L/C Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 2.06(e).

“L/C Participants” means all the Lenders other than the applicable Issuing
Lender.

“Lead Arrangers” means J.P. Morgan Securities LLC, Citigroup Global Markets
Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and Morgan Stanley
Senior Funding, Inc., as joint lead arrangers and joint bookrunners.

“Lenders” means the Initial Lenders, each Assuming Increasing Lender that shall
become a party hereto pursuant to Section 2.20, each Assuming Extending Lender
that shall become a party hereto pursuant to Section 2.21 and each Person that
shall become a party hereto pursuant to Section 2.14, Section 2.15,
Section 2.21, Section 2.23 or Section 9.07.

“Letters of Credit” has the meaning specified in Section 2.06(a).

“LIBO Rate” means, for any Interest Period with respect to all LIBO Rate
Advances comprising part of the same Competitive Bid Borrowing, the LIBOR Screen
Rate as of the Specified Time on the Quotation Day for a Eurocurrency Rate
Advance in Dollars with an Interest Period equal in length to such Interest
Period; provided that if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement; provided,
further, that if the LIBOR Screen Rate is not available at such time for such
Interest Period with respect to Dollars, then the LIBO Rate shall be the
Interpolated Rate at such time (provided that if the Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement).

“LIBO Rate Advance” has the meaning specified in Section 2.03(a)(i).

 

15



--------------------------------------------------------------------------------

“LIBOR Screen Rate” has the meaning specified in the definition of “Eurocurrency
Rate”.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement having the effect of
security, including, without limitation, the lien or retained security title of
a conditional vendor.

“Limited Recourse Receivables Financing” means a Receivables Financing with a
customary market structure and with limited or no recourse to the Parent
Borrower and its Subsidiaries, other than through the provision of Standard
Securitization Undertakings. For this purpose, a transaction will be considered
to be a Limited Recourse Receivables Financing if treated as a true sale of the
related receivables for accounting purposes, even if the financing provider has
limited or partial recourse to the Parent Borrower or any Receivables
Subsidiary.

“Material Adverse Change” means any material adverse change in the financial
condition or results of operations of the Parent Borrower or the Parent Borrower
and its Consolidated Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or results of operations of the Parent Borrower or the Parent Borrower
and its Consolidated Subsidiaries taken as a whole or (b) the ability of any
Borrower to perform its obligations under this Agreement or any Note.

“Material Subsidiary” means, at any time, a domestic Consolidated Subsidiary of
the Parent Borrower having (i) at least 10% of the total Consolidated assets of
the Parent Borrower and its Subsidiaries (determined as of the last day of the
most recent fiscal quarter of the Parent Borrower for which financial statements
of the Parent Borrower are available) or (ii) at least 10% of the Consolidated
net sales of the Parent Borrower and its Subsidiaries for the twelve month
period ending on the last day of the most recent fiscal quarter of the Parent
Borrower for which financial statements of the Parent Borrower are available.

“Moody’s” means Moody’s Investors Service, Inc.

“Morgan Stanley” means Morgan Stanley Bank, N.A.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Parent Borrower or any ERISA Affiliate
is making or accruing an obligation to make contributions, or has within any of
the preceding five plan years made or accrued an obligation to make
contributions.

“Multiple Employer Plan” means a Single Employer Plan that (a) is maintained for
employees of the Parent Borrower or any ERISA Affiliate and at least one Person
other than the Parent Borrower or any ERISA Affiliate or (b) was so maintained
and in respect of which the Parent Borrower or any ERISA Affiliate could have
liability under Section 4064 or 4069 of ERISA in the event such plan has been or
were to be terminated.

“Non-Consenting Lender” has the meaning specified in Section 2.21(a).

“Non-Recourse Debt” means Debt of a Person: (a) as to which neither the Parent
Borrower nor any Subsidiary (other than a Receivables Subsidiary) provides any
credit support of any kind or is directly or indirectly liable (as a guarantor
or otherwise) and (b) which does not

 

16



--------------------------------------------------------------------------------

provide any recourse against any of the assets of the Parent Borrower or any
Subsidiary (other than a Receivables Subsidiary). Notwithstanding the foregoing,
the provision of Standard Securitization Undertakings in connection with a
Receivables Financing shall not invalidate the status of the Debt of such
Receivables Subsidiary that otherwise constitutes Non-Recourse Debt pursuant to
the terms of this definition.

“Note” means a Revolving Credit Note, a Competitive Bid Note or a Swing Line
Note.

“Notice” has the meaning specified in Section 9.02(c).

“Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.03(a).

“Notice of Extension of Termination Date” means a Notice of Extension of
Termination Date substantially in the form of Exhibit E.

“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a)(i).

“Obligated Party” has the meaning specified in Section 8.02.

“Optional Calculation Date” has the meaning specified in the definition of
“Calculation Date”.

“Other Taxes” has the meaning specified in Section 2.17(b).

“Parent Borrower” has the meaning specified in the preamble hereto.

“Parent-of-a-Lender” means, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a subsidiary.

“Participant Register” has the meaning specified in Section 9.07(e).

“Patriot Act” has the meaning specified in Section 9.12.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Percentage” means as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the Total Commitments or, at any time
after the Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Revolving Credit Advances then
outstanding constitutes of the aggregate principal amount of the Revolving
Credit Advances then outstanding, provided, that, in the event that the
Revolving Credit Advances are paid in full prior to the reduction to zero of the
Total Extensions of Credit, the Percentages shall be determined in a manner
designed to ensure that the other outstanding Extensions of Credit (other than
Competitive Bid Advances) shall be held by the Lenders on a comparable basis.
Notwithstanding the foregoing, in the case of Section 2.26 when a Defaulting
Lender shall exist, Percentages shall be determined without regard to any
Defaulting Lender’s Commitment.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

17



--------------------------------------------------------------------------------

“Platform” has the meaning specified in Section 9.02(b).

“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.

“Pricing Grid” has the meaning specified in the definition of “Applicable Rate”.

“Prime Rate” has the meaning specified in the definition of “Base Rate”.

“Public Debt Rating” means, as of any date, the lowest rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Parent
Borrower. For purposes of the foregoing, (a) if only one of S&P and Moody’s
shall have in effect a Public Debt Rating, the Applicable Rate shall be
determined by reference to the available rating; (b) if neither S&P nor Moody’s
shall have in effect a Public Debt Rating, the Applicable Rate will be set in
accordance with Level 5 as set forth in the Pricing Grid; (c) if the ratings
established by S&P and Moody’s shall fall within different levels, the
Applicable Rate shall be based upon the higher rating (it being understood that
Level 1 is the highest Level and Level 5 is the lowest Level), provided that if
the lower of such ratings is more than one level below the higher of such
ratings, then the Applicable Rate shall be based on the rating that is one level
above the lower of such ratings; and (d) if any rating established by S&P or
Moody’s shall be changed (other than as a result of a change in the rating
system of S&P or Moody’s), such change shall be effective as of the date on
which such change is first announced publicly by the rating agency making such
change and until the date which immediately precedes the date on which the next
change is first announced. If the rating system of S&P or Moody’s shall change,
or if either such rating agency shall cease to be in the business of rating
corporate debt obligations, the Parent Borrower and the Lenders shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agency with the desired result
that the criteria for determining Applicable Rate shall be substantially the
same after such amendment as it was before such changed ratings system or such
unavailability of ratings from such rating agency. Pending the effectiveness of
any such amendment, the Applicable Rate shall be determined by reference to the
rating from the other rating agency; provided that if, at any time, no rating is
available from a rating agency or any other nationally recognized statistical
rating organization designated by the Parent Borrower and approved in writing by
the Administrative Agent, the Applicable Rate shall be set at the Level most
recently in effect for the thirty days following the date when the last
available rating became unavailable and thereafter the Applicable Rate shall be
set at Level 5.

“Quotation Day” means (a) with respect to any Eurocurrency Rate Advance
denominated in Pounds Sterling for any Interest Period, the first day of such
Interest Period, (b) with respect to any Eurocurrency Rate Advance denominated
in Euro, two TARGET Operating Days before the first day of such Interest Period
and (c) with respect to any Eurocurrency Rate Advance denominated in any
currency other than Pounds Sterling or Euro for any Interest Period, two
Business Days prior to the first day of such Interest Period and (d) with
respect to any LIBO Rate Advance, two Business Days prior to the first day of
such Interest Period (unless, in each case, market practice differs in the
relevant market where the Eurocurrency Rate or LIBO Rate, as applicable, for
such currency is to be determined, in which case the Quotation Day will be
determined by the Administrative Agent in accordance with market practice in
such market (and if quotations would normally be given on more than one day,
then the Quotation Day will be the last of those days).

“Receivables Financing” means any financing pursuant to which the Parent
Borrower or any Material Subsidiary of the Parent Borrower may sell, convey,
participate or otherwise transfer to a Receivables Subsidiary or any other
Person, or grant a security interest in, any accounts receivable (and related
assets) of the Parent Borrower or such Material Subsidiary.

 

18



--------------------------------------------------------------------------------

“Receivables Subsidiary” means a bankruptcy-remote, special-purpose wholly owned
Subsidiary formed in connection with a Receivables Financing, (a) which engages
in no activities other than in connection with Receivables Financing or in
business or activities incidental or related thereto, (b) which has no Debt
other than Non-Recourse Debt, (c) with respect to which neither the Parent
Borrower nor any of its Subsidiaries has any obligations (including any
obligation to maintain or preserve its financial condition or cause it to
achieve certain levels of operating results) other than the Standard
Securitization Undertakings and (d) for which the Administrative Agent shall
have received an officer’s certificate from the Parent Borrower certifying the
foregoing.

“Reference Bank Rate” means, (a) with respect to any Eurocurrency Rate Advance
denominated in any currency for any Interest Period, the arithmetic mean of the
Submitted Bank Reference Rates in respect thereof and (b) with respect to any
LIBO Rate Advance for any Interest Period, the arithmetic mean of the Submitted
Bank Reference Rates in respect thereof.

“Reference Banks” means, with respect to any currency, such banks as may be
appointed by the Administrative Agent with the approval of the Parent Borrower
(such approval not to be unreasonably withheld or delayed) and the consent of
such bank.

“Refunded Swing Line Advances” has the meaning specified in Section 2.05(b).

“Register” has the meaning specified in Section 9.07(c).

“Regulation U” means Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation” means the obligation of each Borrower to reimburse
the Issuing Lender pursuant to Section 2.06(e) for amounts drawn under Letters
of Credit issued for the account of such Borrower.

“Required Lenders” means, at any time, Lenders holding more than 50%
(represented as a fraction for purposes of the proviso) of the Total Commitments
then in effect or, if the Commitments have been terminated, the Total Extensions
of Credit then outstanding; provided that, in accordance with Section 2.26(b),
the portion of the Total Commitments of, and the portion of the Total Extensions
of Credit held or deemed held by, any Defaulting Lender shall be excluded from
both the numerator and the denominator for purposes of making a determination of
the Lenders constituting Required Lenders.

“Reset Date” has the meaning specified in Section 2.24(a).

“Revolving Credit Advance” means an advance (other than a Swing Line Advance) in
Dollars or any Alternative Currency by a Lender to any Borrower as part of a
Revolving Credit Borrowing and refers to a Base Rate Advance (in the case of
Dollar Advances only) or a Eurocurrency Rate Advance (each of which shall be a
“Type” of Revolving Credit Advance).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type and denominated in the same currency
made by each of the Lenders pursuant to Section 2.01.

 

19



--------------------------------------------------------------------------------

“Revolving Credit Note” means a promissory note of a Borrower payable to the
order of any Lender, in substantially the form of Exhibit A-1 hereto, evidencing
the aggregate indebtedness of such Borrower to such Lender resulting from the
Revolving Credit Advances made to such Borrower by such Lender.

“S&P” means Standard & Poor’s Rating Services LLC.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of Treasury, the U.S. Department of State,
the United Nations Security Council, the European Union or any European Union
member state, (b) any Person operating, organized or resident in a Sanctioned
Country to the extent such Person is the subject of Sanctions or (c) any Person
controlled by any such Person or Persons.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of Treasury or the U.S. Department of State or (b) the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom.

“Screen Rate” means the EURIBOR Screen Rate and the LIBOR Screen Rate,
collectively and individually, as the context may require.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the Parent
Borrower or any ERISA Affiliate and no Person other than the Parent Borrower and
the ERISA Affiliates or (b) was so maintained and in respect of which the Parent
Borrower or any ERISA Affiliate could have liability under Section 4069 of ERISA
in the event such plan has been or were to be terminated.

“Specified Time” means 11:00 a.m., London time.

“Spot Exchange Rate” means, on any day, with respect to any Alternative
Currency, the spot rate of exchange at which Dollars are offered for such
Alternative Currency in London that appears at 11:00 A.M., London time, on the
applicable display page on the Reuters Service (or such other page as may
replace such page on such service for the purpose of displaying the spot rate of
exchange in London for the conversion of such Alternative Currency into
Dollars). For purposes of determining the Spot Exchange Rate in connection with
an Alternative Currency Advance, such spot exchange rate shall be determined as
of the Calculation Date for such Advance with respect to transactions in such
Alternative Currency that will settle on the date of such Advance.

“Standard Securitization Undertakings” means the (x) representations,
warranties, covenants, indemnities and performance guarantees of the Parent
Borrower or any of its Subsidiaries to a Receivables Subsidiary or (y)
indemnification or similar obligations (concerning the failure to contribute
account receivables meeting the requirements of the applicable Receivables
Financing (but not concerning any loss with respect to collection in respect of
such account receivables)) or servicing or similar obligations that are entered
into by the Parent Borrower or any of its Subsidiaries (other than a Receivables
Subsidiary), in each case, that are customary in securitization transactions for
accounts receivable.

 

20



--------------------------------------------------------------------------------

“Submitted Reference Bank Rate” means, as to any Reference Bank:

(a) in relation to any Eurocurrency Rate Advance denominated in Euro for any
Interest Period, the rate supplied to the Administrative Agent at its request by
such Reference Bank as of the Specified Time on the Quotation Day for a
Eurocurrency Rate Advance denominated in Euro for the applicable Interest Period
as the rate which such Reference Bank assesses to be the rate at which interbank
term deposits in Euro and for the relevant period are offered for spot value
(T+2) by one prime bank to another prime bank within the EMU zone;

(b) in relation to any Eurocurrency Rate Advance denominated in currency other
than Euro, the rate (rounded upward to four decimal places) supplied to the
Administrative Agent at its request by such Reference Bank as of the Specified
Time on the Quotation Day for a Eurocurrency Rate Advance in the relevant
currency for the applicable Interest Period as the rate at which such Reference
Bank could borrow funds in the London interbank market in such currency and for
the relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period; provided
that upon supplying such Submitted Reference Bank Rate to the Administrative
Agent pursuant to this clause (b), such Reference Bank shall certify that it has
not submitted or shared such Submitted Reference Bank Rate with any individual
who is formally designated as being involved in the ICE LIBOR submission
process; and

(c) in relation to any LIBO Rate Advance, the rate (rounded upward to four
decimal places) supplied to the Administrative Agent at its request by such
Reference Bank as of the Specified Time on the Quotation Day for a LIBO Rate
Advance for the applicable Interest Period as the rate at which such Reference
Bank could borrow funds in the London interbank market in Dollars and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in Dollars and for that period; provided that
upon supplying such Submitted Reference Bank Rate to the Administrative Agent
pursuant to this clause (c), such Reference Bank shall certify that it has not
submitted or shared such Submitted Reference Bank Rate with any individual who
is formally designated as being involved in the ICE LIBOR submission process.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or other entity of which (or in which) more
than 50% of (a) the issued and outstanding capital stock or other ownership
interests having ordinary voting power to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity
(irrespective of whether at the time capital stock of any other class or classes
or other ownership interests of such corporation, partnership or other entity
shall or might have voting power upon the occurrence of any contingency),
(b) the interest in the capital or profits of such limited liability company,
partnership or joint venture or (c) the beneficial interest in such trust, in
each case, is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries.

“Swing Line Advances” has the meaning specified in Section 2.04(a).

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by a Swing Line Lender pursuant to Section 2.04.

 

21



--------------------------------------------------------------------------------

“Swing Line Commitment” means the obligation of each Swing Line Lender to make
Swing Line Advances pursuant to Section 2.04. The Swing Line Commitment of each
of JPMorgan, Citibank, Bank of America and Morgan Stanley is $50,000,000.

“Swing Line Exposure” means, at any time, the sum of the aggregate amount of all
outstanding Swing Line Loans at such time. The Swing Line Exposure of any Lender
at any time shall be the sum of (a) such Lender’s Percentage of the total
Swingline Exposure at such time related to Swing Line Loans other than any Swing
Line Loans made by such Lender in its capacity as a Swing Line Lender and (b) if
such Lender is a Swing Line Lender, the principal amount of all Swing Line Loans
made by such Lender outstanding at such time (to the extent that the other
Lenders have not funded their participations in such Swing Line Loans).

“Swing Line Lender” means each of JPMorgan, Citibank, Bank of America and Morgan
Stanley, in its capacity as a lender of Swing Line Advances.

“Swing Line Note” means a promissory note of the Parent Borrower payable to the
order of any Swing Line Lender, in substantially the form of Exhibit A-3 hereto,
evidencing the aggregate indebtedness of the Parent Borrower to such Lender
resulting from the Swing Line Advances made by such Lender.

“Swing Line Participation Amount” has the meaning specified in Section 2.05(c).

“Syndication Agents” means Citibank, Bank of America and Morgan Stanley Senior
Funding, Inc., as co-syndication agents.

“TARGET Operating Day” means any day that is not (a) a Saturday or Sunday,
(b) Christmas Day or New Year’s Day, (c) any day banks are otherwise not open
for dealings in deposits in Euro in the London interbank market or (d) any other
day on which the Trans-European Automated Real Time Gross Settlement Express
Transfer System (or any successor settlement system) is not operating (as
determined by the Administrative Agent).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means the earlier of (a) March 27, 2020, subject to the
extension thereof pursuant to Section 2.21, and (b) the date of termination in
whole of the Commitments pursuant to Section 2.08 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender with
respect to any requested extension pursuant to Section 2.21 shall be the
Termination Date in effect immediately prior to the applicable Extension Date
for all purposes of this Agreement.

“Total Commitments” means, at any time, the aggregate amount of the Commitments
then in effect.

“Total Extensions of Credit” means, at any time, the aggregate amount of the
Extensions of Credit of the Lenders outstanding at such time.

“Type” has the meaning specified in the definition of “Revolving Credit
Advance”.

“United States” has the meaning specified in Section 7701 of the Code.

 

22



--------------------------------------------------------------------------------

“United States Person” has the meaning specified in Section 7701 of the Code.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Yen” or “¥” means the lawful currency of Japan.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP, provided that, in the event
that any change in GAAP shall occur and such change results in a change in the
method of calculation, or the results of the calculation, of financial
covenants, ratios, terms or any other provisions in this Agreement (“Accounting
Changes”), the Parent Borrower and Administrative Agent agree to, at the request
of the Parent Borrower or the Required Lenders, enter into negotiations in order
to amend such financial covenants, ratios, terms or any other provisions of this
Agreement so as to reflect equitably such Accounting Changes with the desired
result that the criteria for evaluating the Borrowers’ financial condition shall
be the same after such Accounting Changes as if such Accounting Changes had not
been made. Until such time as such an amendment shall have been executed and
delivered by the Borrowers, the Administrative Agent and the Required Lenders,
all financial covenants, ratios, terms and other provisions in this Agreement
shall continue to be calculated or construed as if such Accounting Changes had
not occurred. “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the Securities and Exchange
Commission or analogous Governmental Authority, including any such change which
may be voluntarily adopted by the Parent Borrower prior to the required date of
adoption.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Revolving Credit Advances. (a) Each Lender severally agrees,
on the terms and conditions hereinafter set forth, to make Revolving Credit
Advances denominated in Dollars (“Dollar Advances”) or Alternative Currencies
(“Alternative Currency Advances”) to the Borrowers from time to time on any
Business Day during the Commitment Period in an aggregate principal amount at
any time outstanding which (i) when added (after giving effect to any
application of proceeds of such Revolving Credit Advances pursuant to
Section 2.05) to the sum of (A) such Lender’s Percentage of the L/C Obligations
then outstanding, (B) such Lender’s Swing Line Exposure then outstanding and
(C) such Lender’s Percentage of the Dollar Equivalent of the aggregate principal
amount of any other Revolving Credit Advances then outstanding, does not exceed
such Lender’s Commitment (provided that the aggregate amount of the Commitments
of the Lenders shall be deemed used from time to time to the extent of the
aggregate amount of the Competitive Bid Advances then outstanding and such
deemed use of the aggregate amount of the Commitments shall be allocated among
the Lenders ratably according to their respective Commitments (such deemed use
of the aggregate amount of the Commitments being a “Competitive Bid Reduction”))
and (ii) will not result in the Total Extensions of Credit exceeding the Total
Commitments.

 

23



--------------------------------------------------------------------------------

(b) Each Revolving Credit Borrowing denominated in Dollars shall be in an
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof (provided that a Swing Line Lender may request, on behalf of the Parent
Borrower, Revolving Credit Advances in Dollars under the Commitments that are
Base Rate Advances in other amounts pursuant to Section 2.05). Each Revolving
Credit Borrowing denominated in Euro shall be in an aggregate amount of
€5,000,000 or an integral multiple of €1,000,000 in excess thereof. Each
Revolving Credit Borrowing denominated in Pounds Sterling shall be in an
aggregate amount of £5,000,000 or an integral multiple of £1,000,000 in excess
thereof. Each Revolving Credit Borrowing denominated in Yen shall be in an
aggregate amount of ¥500,000,000 or an integral multiple of ¥100,000,000 in
excess thereof.

(c) Each Revolving Credit Borrowing shall consist of Revolving Credit Advances
of the same Type and currency made on the same day.

(d) Each Revolving Credit Borrowing shall consist of Revolving Credit Advances
made ratably by the Lenders according to their respective Commitments.

(e) Each Lender may, at its option, make any Advance available to any Foreign
Subsidiary Borrower by causing any foreign or domestic branch or Affiliate of
such Lender to make such Advance; provided that any exercise of such option
shall not affect the obligation of such Foreign Subsidiary Borrower to repay
such Advance in accordance with the terms of this Agreement.

(f) Within the limits of each Lender’s Commitment, each Borrower may borrow
under this Section 2.01, prepay pursuant to Section 2.13 and reborrow under this
Section 2.01.

SECTION 2.02. Making the Revolving Credit Advances. (a) Each Revolving Credit
Borrowing shall be made on notice, given not later than (i) 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances denominated in Dollars, (ii) 11:00 A.M. (London time)
on the fourth Business Day prior to the date of the proposed Revolving Credit
Borrowing in the case of a Revolving Credit Borrowing consisting of Eurocurrency
Rate Advances denominated in any Alternative Currency, or (iii) 11:00 A.M. (New
York City time) on the date of the proposed Revolving Credit Borrowing in the
case of a Revolving Credit Borrowing consisting of Base Rate Advances, by the
Parent Borrower (and, in the case of a Borrowing by a Foreign Subsidiary
Borrower, such Foreign Subsidiary Borrower) to the Administrative Agent, which
shall give to each Lender prompt notice thereof by fax. Each such notice of a
Revolving Credit Borrowing (a “Notice of Revolving Credit Borrowing”) shall be
in writing (provided that in the case of any Revolving Credit Borrowing
denominated in Dollars, notice may be given by telephone, confirmed immediately
in writing by fax), in substantially the form of Exhibit B-1 hereto, specifying
therein the requested (i) date of such Borrowing, (ii) Type of Advances
comprising such Revolving Credit Borrowing (provided that all Alternative
Currency Advances shall be Eurocurrency Rate Advances), (iii) aggregate amount
of such Revolving Credit Borrowing (including the currency of such Borrowing),
(iv) name of the relevant Borrower and (v) in the case of a Revolving Credit
Borrowing consisting of Eurocurrency Rate Advances, the initial Interest Period
for each such Advance. If no election as to the currency of an Advance is
specified in any such Notice, then the requested Advance shall be denominated in
Dollars. If no election as to the Type of Advance is specified in any Notice of
Revolving Credit Borrowing for a Dollar Advance, then the requested Advance
shall be a Base Rate Advance. If no Interest Period with respect to any
Eurocurrency Advance is specified in any such Notice, then the applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. If no election as to the Borrower is specified in any such Notice,
then the requested Borrower shall be deemed to be the Parent Borrower. Each
Lender shall, before 2:00 P.M. (New York City time), in the case of Dollar
Advances, and 3:00 P.M. (London time), in the case of Alternative Currency
Advances, on the date of such Revolving Credit Borrowing, make

 

24



--------------------------------------------------------------------------------

available for the account of its Applicable Lending Office to the Administrative
Agent at the Administrative Agent’s Office, in same day funds, such Lender’s
ratable portion of such Revolving Credit Borrowing. After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Administrative Agent will make such funds
available to the Borrower that requested such Revolving Credit Borrowing at the
Administrative Agent’s address referred to in Section 9.02.

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) no
Borrower may select Eurocurrency Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Revolving Credit Borrowing does not
comply with Section 2.01(b), (ii) no Borrower may select Eurocurrency Rate
Advances for any Revolving Credit Borrowing if the obligation of the Lenders to
make Eurocurrency Rate Advances shall then be suspended pursuant to Section 2.11
or 2.15 and (iii) the Eurocurrency Rate Advances may not be outstanding as part
of more than eight separate Revolving Credit Borrowings.

(c) Each Notice of Revolving Credit Borrowing shall be irrevocable and binding
on the relevant Borrower. In the case of any Revolving Credit Borrowing that the
related Notice of Revolving Credit Borrowing specifies is to be comprised of
Eurocurrency Rate Advances, the relevant Borrower shall indemnify each Lender
against any loss, cost or expense incurred by such Lender as a result of any
failure to fulfill on or before the date specified in such Notice of Revolving
Credit Borrowing for such Revolving Credit Borrowing the applicable conditions
set forth in Article III, including, without limitation, any loss (excluding
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund the Revolving Credit Advance to be made by such Lender as part of such
Revolving Credit Borrowing when such Revolving Credit Advance, as a result of
such failure, is not made on such date.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date (or, in the case of Base Rate Advances, prior to 1:00 P.M.
(New York City time) on the date) of any Revolving Credit Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s ratable
portion of such Revolving Credit Borrowing, the Administrative Agent may assume
that such Lender has made such portion available to the Administrative Agent on
the date of such Revolving Credit Borrowing in accordance with subsection (a) of
this Section 2.02 and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower that requested such Borrowing on such
date a corresponding amount in the applicable currency. If and to the extent
that such Lender shall not have so made such ratable portion available to the
Administrative Agent, such Lender and each Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount in the
applicable currency together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of such Borrower, the
interest rate applicable at the time to Revolving Credit Advances comprising
such Revolving Credit Borrowing and (ii) in the case of such Lender, (A) with
respect to Dollar Advances, the greater of (x) the Federal Funds Rate and (y) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) with respect to Alternative Currency
Advances, the rate per annum determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation in the relevant
Alternative Currency. If such Lender shall repay to the Administrative Agent
such corresponding amount, such amount so repaid shall constitute such Lender’s
Revolving Credit Advance as part of such Borrowing for purposes of this
Agreement.

(e) The failure of any Lender to make the Revolving Credit Advance to be made by
it as part of any Revolving Credit Borrowing shall not relieve any other Lender
of its obligation, if any, hereunder to make its Revolving Credit Advance on the
date of such Borrowing, but no Lender shall be responsible for the failure of
any other Lender to make the Revolving Credit Advance to be made by such other
Lender on the date of any Revolving Credit Borrowing.

 

25



--------------------------------------------------------------------------------

SECTION 2.03. The Competitive Bid Advances. (a) Each Lender severally agrees
that the Parent Borrower may make Competitive Bid Borrowings in Dollars under
this Section 2.03 from time to time on any Business Day during the period from
the date hereof until the date occurring 30 days prior to the Termination Date
in the manner set forth below; provided that, following the making of each
Competitive Bid Borrowing, the Dollar Equivalent of the aggregate amount of the
Advances then outstanding, when added to the sum of (i) the L/C Obligations then
outstanding and (ii) the aggregate principal amount of the Swing Line Advances
then outstanding, does not exceed the Total Commitments (computed without regard
to any Competitive Bid Reduction).

(i) The Parent Borrower may request a Competitive Bid Borrowing under this
Section 2.03 by delivering to the Administrative Agent, by fax, a notice of a
Competitive Bid Borrowing (a “Notice of Competitive Bid Borrowing”), in
substantially the form of Exhibit B-2 hereto, specifying therein the requested
(v) date of such proposed Competitive Bid Borrowing, (w) aggregate amount of
such proposed Competitive Bid Borrowing, (x) in the case of a Competitive Bid
Borrowing consisting of LIBO Rate Advances, Interest Period, or in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances, maturity date for
repayment of each Fixed Rate Advance to be made as part of such Competitive Bid
Borrowing (which maturity date may not be earlier than the date occurring 30
days after the date of such Competitive Bid Borrowing or later than the
Termination Date), (y) interest payment date or dates relating thereto, and
(z) other terms (if any) to be applicable to such Competitive Bid Borrowing, not
later than 10:00 A.M. (New York City time) (A) at least one Business Day prior
to the date of the proposed Competitive Bid Borrowing, if the Parent Borrower
shall specify in the Notice of Competitive Bid Borrowing that the rates of
interest to be offered by the Lenders shall be fixed rates per annum (the
Advances comprising any such Competitive Bid Borrowing being referred to herein
as “Fixed Rate Advances”) and (B) at least five Business Days prior to the date
of the proposed Competitive Bid Borrowing, if the Parent Borrower shall instead
specify in the Notice of Competitive Bid Borrowing that the rates of interest be
offered by the Lenders are to be based on the LIBO Rate (the Advances comprising
such Competitive Bid Borrowing being referred to herein as “LIBO Rate
Advances”). Each Notice of Competitive Bid Borrowing shall be irrevocable and
binding on the Parent Borrower. The Administrative Agent shall in turn promptly
notify each Lender of each request for a Competitive Bid Borrowing received by
it from the Parent Borrower by sending such Lender a copy of the related Notice
of Competitive Bid Borrowing.

(ii) Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more Competitive Bid Advances to the Parent
Borrower as part of such proposed Competitive Bid Borrowing at a rate or rates
of interest specified by such Lender in its sole discretion, by notifying the
Administrative Agent (which shall give prompt notice thereof to the Parent
Borrower), before 9:30 A.M. (New York City time) on the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of Fixed Rate Advances and before 10:00 A.M. (New York City time) three Business
Days before the date of such proposed Competitive Bid Borrowing, in the case of
a Competitive Bid Borrowing consisting of LIBO Rate Advances, of the minimum
amount and maximum amount of each Competitive Bid Advance which such Lender
would be willing to make as part of such proposed Competitive Bid Borrowing
(which amounts may, subject to the proviso to the first sentence of this
Section 2.03(a), exceed such Lender’s Commitment, if any), the rate or rates of
interest therefor and such Lender’s Applicable Lending Office with respect to
such Competitive Bid Advance; provided that if the Administrative Agent in its
capacity as a Lender shall, in its sole

 

26



--------------------------------------------------------------------------------

discretion, elect to make any such offer, it shall notify the Parent Borrower of
such offer at least 30 minutes before the time and on the date on which notice
of such election is to be given to the Administrative Agent by the other
Lenders. If any Lender shall elect not to make such an offer, such Lender shall
so notify the Administrative Agent, at least 30 minutes prior to the time at
which notice of such election is to be given to the Administrative Agent by the
other Lenders, and such Lender shall not be obligated to, and shall not, make
any Competitive Bid Advance as part of such Competitive Bid Borrowing; provided
that the failure by any Lender to give such notice shall not cause such Lender
to be obligated to make any Competitive Bid Advance as part of such proposed
Competitive Bid Borrowing.

(iii) The Parent Borrower shall, in turn, before 10:30 A.M. (New York City time)
on the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances and before 11:00
A.M. (New York City time) three Business Days before the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of LIBO Rate Advances, either:

(x) cancel such Competitive Bid Borrowing by giving the Administrative Agent
notice to that effect, or

(y) accept one or more of the offers made by any Lender or Lenders pursuant to
paragraph (ii) above, in its sole discretion, by giving notice to the
Administrative Agent of the amount of each Competitive Bid Advance (which amount
shall be equal to or greater than the minimum amount, and equal to or less than
the maximum amount, notified to the Parent Borrower by the Administrative Agent
on behalf of such Lender for such Competitive Bid Advance pursuant to paragraph
(ii) above) to be made by each Lender as part of such Competitive Bid Borrowing,
and reject any remaining offers made by Lenders pursuant to paragraph (ii) above
by giving the Administrative Agent notice to that effect. The Parent Borrower
shall accept the offers made by any Lender or Lenders to make Competitive Bid
Advances in order of the lowest to the highest rates of interest offered by such
Lenders. If two or more Lenders have offered the same interest rate, the amount
to be borrowed at such interest rate will be allocated among such Lenders in
proportion to the maximum amount that each such Lender offered at such interest
rate.

(iv) If the Parent Borrower notifies the Administrative Agent that such
Competitive Bid Borrowing is cancelled pursuant to paragraph (iii)(x) above, the
Administrative Agent shall give prompt notice thereof to the Lenders and such
Competitive Bid Borrowing shall not be made.

(v) If the Parent Borrower accepts one or more of the offers made by any Lender
or Lenders pursuant to paragraph (iii)(y) above, the Administrative Agent shall
in turn promptly notify (A) each Lender that has made an offer as described in
paragraph (ii) above, of the date and aggregate amount of such Competitive Bid
Borrowing and whether or not any offer or offers made by such Lender pursuant to
paragraph (ii) above have been accepted by the Parent Borrower, (B) each Lender
that is to make a Competitive Bid Advance as part of such Competitive Bid
Borrowing, of the amount of each Competitive Bid Advance to be made by such
Lender as part of such Competitive Bid Borrowing, and (C) each Lender that is to
make a Competitive Bid Advance as part of such Competitive Bid Borrowing, upon
receipt, that the Administrative Agent has received forms of documents appearing
to fulfill the applicable conditions set forth in Article III. Each Lender that
is to make a Competitive Bid Advance as part of such Competitive Bid Borrowing
shall, before 12:00 noon (New York City time) on the date of

 

27



--------------------------------------------------------------------------------

such Competitive Bid Borrowing specified in the notice received from the
Administrative Agent pursuant to clause (A) of the preceding sentence or any
later time when such Lender shall have received notice from the Administrative
Agent pursuant to clause (C) of the preceding sentence, make available for the
account of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent’s Office, in same day funds, such Lender’s portion of such
Competitive Bid Borrowing. Upon fulfillment of the applicable conditions set
forth in Article III and after receipt by the Administrative Agent of such
funds, the Administrative Agent will make such funds available to the Parent
Borrower at the Administrative Agent’s address referred to in Section 9.02.
Promptly after each Competitive Bid Borrowing the Administrative Agent will
notify each Lender of the amount of the Competitive Bid Borrowing, the
consequent Competitive Bid Reduction and the dates upon which such Competitive
Bid Reduction commenced and will terminate.

(vi) If the Parent Borrower notifies the Administrative Agent that it accepts
one or more of the offers made by any Lender or Lenders pursuant to paragraph
(iii)(y) above, such notice of acceptance shall be irrevocable and binding on
the Parent Borrower. The Parent Borrower shall indemnify each Lender against any
loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in the related Notice of Competitive Bid
Borrowing for such Competitive Bid Borrowing the applicable conditions set forth
in Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Competitive Bid Advance to be made by such Lender as part of such Competitive
Bid Borrowing when such Competitive Bid Advance, as a result of such failure, is
not made on such date.

(b) Each Competitive Bid Borrowing shall be in an aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and,
following the making of each Competitive Bid Borrowing, the Parent Borrower
shall be in compliance with the limitation set forth in the proviso to the first
sentence of subsection (a) above.

(c) Within the limits and on the conditions set forth in this Section 2.03, the
Parent Borrower may from time to time borrow under this Section 2.03, repay or
prepay pursuant to subsection (d) below, and reborrow under this Section 2.03,
provided that a Competitive Bid Borrowing shall not be made within three
Business Days of the date of any other Competitive Bid Borrowing.

(d) The Parent Borrower shall repay to the Administrative Agent for the account
of each Lender that has made a Competitive Bid Advance, on the maturity date of
each Competitive Bid Advance (such maturity date being that specified by the
Parent Borrower for repayment of such Competitive Bid Advance in the related
Notice of Competitive Bid Borrowing delivered pursuant to subsection (a)(i)
above and provided in the Competitive Bid Note evidencing such Competitive Bid
Advance), the then unpaid principal amount of such Competitive Bid Advance. The
Parent Borrower shall not have any right to prepay any principal amount of any
Competitive Bid Advance unless, and then only on the terms, specified by the
Parent Borrower for such Competitive Bid Advance in the related Notice of
Competitive Bid Borrowing delivered pursuant to subsection (a)(i) above and set
forth in the Competitive Bid Note evidencing such Competitive Bid Advance.

(e) The Parent Borrower shall pay interest on the unpaid principal amount of
each Competitive Bid Advance from the date of such Competitive Bid Advance to
the date the principal amount of such Competitive Bid Advance is repaid in full,
at the rate of interest for such Competitive Bid Advance specified by the Lender
making such Competitive Bid Advance in its notice with respect thereto delivered
pursuant to subsection (a)(ii) above, payable on the interest payment date or
dates specified by

 

28



--------------------------------------------------------------------------------

the Parent Borrower for such Competitive Bid Advance in the related Notice of
Competitive Bid Borrowing delivered pursuant to subsection (a)(i) above, as
provided in the Competitive Bid Note evidencing such Competitive Bid Advance.
Upon the occurrence and during the continuance of an Event of Default under
Section 6.01(a), the Parent Borrower shall pay interest on the amount of unpaid
principal of and interest on each Competitive Bid Advance owing to a Lender,
payable in arrears on the date or dates interest is payable thereon, at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such Competitive Bid Advance under the terms of the Competitive
Bid Note evidencing such Competitive Bid Advance unless otherwise agreed in such
Competitive Bid Note.

(f) The indebtedness of the Parent Borrower resulting from each Competitive Bid
Advance made as part of a Competitive Bid Borrowing shall be evidenced by a
separate Competitive Bid Note payable to the order of the Lender making such
Competitive Bid Advance.

SECTION 2.04. The Swing Line Advances. (a) Subject to the terms and conditions
hereof, each Swing Line Lender agrees to make a portion of the credit otherwise
available to the Parent Borrower under the Commitments from time to time during
the Commitment Period by making swing line advances (“Swing Line Advances”) to
the Parent Borrower in Dollars; provided that (i) the aggregate principal amount
of Swing Line Advances outstanding at any time shall not exceed $200,000,000,
(ii) the aggregate principal amount of Swing Line Advances of any Swing Line
Lender outstanding at any time shall not exceed such Swing Line Lender’s Swing
Line Commitment; (iii) the Swing Line Exposure of any Swing Line Lender at any
time, when aggregated with such Swing Line Lender’s Percentage of the Dollar
Equivalent of the aggregate principal amount of the Revolving Credit Advances
then outstanding and such Swing Line Lender’s Percentage of the L/C Obligations
then outstanding, shall not exceed such Swing Line Lender’s Commitment, (iv) the
Parent Borrower shall not request, and no Swing Line Lender shall make, any
Swing Line Advance if, after giving effect to the making of such Swing Line
Advance, the aggregate amount of the Available Commitments would be less than
zero, (v) no Swing Line Lender shall make any Swing Line Advance without first
confirming with the Administrative Agent that, after giving effect to the making
of such Swing Line Advance, the aggregate amount of the Available Commitments
would be greater than or equal to zero and (vi) such Swing Line Advances shall
be Base Rate Advances. During the Commitment Period, the Parent Borrower may use
the Swing Line Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof. Swing Line Advances shall be
Base Rate Advances only.

(b) The Parent Borrower shall repay to each Swing Line Lender the then unpaid
principal amount of each Swing Line Advance made by such Lender on the earlier
of the Termination Date and the first date after such Swing Line Advance is made
that is the 15th or last day of a calendar month and is at least five Business
Days after such Swing Line Advance is made; provided that on each date that a
Revolving Credit Advance or Competitive Bid Advance is borrowed, the Parent
Borrower shall repay all Swing Line Advances then outstanding.

SECTION 2.05. Making the Swing Line Advances; Refunding of Swing Line Advances.
(a) Whenever the Parent Borrower desires that a Swing Line Lender make Swing
Line Advances, it shall give, at the Parent Borrower’s sole option, any Swing
Line Lender irrevocable telephonic notice confirmed promptly in writing (which
telephonic notice must be received by such Swing Line Lender not later than 1:00
P.M. (New York City time) on the date of the proposed Swing Line Advance),
specifying (i) the amount to be borrowed and (ii) the requested date of such
Borrowing (which shall be a Business Day during the Commitment Period). Each
Swing Line Advance shall be in an amount equal to $500,000 or a whole multiple
of $100,000 in excess thereof. Not later than 3:00 P.M. (New York City time) on
the date of such Swing Line Advance, the relevant Swing Line Lender shall make
available to the Administrative Agent at the Administrative Agent’s Office, in
same day funds, an amount equal to the amount of the Swing Line Advance to be
made by such Swing Line Lender. After the Administrative

 

29



--------------------------------------------------------------------------------

Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Administrative Agent will make such funds
available to the Parent Borrower at the Administrative Agent’s address referred
to in Section 9.02.

(b) Each Swing Line Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Parent Borrower (which hereby
irrevocably directs each Swing Line Lender to act on its behalf), on one
Business Day’s notice given by such Swing Line Lender no later than 12:00 noon
(New York City time), request each Lender to make, and each Lender hereby agrees
to make, a Revolving Credit Advance that is a Base Rate Advance, in an amount
equal to such Lender’s Percentage of the aggregate amount of the Swing Line
Advances made by such Swing Line Lender (the “Refunded Swing Line Advances”)
outstanding on the date of such notice, to repay such Swing Line Lender. Each
Lender shall make the amount of such Refunded Swing Line Advance available to
the Administrative Agent at the Administrative Agent’s Office, in same day
funds, not later than 10:00 A.M. (New York City time) one Business Day after the
date of such notice. The proceeds of such Refunded Swing Line Advances shall be
immediately made available by the Administrative Agent to such Swing Line Lender
for application by such Swing Line Lender to the repayment of the Swing Line
Advances.

(c) If prior to the time a Refunded Swing Line Advance would have otherwise been
made pursuant to Section 2.05(b), one of the events described in Section 6.01(e)
shall have occurred and be continuing with respect to the Parent Borrower or if
for any other reason, as determined by any Swing Line Lender in its sole
discretion, Refunded Swing Line Advances may not be made as contemplated by
Section 2.05(b), each Lender shall, on the date such Refunded Swing Line Advance
was to have been made pursuant to the notice referred to in Section 2.05(b),
purchase for cash an undivided participating interest in the then outstanding
Swing Line Advances by paying to such Swing Line Lender an amount (the “Swing
Line Participation Amount”) equal to (i) such Lender’s Percentage times (ii) the
sum of the aggregate principal amount of Swing Line Advances made by such Swing
Line Lender that are then outstanding and that were to have been repaid with
such Refunded Swing Line Advances.

(d) If at any time after any Swing Line Lender has received from any Lender such
Lender’s Swing Line Participation Amount, such Swing Line Lender receives any
payment on account of the Swing Line Advances made by such Swing Line Lender,
such Swing Line Lender will distribute to such Lender its Swing Line
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Lender’s pro rata portion of such payment if such payment is not
sufficient to pay the principal of and interest on all such Swing Line Advances
then due); provided, however, that in the event that such payment received by
such Swing Line Lender is required to be returned, such Lender will return to
such Swing Line Lender any portion thereof previously distributed to it by such
Swing Line Lender.

(e) Each Lender’s obligation to make the Refunded Swing Line Advances referred
to in Section 2.05(b) and to purchase participating interests pursuant to
Section 2.05(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender or the Parent Borrower may have against any Swing
Line Lender, any Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Article III,
(iii) any adverse change in the condition (financial or otherwise) of any
Borrower, (iv) any breach of this Agreement by any Borrower or any other Lender
or (v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

SECTION 2.06. Letters of Credit. (a) L/C Issuer Obligation. Subject to the terms
and conditions hereof, each Issuing Lender, in reliance on the agreements of the
other Lenders set forth in

 

30



--------------------------------------------------------------------------------

Section 2.06(d)(i), agrees to issue standby letters of credit (“Letters of
Credit”) for the account of any Borrower on any Business Day during the
Commitment Period in such form as may be approved from time to time by such
Issuing Lender; provided that no Issuing Lender shall be under any obligation to
issue any Letter of Credit if, (i) after giving effect to such issuance, (A) the
L/C Obligations in respect of all Letters of Credit then outstanding would
exceed $300,000,000, (B) the L/C Obligations in respect of Letters of Credit
issued by such Issuing Lender would exceed such Issuing Lender’s L/C Issuer
Obligation or (C) the aggregate amount of the Available Commitments would be
less than zero, (ii) such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
law, rule, regulation or order or any request or directive (whether or not
having the force of law), or would impose upon such Issuing Lender with respect
to such Letter of Credit any restriction, reserve, capital or liquidity
requirement (for which such Issuing Lender is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon such
Issuing Lender any unreimbursed loss, cost or expense which was not applicable
on the Effective Date and which such Issuing Lender in good faith deems material
to it or (iii) the issuance of the Letter of Credit would violate one or more
policies of such Issuing Lender applicable to letters of credit generally
without regard to the party requesting the Letter of Credit. In addition, no
Issuing Lender shall issue any Letter of Credit without first confirming with
the Administrative Agent that, after giving effect to the issuance of such
Letter of Credit, the aggregate amount of the Available Commitments would be
greater than or equal to zero.

Each Letter of Credit shall (i) be denominated in Dollars and (ii) expire no
later than the earlier of (A) the first anniversary of its date of issuance and
(B) the date that is five Business Days prior to the Termination Date, provided
that any Letter of Credit with a one-year term may provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referred to in clause (B) above). No Issuing Lender shall amend any
Letter of Credit if the L/C Issuer would not be permitted at such time to issue
the Letter of Credit in its amended form under the terms hereof.

(b) Procedure for Issuance of Letters of Credit. Any Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, executed by such Borrower (and, if such Borrower is a Foreign
Subsidiary Borrower, by the Parent Borrower) and otherwise completed to the
satisfaction of the Issuing Lender, and such other certificates, documents and
other papers and information as the Issuing Lender may request. Upon receipt of
any Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and such Borrower. The Issuing
Lender shall furnish a copy of such Letter of Credit to the relevant Borrower
promptly following the issuance thereof. The Issuing Lender shall promptly
furnish to the Administrative Agent, which shall in turn promptly furnish to the
Lenders, notice of the issuance of each Letter of Credit (including the amount
thereof).

(c) Fees and Other Charges. Each Borrower will pay a fee on the aggregate amount
available to be drawn on all outstanding Letters of Credit issued for its
account at a per annum rate equal to the Applicable Rate then in effect with
respect to Eurocurrency Rate Advances, shared ratably among the Lenders and
payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date. In addition, each Borrower shall pay to the Issuing Lender for its own
account a fronting fee in an amount agreed with the Issuing Lender on the
undrawn and unexpired amount of each Letter of Credit issued for the account of
such Borrower, payable quarterly in arrears on each L/C Fee Payment Date after
the

 

31



--------------------------------------------------------------------------------

issuance date. In addition to the foregoing fees, each Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit issued
for the account of such Borrower.

(d) L/C Participations. (i) Each Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk,
an undivided interest equal to such L/C Participant’s Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
issued by the Issuing Lender and the amount of each draft paid by the Issuing
Lender thereunder. Each L/C Participant agrees with the Issuing Lender that, if
a draft is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the relevant Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Issuing Lender upon demand at
the Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed. Each L/C Participant’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against the Issuing Lender, any
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Article III, (C) any adverse change in the
condition (financial or otherwise) of any Borrower, (D) any breach of this
Agreement by any Borrower or any other L/C Participant or (E) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

(ii) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 2.06(d)(i) in respect of any unreimbursed portion of
any payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (A) such amount, times (B) the greater of (x) the daily
average Federal Funds Rate and (y) a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation, during the
period from and including the date such payment is required to the date on which
such payment is immediately available to the Issuing Lender, times (C) a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360. If any such amount required to be
paid by any L/C Participant pursuant to Section 2.06(d)(i) is not made available
to the Issuing Lender by such L/C Participant within three Business Days after
the date such payment is due, the Issuing Lender shall be entitled to recover
from such L/C Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to Base Rate
Advances. A certificate of the Issuing Lender submitted to any L/C Participant
with respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.

(iii) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 2.06(d)(i), the Issuing Lender receives
any payment related to such Letter of Credit (whether directly from a Borrower
or otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

 

32



--------------------------------------------------------------------------------

(e) Reimbursement Obligation of the Borrowers. If any draft is paid under any
Letter of Credit issued for the account of any Borrower, such Borrower shall
reimburse the Issuing Lender for the amount of (x) the draft so paid and (y) any
taxes, fees, charges or other costs or expenses incurred by the Issuing Lender
in connection with such payment, not later than 2:00 P.M. (New York City time)
on (i) the Business Day that such Borrower receives notice of such draft, if
such notice is received on such day prior to 10:00 A.M. (New York City time) or
(ii) if clause (i) above does not apply, the Business Day immediately following
the day that such Borrower receives such notice. Each such payment shall be made
to the Issuing Lender at its address for notices referred to herein in Dollars
and in immediately available funds. Interest shall be payable on any such
amounts from the date on which the relevant draft is paid until payment in full
at the rate set forth in (A) until the Business Day next succeeding the date of
the relevant notice, Section 2.10(a)(i) and (B) thereafter, Section 2.10(b).
Notwithstanding the foregoing, each Borrower may, at its sole option and subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.02, 2.03 or 2.05 that such payment be financed with a Revolving Credit
Advance, a Competitive Bid Advance or a Swing Line Advance in an equivalent
amount and, to the extent so financed, such Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Revolving Credit
Advance, Competitive Bid Advance or Swing Line Advance.

(f) Obligations Absolute. Each Borrower’s obligations under this Section 2.06
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that such
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. Each Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and such Borrower’s
Reimbursement Obligations under Section 2.06(e) shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among such Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of such Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions resulting from the gross negligence or willful misconduct of the
Issuing Lender. Each Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit issued for the
account of such Borrower or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct, shall be binding on such
Borrower and shall not result in any liability of the Issuing Lender to such
Borrower.

(g) Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit issued for the account of a Borrower, the Issuing Lender
shall promptly notify such Borrower of the date and amount thereof. The
responsibility of the Issuing Lender to the Borrowers in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

(h) Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 2.06,
the provisions of this Section 2.06 shall apply.

(i) Applicability of ISP. Unless otherwise expressly agreed by the Issuer Lender
and the Borrower when a Letter of Credit is issued, the rules of the ISP shall
apply to each standby Letter of Credit.

(j) Issuing Lender Protection. The Issuing Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the Issuing Lender shall have all of the benefits and
immunities provided to the Administrative Agent in Article VII with respect to
any acts taken or omissions suffered by the Issuing Lender in connection with
Letters of Credit issued by it or proposed to be issued by it and any
Application pertaining to such Letters of Credit.

 

33



--------------------------------------------------------------------------------

SECTION 2.07. Fees. (a) Facility Fee. The Parent Borrower agrees to pay to the
Administrative Agent for the account of each Lender a facility fee (the
“Facility Fee”), which shall accrue at the Applicable Rate on the average daily
amount of the Commitment of such Lender (whether drawn or undrawn) during the
period from and including the Effective Date to but excluding the Termination
Date; provided that if such Lender continues to have any Extensions of Credit
(other than Competitive Bid Advances) after the Termination Date, then such
Facility Fee shall continue to accrue on the average daily amount of such
Lender’s Extensions of Credit (excluding any Competitive Bid Advances) during
the period from and including the Termination Date to but excluding the date on
which such Lender ceases to have any Extensions of Credit (other than
Competitive Bid Advances). Accrued Facility Fees shall be payable in arrears
quarterly on the third Business Day following the end of each March, June,
September and December and on the Termination Date, commencing on the first of
such dates to occur after the date hereof; provided that any Facility Fees
accruing after the Termination Date shall be payable on demand.

(b) Administrative Agent’s Fees. The Parent Borrower shall pay to the
Administrative Agent for its own account such fees as may from time to time be
agreed between the Parent Borrower and the Administrative Agent.

SECTION 2.08. Optional Termination or Reduction of the Commitments. The Parent
Borrower shall have the right, upon at least three Business Days’ notice to the
Administrative Agent, to terminate in whole or reduce in part the unused
portions of the respective Commitments of the Lenders, provided that each
partial reduction shall be in the aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof and provided further that, after giving
effect thereto and to any prepayments of the Advances made on the effective date
thereof, the Total Commitments shall not be reduced to an amount that is less
than the Total Extensions of Credit. Any partial reduction of the unused
portions of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

SECTION 2.09. Repayment of Revolving Credit Advances. (a) Each Borrower shall
repay to the Administrative Agent for the ratable account of the Lenders on the
Termination Date the aggregate principal amount of the Revolving Credit Advances
made to it then outstanding.

(b) If the Administrative Agent has notified the Parent Borrower that, on a
Calculation Date, the Total Extensions of Credit exceed 103% of the Total
Commitments then in effect, the Parent Borrower shall, within three Business
Days after such Calculation Date, prepay (or cause the Foreign Subsidiary
Borrowers to prepay) such of the outstanding Advances, in an aggregate principal
amount such that, after giving effect thereto, the Total Extensions of Credit do
not exceed the Total Commitments.

 

34



--------------------------------------------------------------------------------

SECTION 2.10. Interest on Revolving Credit and Swing Line Advances; Regulation D
Compensation. (a) Scheduled Interest. Each Borrower shall pay interest on the
unpaid principal amount of each Revolving Credit Advance owing by it to each
Lender, and each Swing Line Advance owing by it to each Swing Line Lender, from
the date of such Advance until such principal amount shall be paid in full, at
the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Rate in effect from time to
time, payable (A) in the case of Revolving Credit Advances, in arrears quarterly
on the last day of each March, June, September and December, during such periods
and on the date such Base Rate Advance shall be Converted or paid in full and
(B) in the case of Swing Line Advances, in arrears on the day that such Advance
is required to be repaid.

(ii) Eurocurrency Rate Advances. During such periods as such Revolving Credit
Advance is a Eurocurrency Rate Advance, a rate per annum equal at all times
during each Interest Period for such Revolving Credit Advance to the sum of
(x) the Eurocurrency Rate for such Interest Period for such Revolving Credit
Advance plus (y) the Applicable Rate in effect from time to time, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurocurrency Rate Advance shall be Converted or paid in
full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a), each Borrower shall pay interest on (i) the
unpaid principal amount of each Revolving Credit Advance and Swing Line Advance
made to it, and, to the extent not paid in accordance with Section 2.06(e), its
Reimbursement Obligations, owing to each Lender, payable in arrears on the dates
referred to in clause (a) above, at a rate per annum equal at all times to
2% per annum above the rate per annum required to be paid on such Advance
pursuant to clause (a) above and on such Reimbursement Obligations pursuant to
Section 2.06(e) and (ii) to the fullest extent permitted by law, the amount of
any interest, fee or other amount payable hereunder that is not paid when due,
from the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above (or,
in the case of amounts denominated in any Alternative Currency, the rate that
would apply to Advances in such currency pursuant to clause (a)(ii) above).

(c) Regulation D Compensation. Each Lender that is subject to reserve
requirements of the Board may require any Borrower to pay, contemporaneously
with each payment by such Borrower of interest on Eurocurrency Rate Advances,
LIBO Rate Advances or Base Rate Advances when the interest rate for a Base Rate
Advance is determined pursuant to clause (c) of the definition of Base Rate,
additional interest on the related Eurocurrency Rate Advances, LIBO Rate
Advances or Base Rate Advances when the interest rate for a Base Rate Advance is
determined pursuant to clause (c) of the definition of Base Rate, as applicable,
of such Lender at the rate per annum equal to the excess of (i)(A) the
applicable Eurocurrency Rate, LIBO Rate or Base Rate determined by clause (c) of
the definition of Base Rate, divided by (B) one minus the Eurocurrency Rate
Reserve Percentage over (ii) the rate specified in clause (i)(A). Any Lender
wishing to require payment of such additional interest shall so notify the
Administrative Agent and the Parent Borrower, in which case such additional
interest on the Eurocurrency Rate Advances, LIBO Rate Advances or Base Rate
Advances, as applicable, of such Lender shall be payable to such Lender at the
place indicated in such notice with respect to each Interest Period or, in the
case of Base Rate Advances, day, in each case, commencing after the giving of
such notice.

SECTION 2.11. Market Disruption; Inability to Determine Interest Rate; Certain
Interest Rate Determinations. (a) If at the time that the Administrative Agent
shall seek to determine the relevant Screen Rate on the Quotation Day for any
Interest Period for a Eurocurrency Rate Advance, the applicable Screen Rate
shall not be available for such Interest Period for any reason and the

 

35



--------------------------------------------------------------------------------

Administrative Agent shall determine that it is not possible to determine the
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error), then the Reference Bank Rate shall be the Eurocurrency Rate for
such Interest Period for such Eurocurrency Rate Advance; provided that if any
Reference Bank Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement; provided, further, that if, as of the
Specified Time on the Quotation Day for such Interest Period, less than two
Reference Banks shall have supplied a Submitted Reference Bank Rate to the
Administrative Agent for purposes of determining the Eurocurrency Rate for such
Eurocurrency Rate Advance, the Administrative Agent shall be deemed to have
determined that adequate and reasonable means do not exist for ascertaining the
Eurocurrency Rate for such Eurocurrency Rate Advance and Section 2.11(b)(i)
shall apply.

(b) If prior to the commencement of any Interest Period for any Eurocurrency
Rate Advance in any currency:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurocurrency Rate for such Eurocurrency Rate Advance
in such currency for such Interest Period; or

(ii) the Administrative Agent receives notice from the Required Lenders that the
Eurocurrency Rate with respect to such Eurocurrency Rate Advances in such
currency for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making, funding or maintaining their respective
Eurocurrency Rate Advances for such Interest Period;

then the Administrative Agent shall forthwith so notify the Parent Borrower and
the Lenders by telephone or fax as promptly as practicable thereafter and, until
the Administrative Agent notifies the Parent Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Eurocurrency
Rate Advance denominated in Dollars requested to be made on the first day of
such Interest Period shall be made as a Base Rate Advance, (ii) each
Eurocurrency Rate Advance denominated in Dollars will automatically, on the last
day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, (iii) the obligation of the Lenders to make, or to Convert Revolving
Credit Advances denominated in Dollars into, Eurocurrency Rate Advances shall be
suspended and (iv) any Eurocurrency Rate Advance denominated in an Alternative
Currency requested to be made or continued shall be made or continued as a
Eurocurrency Rate Advance bearing interest at an interest rate reasonably
determined by the Administrative Agent, after consultation with the Parent
Borrower and the Lenders, to compensate the Lenders for such Eurocurrency Rate
Advance in such currency for the applicable period plus the Applicable Rate
hereunder; provided that if the circumstances giving rise to such notice affect
only Eurocurrency Rate Advances in one currency, then Borrowings in other
currencies will not be affected by the provisions of this Section.

(c) If a Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances made to it in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify such Borrower (and, if such
Borrower is a Foreign Subsidiary Borrower, the Parent Borrower) and the Lenders
and such Advances will automatically, on the last day of the then existing
Interest Period therefor, (i) in the case of Dollar Advances, Convert into Base
Rate Advances and (ii) in the case of Alternative Currency Advances, be
continued as Eurocurrency Rate Advances having an Interest Period of one month.

(d) On the date on which the aggregate unpaid principal amount of Eurocurrency
Rate Advances comprising any Borrowing in Dollars shall be reduced, by payment
or prepayment or otherwise, to less than $10,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance denominated in Dollars will automatically, on
the last day of the then existing Interest Period therefor, Convert into a Base
Rate Advance and (ii) the obligation of the Lenders to make, or to Convert
Advances denominated in Dollars into, Eurocurrency Rate Advances shall be
suspended.

 

36



--------------------------------------------------------------------------------

SECTION 2.12. Optional Conversion of Revolving Credit Advances. The Parent
Borrower may on any Business Day, upon notice given to the Administrative Agent
not later than 11:00 A.M. (New York City time) on the third Business Day prior
to the date of the proposed Conversion and subject to the provisions of Sections
2.11 and 2.15, Convert all Revolving Credit Advances denominated in Dollars of
one Type comprising the same Borrowing into Revolving Credit Advances
denominated in Dollars of the other Type; provided, however, that (a) any
Conversion of Eurocurrency Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurocurrency Rate Advances,
(b) any Conversion of Base Rate Advances into Eurocurrency Rate Advances shall
be in an amount not less than the minimum amount specified in Section 2.01(b),
(c) no Conversion of any Revolving Credit Advances shall result in more separate
Revolving Credit Borrowings than permitted under Section 2.02(b) and (d) no
Alternative Currency Advances may be converted into Base Rate Advances. Each
such notice of a Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Revolving Credit Advances to
be Converted, and (iii) if such Conversion is into Eurocurrency Rate Advances,
the duration of the initial Interest Period for each such Advance. Each notice
of Conversion shall be irrevocable and binding on the Borrowers.

SECTION 2.13. Optional Prepayments of Revolving Credit and Swing Line Advances.
Any Borrower may, in the case of Eurocurrency Rate Advances, upon notice to the
Administrative Agent not later than 10:00 A.M. (New York City time) (or, in the
case of any prepayment of Alternative Currency Advances, 10:00 A.M. London time)
at least two Business Days’ notice to the Administrative Agent and, in the case
of Base Rate Advances, upon notice to the Administrative Agent not later than
10:00 A.M. (New York City time) on the date of the proposed prepayment, stating
in each case the proposed date and aggregate principal amount of the prepayment,
and if such notice is given such Borrower shall, prepay the outstanding
principal amount of the Revolving Credit Advances comprising part of the same
Revolving Credit Borrowing in whole or in part, together with accrued interest
to the date of such prepayment on the principal amount prepaid; provided that
each such prepayment of principal and interest shall be made for the ratable
account of the Lenders in accordance with their respective Percentages;
provided, further, that (x) each partial prepayment of any Revolving Credit
Borrowing consisting of (i) Revolving Credit Advances denominated in Dollars
shall be in an aggregate principal amount of $10,000,000 or an integral multiple
of $1,000,000 in excess thereof, (i) Eurocurrency Rate Advances denominated in
Euro shall be in an aggregate principal amount of €5,000,000 or an integral
multiple of €1,000,000 in excess thereof, (iii) Eurocurrency Rate Advances
denominated in Pounds Sterling shall be in an aggregate principal amount of
£5,000,000 or an integral multiple of £1,000,000 in excess thereof and (iv)
Eurocurrency Rate Advances denominated in Yen shall be in an aggregate principal
amount of ¥500,000,000 or an integral multiple of ¥100,000,000 in excess thereof
and (y) in the event of any such prepayment of a Eurocurrency Rate Advance, such
Borrower shall be obligated to reimburse the Lenders in respect thereof pursuant
to Section 9.04(c). The Parent Borrower may, upon notice to the Administrative
Agent not later than 10:00 A.M. (New York City time) on the date of the proposed
prepayment, stating in each case the proposed date and aggregate principal
amount of the prepayment, and if such notice is given the Parent Borrower shall,
prepay the outstanding principal amount of the Swing Line Advances comprising
part of the same Swing Line Borrowing in whole or in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that each partial prepayment shall be in an aggregate
principal amount of $100,000 or a whole multiple thereof.

 

37



--------------------------------------------------------------------------------

SECTION 2.14. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender or Issuing Lender of agreeing to make or
making, funding or maintaining Advances or issuing or participating in Letters
of Credit (excluding for purposes of this Section 2.14 any such increased costs
resulting from (A) Indemnified Taxes and (B) changes in the basis of taxation of
overall net income or overall gross income by the United States or by the
foreign jurisdiction or state under the laws of which such Lender or Issuing
Lender is organized or has its Applicable Lending Office or any political
subdivision thereof), then such Lender or Issuing Lender may from time to time
give notice of such circumstances to the Parent Borrower (with a copy of such
notice to the Administrative Agent); provided, however, that each Lender and
Issuing Lender agrees, before giving any such notice, to use its reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such designation would avoid the need for, or reduce the amount of, such
increased costs and would not be disadvantageous to such Lender or Issuing
Lender. The amount sufficient to compensate such Lender or Issuing Lender in
light of such increase in costs to such Lender or Issuing Lender or any
corporation controlling such Lender or Issuing Lender shall be determined by
such Lender or Issuing Lender in good faith. A certificate specifying the event
referred to in this Section 2.14(a), the amount sufficient to compensate such
Lender or Issuing Lender and the basis of its calculations (which shall be
reasonable), submitted in good faith to the Parent Borrower and the
Administrative Agent by such Lender or Issuing Lender, shall be conclusive and
binding for all purposes, absent manifest error. Each Lender and Issuing Lender
agrees to provide reasonably prompt notice to the Parent Borrower of the
occurrence of any event referred to in the first sentence of this
Section 2.14(a). Failure or delay on the part of any Lender or Issuing Lender to
demand compensation pursuant to this Section 2.14(a) shall not constitute a
waiver of such Lender’s or such Issuing Lender’s right to demand such
compensation; provided that any Lender or Issuing Lender shall not be entitled
to compensation pursuant to this Section 2.14(a) for any increased costs
incurred more than 90 days prior to the date that such Lender or Issuing Lender,
as applicable, notifies the Parent Borrower of the occurrence of any event
referred to in the first sentence of this Section 2.14(a) and of such Lender’s
or Issuing Lender’s, as applicable, intention to claim compensation therefor;
provided further that, if the event referred to in the first sentence of this
Section 2.14(a) giving rise to such increased costs applies retroactively, then
the 90-day period referred to above shall be extended to include the period of
the retroactive effect thereof.

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law) after the date hereof affects or would
affect (i) the amount of capital or liquidity required or expected to be
maintained by such Lender or any corporation controlling such Lender and that
the amount of such capital or liquidity is increased by or based upon the
existence of such Lender’s commitment to lend hereunder and other commitments of
this type or in respect of any Letter of Credit, then, such Lender may from time
to time give notice of such circumstances to the Parent Borrower (with a copy of
such notice to the Administrative Agent); provided, however, that each Lender
agrees, before giving any such notice, to use its reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such designation would
avoid the need for, or reduce the amount of, the cost to such Lender of such
increase in the amount of capital or liquidity maintained by such Lender and
would not be disadvantageous to such Lender. The amount sufficient to compensate
such Lender in light of such increase in capital or liquidity maintained by such
Lender or any corporation controlling such Lender shall be determined by such
Lender in good faith to the extent that such Lender reasonably determines such
increase in capital or liquidity to be allocable to the existence of such
Lender’s commitment to lend hereunder and to issue or participate in Letters of
Credit hereunder. A certificate specifying the event referred to in this
Section 2.14(b), the amount sufficient to compensate such Lender and the basis
of its calculations (which shall be reasonable), submitted in good faith to the

 

38



--------------------------------------------------------------------------------

Parent Borrower and the Administrative Agent by such Lender, shall be conclusive
and binding for all purposes, absent manifest error. Each Lender agrees to
provide reasonably prompt notice to the Parent Borrower of the occurrence of any
event referred to in the first sentence of this Section 2.14(b). Failure or
delay on the part of any Lender or Issuing Lender to demand compensation
pursuant to this Section 2.14(b) shall not constitute a waiver of such Lender’s
or such Issuing Lender’s right to demand such compensation; provided that any
Lender or Issuing Lender shall not be entitled to compensation pursuant to this
Section 2.14(b) for any increased costs incurred more than 90 days prior to the
date that such Lender or Issuing Lender, as applicable, notifies the Parent
Borrower of the occurrence of any event referred to in this Section 2.14(b) and
of such Lender’s or Issuing Lender’s, as applicable, intention to claim
compensation therefor; provided further that, if the event referred to in this
Section 2.14(b) applies retroactively, then the 90-day period referred to above
shall be extended to include the period of the retroactive effect thereof.

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted or issued, and be eligible for redress
pursuant to clause (a) or (b) of this Section 2.14.

(d) The Parent Borrower shall, within five days of receiving a notice from any
Lender pursuant to clause (a) or (b) of this Section 2.14, elect (and shall
notify such Lender and the Administrative Agent of such election) to:

(i) pay to the Administrative Agent for the account of such Lender, from time to
time commencing on the date of notice by such Lender and as specified by such
Lender, (A) the amount such Lender has set forth in the certificate which such
Lender has delivered to the Parent Borrower pursuant to clause (a) of this
Section 2.14 or (B) the amount such Lender has set forth in the certificate
which such Lender has delivered to the Parent Borrower pursuant to clause (b) of
this Section 2.14, as the case may be; or

(ii) terminate such Lender’s Commitment on a date which shall be specified in
the notice sent by the Parent Borrower, and such Lender’s Commitment shall
terminate on such date; provided, however, that the Total Commitments of the
Lenders shall not be reduced, as a result of any such termination, to an amount
that is less than the Total Extensions of Credit then outstanding; provided,
further, that such termination shall not be effective if, after giving effect to
such termination, the aggregate amount of the Commitments so terminated or
assigned under this Section 2.14, Section 2.15(b) and Section 2.23(b) during the
term of this Agreement would exceed 25% of the aggregate amount of the
Commitments as of the Effective Date; and provided further, that upon
termination of a Lender’s Commitment under this Section 2.14(d)(ii), the Parent
Borrower shall on the date such termination becomes effective pay, prepay or
cause to be prepaid the aggregate principal amount of all Advances owing to such
Lender, together with accrued interest thereon to the date of payment of such
principal amount, all Facility Fees and other fees payable to such Lender and
all other amounts payable to such Lender under this Agreement (including, but
not limited to, any increased costs or other additional amounts (computed in
accordance with this Section 2.14), and any Taxes payable under Section 2.17,
incurred by such Lender prior to the effective date of such termination and
amounts payable under Section 9.04(a)). Upon such payments and prepayments, the
obligations of such Lender hereunder, by the provisions hereof, shall be
released and discharged. Such Lender’s rights under Sections 2.14, 2.17 and
9.04(b), and its obligations under Sections 2.06(j), 7.05 and 9.04(e), shall
survive such release and discharge as to matters occurring prior to date of such
termination; or

 

39



--------------------------------------------------------------------------------

(iii) require that such Lender assign to the Parent Borrower’s designated
assignee or assignees, in accordance with the terms of Section 9.07, all
Advances then owing to such Lender and all rights and obligations of such Lender
hereunder; provided that (A) each such assignment shall be either an assignment
of all of the rights and obligations of the assigning Lender under this
Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or assignments which together cover
all of the rights and obligations of the assigning Lender under this Agreement,
(B) no Lender shall be obligated to make any such assignment as a result of a
demand by the Parent Borrower pursuant to this Section 2.14(d) unless and until
such Lender shall have received one or more payments from either the relevant
Borrower or one or more assignees in an aggregate amount at least equal to the
aggregate outstanding principal amount of all Advances owing to such Lender,
together with accrued interest thereon to the date of payment of such principal
amount, all Facility Fees and other fees payable to such Lender and all other
amounts payable to such Lender under this Agreement (including, but not limited
to, any increased costs or other additional amounts (computed in accordance with
this Section 2.14), and any Taxes payable under Section 2.17, incurred by such
Lender prior to the effective date of such assignment and amounts payable under
Section 9.04(a)) and (C) each such assignment shall be made pursuant to an
Assignment and Acceptance; provided, however, that such assignment shall not be
effective if, after giving effect to such assignment, the aggregate amount of
the Commitments so assigned or terminated under this Section 2.14,
Section 2.15(b) and Section 2.23(b) during the term of this Agreement would
exceed 25% of the aggregate amount of the Commitments as of the Effective Date.
Upon such payments and prepayments, the obligations of such Lender hereunder, by
the provisions hereof, shall be released and discharged; provided, however, that
such Lender’s rights under Sections 2.14, 2.17 and 9.04(b), and its obligations
under Sections 2.06(j), 7.05 and 9.04(e), shall survive such release and
discharge as to matters occurring prior to the date of termination of such
Lender’s Commitment.

SECTION 2.15. Illegality. (a) Notwithstanding any other provision of this
Agreement, if any Lender (any such Lender being referred to herein as an
“Affected Lender”) shall notify the Administrative Agent that the introduction
of or any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for any Lender or its Eurocurrency Lending Office to perform its
obligations hereunder to make Eurocurrency Rate Advances or LIBO Rate Advances
or to fund or maintain Eurocurrency Rate Advances or LIBO Rate Advances
hereunder, the obligation of the Lenders to make, or to Convert Revolving Credit
Advances into, Eurocurrency Rate Advances shall be suspended until the
Administrative Agent shall notify the Parent Borrower and the Lenders that the
circumstances causing such suspension no longer exist. The Parent Borrower’s
right to require an assignment in accordance with clause (b)(ii) below shall not
be effective to the extent that Lenders representing a majority of the
Commitments then outstanding shall be “Affected Lenders”.

(b) The Parent Borrower shall, within five days of receiving a notice from any
Affected Lender pursuant to clause (a) of this Section 2.15, elect (and shall
notify such Affected Lender and the Administrative Agent of such election) to:

(i) prepay (or cause the relevant Foreign Subsidiary Borrowers to prepay) in
full all Eurocurrency Rate Advances or LIBO Rate Advances then outstanding,
together with interest thereon, unless in the case of Eurocurrency Rate Advances
denominated in Dollars the Parent Borrower, within five Business Days of written
notice from the Administrative Agent, converts all such Eurocurrency Rate
Advances of all Lenders then outstanding into Base Rate Advances in accordance
with Section 2.12; or

 

40



--------------------------------------------------------------------------------

(ii) require that such Affected Lender assign to the Parent Borrower’s
designated assignee or assignees, in accordance with the terms of Section 9.07,
all Advances then owing to such Affected Lender and all rights and obligations
of such Affected Lender hereunder; provided that (A) each such assignment shall
be either an assignment of all of the rights and obligations of the assigning
Affected Lender under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or
assignments which together cover all of the rights and obligations of the
assigning Affected Lender under this Agreement, (B) no Affected Lender shall be
obligated to make any such assignment as a result of a demand by the Parent
Borrower pursuant to this Section 2.15(b) unless and until such Affected Lender
shall have received one or more payments from either the relevant Borrower or
one or more assignees in an aggregate amount at least equal to the aggregate
outstanding principal amount of all Advances owing to such Affected Lender,
together with accrued interest thereon to the date of payment of such principal
amount, all Facility Fees and other fees payable to such Affected Lender and all
other amounts payable to such Affected Lender under this Agreement (including,
but not limited to, any increased costs or other additional amounts (computed in
accordance with Section 2.14), and any Taxes payable under Section 2.17,
incurred by such Affected Lender prior to the effective date of such assignment
and amounts payable under Section 9.04(a)) and (C) each such assignment shall be
made pursuant to an Assignment and Acceptance; provided, however, that such
assignment shall not be effective if, after giving effect to such assignment,
the aggregate amount of the Commitments so assigned or terminated under this
Section 2.15(b), Section 2.14 and Section 2.23(b) during the term of this
Agreement would exceed 25% of the aggregate amount of the Commitments as of the
Effective Date. Upon such payments and prepayments, the obligations of such
Affected Lender hereunder, by the provisions hereof, shall be released and
discharged; provided, however, that such Affected Lender’s rights under Sections
2.14, 2.17 and 9.04(b), and its obligations under Sections 2.06(j), 7.05 and
9.04(e), shall survive such release and discharge as to matters occurring prior
to the date of termination of such Affected Lender’s Commitment.

SECTION 2.16. Payments and Computations. (a) Each Borrower shall make each
payment due from it hereunder and under its Notes, without reduction for
counterclaim or setoff, not later than 11:00 A.M. (New York City time) on the
day when due in Dollars to the Administrative Agent at the Administrative
Agent’s Office in same day funds; provided that payments owing with respect to
any Alternative Currency Advance shall be made in the applicable Alternative
Currency not later than 11:00 A.M. (London time) on the day when due. The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest or Facility Fees to the Lenders
for the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Each such distribution relating to
the payment of principal or interest or Facility Fees shall be made ratably
(other than amounts payable pursuant to Section 2.03, 2.14, 2.17 or 9.04(c)) to
the Lenders in accordance with their respective Percentages. Upon any Assuming
Increasing Lender becoming a Lender hereunder as a result of a Commitment
Increase pursuant to Section 2.20, or any Assuming Extending Lender becoming a
Lender hereunder as a result of an extension of the Termination Date pursuant to
Section 2.21, and upon the Administrative Agent’s receipt of such Lender’s
Assumption Agreement and recording of the information contained therein in the
Register, from and after the applicable Increase Date or Extension Date, as the
case may be, the Administrative Agent shall make all payments hereunder and
under any Notes issued in connection therewith in respect of the interest
assumed thereby to such Lender. Upon its acceptance of an Assignment and
Acceptance and recording of the information contained therein in the Register
pursuant

 

41



--------------------------------------------------------------------------------

to Section 9.07(d), from and after the effective date specified in such
Assignment and Acceptance, the Administrative Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.

(b) All computations of interest based on the Base Rate (when calculated on the
basis of the Prime Rate) shall be made by the Administrative Agent on the basis
of a year of 365 or 366 days, as the case may be, all computations of interest
with respect to any Advances denominated in Pounds Sterling shall be made by the
Administrative Agent on the basis of a year of 365 days and all computations of
interest based on the Base Rate (other than when calculated on the basis of the
Prime Rate), the Eurocurrency Rate (other than with respect to any Advances
denominated in Pounds Sterling), the LIBO Rate or the Federal Funds Rate or in
respect of Fixed Rate Advances and of Facility Fees shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or Facility Fees are payable.
Each determination by the Administrative Agent of an interest rate and of
Facility Fees hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or Facility Fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances or LIBO Rate Advances to
be made in the next following calendar month, such payment shall be made on the
next preceding Business Day.

(d) Unless the Administrative Agent shall have received notice from the Parent
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the applicable Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at (i) in the case of amounts due in Dollars, the greater of (A) the
Federal Funds Rate and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of amounts due in any Alternative Currency, the rate per annum determined
by the Administrative Agent to represent its cost of overnight or short-term
funds in such Alternative Currency.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.02(d), 2.05(b) or (c), 2.06(d), (e) or (j), 7.05 or
9.04(e), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, until the Administrative Agent
reasonably determines that such Lender is not a Defaulting Lender, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender for the benefit of the Administrative Agent, any Swing Line Lender or the
Issuing Lender to satisfy such Lender’s obligations to it under such Section
until all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section, in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

 

42



--------------------------------------------------------------------------------

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any Borrower
hereunder or under the Notes shall be made free and clear of and without
deduction or withholding for any Taxes, except as required by applicable law. If
any withholding agent shall be required by law to deduct or withhold any Taxes
from or in respect of any sum payable hereunder or under any Note to any Credit
Party, (i) if such Tax is an Indemnified Tax, then the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.17) such Credit Party receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the applicable withholding
agent shall make such deductions and (iii) the applicable withholding agent
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law.

(b) In addition, each Borrower shall pay any present or future stamp, court or
documentary, intangible, recording, or filing or similar Taxes that arise from
any payment made hereunder or under the Notes or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, this
Agreement or the Notes, except any such amounts that are imposed with respect to
an assignment (other than an assignment pursuant to a request by a Borrower)
(hereinafter referred to as “Other Taxes”).

(c) Each Borrower shall severally indemnify each Credit Party for and hold it
harmless against the amount of Indemnified Taxes (including, without limitation,
Indemnified Taxes imposed on or attributable to amounts payable under this
Section 2.17) payable or paid by such Credit Party with respect to amounts paid
by such Borrower or required to be withheld or deducted from a payment to such
Credit Party by such Borrower and any liability (including penalties, interest
and reasonable expenses) arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. This indemnification shall be made within 30
days (or, in the case of any such indemnification from a Foreign Subsidiary
Borrower, 60 days) from the date such Credit Party makes written demand
therefor. A certificate as to the amount of such payment or liability delivered
to a Borrower by a Credit Party (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) Within 30 days after the date of any payment of Taxes pursuant to this
Section 2.17, the applicable Borrower shall furnish to the Administrative Agent,
at its address referred to in Section 9.02, the original or a certified copy of
a receipt evidencing such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent. In the case of any payment hereunder
or under the Notes by or on behalf of the Parent Borrower through an account or
branch outside the United States or by or on behalf of the Parent Borrower by a
payor that is not a United States Person, if the Parent Borrower determines that
no Taxes are payable in respect thereof, the Parent Borrower shall furnish, or
shall cause such payor to furnish, to the Administrative Agent, at such address,
an opinion of counsel reasonably acceptable to the Administrative Agent stating
that such payment is exempt from withholding Taxes.

(e) The Administrative Agent, on or prior to the date of its execution and
delivery of this Agreement and from time to time thereafter as reasonably
requested in writing by the Parent Borrower (but only so long as the
Administrative Agent remains lawfully able to do so), shall provide the Parent
Borrower with two original U.S. Internal Revenue Service forms W-9. Each Lender,
on or prior to the date of its execution and delivery of this Agreement in the
case of each Initial Lender and on the date of the Assumption Agreement or the
Assignment and Acceptance pursuant to which it becomes a Lender in the case of
each other Lender, and from time to time thereafter as reasonably requested in
writing by the Administrative Agent or the Parent Borrower (but only so long as
such Lender remains lawfully able to do so), shall provide each of the
Administrative Agent and the Parent Borrower with two original U.S.

 

43



--------------------------------------------------------------------------------

Internal Revenue Service forms W-9, W-8BEN, W-8BEN-E, W-8ECI, or W-8IMY as
appropriate, or any successor or other form prescribed by the U.S. Internal
Revenue Service, certifying that such Lender is exempt from or entitled to a
reduced rate of United States withholding (or backup withholding) tax on
payments pursuant to this Agreement or the Notes. In addition, any Lender
claiming the benefits for portfolio interest under Section 881(c) of the Code
shall deliver a certificate to the effect that such Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code. If any form or document referred to in this subsection (e) requires
the disclosure of information, other than information necessary to compute the
tax payable and information required on the date hereof by U.S. Internal Revenue
Service form W-9, W-8BEN, W-8BEN-E, W-8ECI or W-8IMY, that the Lender reasonably
determines would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender, the Lender shall give notice thereof to the Administrative Agent and the
Parent Borrower and shall not be obligated to include in such form or document
such information.

(f) Each Lender that is entitled to an exemption from or reduction of a
non-United States withholding tax under the law of the jurisdiction in which a
Foreign Subsidiary Borrower is located, or any treaty to which such jurisdiction
is a party, with respect to payments under this Agreement and the Notes shall
deliver to the applicable Foreign Subsidiary Borrower, at the time or times
reasonably requested by the relevant Foreign Subsidiary Borrower, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate, provided that
such Lender is legally entitled to complete, execute and deliver such
documentation. Notwithstanding anything to the contrary in this subsection (f),
the completion, execution and submission of documentation shall not be required
if such Lender reasonably determines that such completion, execution or
submission would materially prejudice the legal or commercial position of such
Lender or would subject such Lender to a material unreimbursed cost or expense.

(g) If a payment made to a Lender hereunder or under the Notes would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Parent Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Parent Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Parent Borrower or
the Administrative Agent as may be necessary for the Parent Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this subsection (g), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(h) The Credit Parties and Borrowers agree that they shall comply with
applicable withholding Tax laws, including FATCA, related to this Agreement and
the Notes.

(i) For any period with respect to which a Lender has failed to comply with the
requirements of Section 2.17(e) or (f), should a Lender become subject to Taxes
because of its failure to deliver a form required hereunder, the Borrowers shall
take such steps as the Lender shall reasonably request to assist the Lender to
recover such Taxes.

(j) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that a Borrower

 

44



--------------------------------------------------------------------------------

has not already indemnified the Administrative Agent for such Taxes and without
limiting the obligation of the Borrowers to do so) and (ii) any Taxes
attributable to such Lender’s failure to maintain a Participant Register, in
either case, that are payable or paid by the Administrative Agent hereunder or
under the Notes, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (j).

(k) If any party determines, in its sole discretion exercised in good faith,
that a party has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.17 (including by the payment of
additional amounts pursuant to this Section 2.17), such indemnified party shall
pay to the indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made under this Section with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (k) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (k), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (k) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Taxes subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Taxes had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(l) Any Lender claiming any additional amounts payable pursuant to this
Section 2.17 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurocurrency Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

SECTION 2.18. Sharing of Payments, Etc.. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) owing to it on account of the Revolving Credit Advances, Swing
Line Advances or the Letters of Credit (other than pursuant to Section 2.14,
2.17 or 9.04(c) or as otherwise provided herein) in excess of its ratable share
of payments on account of such Extensions of Credit obtained by all the Lenders,
such Lender shall forthwith purchase from the other Lenders such participations
in such Extensions of Credit owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.18 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation.

 

45



--------------------------------------------------------------------------------

SECTION 2.19. Use of Proceeds. The proceeds of the Advances, and Letters of
Credit, shall be available (and each Borrower agrees that it shall use such
proceeds and Letters of Credit) solely for general corporate purposes of the
Parent Borrower and its Subsidiaries.

SECTION 2.20. Increase in Aggregate Commitments. (a) The Parent Borrower may, at
any time but in any event not more than once in any calendar year prior to the
Termination Date, by notice to the Administrative Agent, request that the
aggregate amount of the Commitments be increased by an amount of $10,000,000 or
an integral multiple thereof (each a “Commitment Increase”) to be effective as
of a date that is at least 90 days prior to the scheduled Termination Date then
in effect (the “Increase Date”) as specified in the related notice to the
Administrative Agent; provided, however that (i) in no event shall the aggregate
amount of the Commitments at any time exceed $3,750,000,000 and (ii) on the date
of any request by the Parent Borrower for a Commitment Increase and on the
related Increase Date the applicable conditions set forth in Article III shall
be satisfied.

(b) The Administrative Agent shall promptly notify such Eligible Assignees as
the Parent Borrower may identify of a request by the Parent Borrower for a
Commitment Increase, which notice shall include (i) the proposed amount of such
requested Commitment Increase, (ii) the proposed Increase Date and (iii) the
date by which Lenders and other Eligible Assignees wishing to participate in the
Commitment Increase must commit thereto (the “Commitment Date”). Each Lender
that is willing to participate in such requested Commitment Increase (each an
“Increasing Lender”) (it being understood that no Lender shall have any
obligation to participate in any increase described in this paragraph unless it
agrees to do so in its sole discretion) and each other Eligible Assignee that
agrees to participate in such requested Commitment Increase (each such Eligible
Assignee, an “Assuming Increasing Lender”) shall give written notice to the
Administrative Agent on or prior to the Commitment Date of the amount by which
it is willing to participate in such Commitment Increase (each such amount, the
“Designated Increase”). If the Lenders and Assuming Increasing Lenders notify
the Administrative Agent that they are willing to participate in the requested
Commitment Increase by an aggregate amount that exceeds the amount of the
requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders and such Assuming Increasing Lenders in such amounts
as are agreed between the Parent Borrower and the Administrative Agent (so long
as any allocation is not in excess of the Designated Increase of such Increasing
Lender or Assuming Increasing Lender); provided, however, that the Commitment of
each such Assuming Increasing Lender shall be in an amount of $5,000,000 or
more.

(c) On each Increase Date, each Assuming Increasing Lender shall become a Lender
party to this Agreement as of such Increase Date and the Commitment of each
Increasing Lender for such requested Commitment Increase shall be so increased
by such amount (or by the amount allocated to such Lender pursuant to the last
sentence of Section 2.20(b)) as of such Increase Date; provided, however, that
the Administrative Agent shall have received on or before such Increase Date the
following, each dated such date:

(i) (A) certified copies of resolutions of the board of directors of each
Borrower or a committee of each such board approving the Commitment Increase and
the corresponding modifications to this Agreement and (B) an opinion of counsel
for the Borrowers (which may be from in-house counsel), in form and substance
reasonably satisfactory to the Administrative Agent;

(ii) an assumption agreement from each Assuming Increasing Lender, if any, in
substantially the form of Exhibit D hereto (each an “Assumption Agreement”),
duly executed by such Eligible Assignee, the Administrative Agent, the Issuing
Lenders and the Parent Borrower, as applicable;

 

46



--------------------------------------------------------------------------------

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Parent Borrower and the
Administrative Agent; and

(iv) any other documents or instruments reasonably requested by the
Administrative Agent in connection with the Commitment Increase.

(d) On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.20(c), the Administrative Agent
shall notify the Lenders (including, without limitation, each Assuming
Increasing Lender) and the Parent Borrower, on or before 1:00 P.M. (New York
City time), by fax, of the occurrence of the Commitment Increase to be effected
on such Increase Date and shall record in the Register the relevant information
with respect to each Increasing Lender and each Assuming Increasing Lender on
such date. If any Base Rate Advances are outstanding on the date of any Increase
Date, the Administrative Agent shall give appropriate notice to the Increasing
Lenders and the Assuming Increasing Lenders to fund their respective pro rata
shares of such outstanding Advances, and shall reallocate such Advances among
the Lenders so that, after giving effect to such reallocation, each Lender shall
participate in each outstanding Base Rate Borrowing ratably according to their
respective Commitments. If any Eurocurrency Rate Advances are outstanding on the
date of any Increase Date, the Administrative Agent shall, on the last day of
the applicable Interest Periods, give appropriate notice to the Increasing
Lenders and the Assuming Increasing Lenders to fund their respective pro rata
shares of such outstanding Advances, and shall reallocate such Advances among
the Lenders so that, after giving effect to such reallocation, each Lender shall
participate in such outstanding Eurocurrency Rate Borrowing ratably according to
their respective Commitments. If any Letters of Credit or Swing Line Advances
are outstanding on any Increase Date, participations in such Extensions of
Credit shall be deemed to be reallocated on such date according to the
respective Commitments of the Lenders after giving effect to such increase.

(e) Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Increase Date, this Agreement may be
amended to the extent (but only to the extent (it being understood that the
terms of any Commitment Increase shall be the same as the terms for the existing
Commitments)) necessary to reflect the existence and terms of the Commitment
Increase evidenced thereby. Any such deemed amendment may be effected in writing
by the Administrative Agent with the Parent Borrower’s consent (not to be
unreasonably withheld or delayed) and furnished to the other parties hereto.

SECTION 2.21. Extension of Termination Date. (a) Request Procedure.

(i) Borrower Requests. The Parent Borrower, by written notice to the
Administrative Agent, may, (A) not more than two times after the Effective Date
and (B) not less than twelve months after the later of (x) the Effective Date
and (y) the prior Extension Date, if any, request an extension of the
Termination Date in effect at such time by one year from its then scheduled
expiration (the date of any such request, the “Extension Request Date”);
provided that such request is made at least 30 days prior to the applicable
Termination Date.

(ii) Administrative Agent Notification. The Administrative Agent shall promptly
notify each Lender of such request, and, within 10 Business Days of the
Extension Request Date, each Lender shall, in its sole discretion, notify the
Parent Borrower and the Administrative Agent in writing as to whether such
Lender will consent to such extension by delivering a Notice of Extension of
Termination Date (with each Lender consenting being a “Consenting Lender” and

 

47



--------------------------------------------------------------------------------

each Lender not consenting being a “Non-Consenting Lender”). If any Lender shall
fail to notify the Administrative Agent and the Parent Borrower in writing of
its consent to any such request for extension of the Termination Date prior to
the end of such 10 Business Day period, such Lender shall be deemed to be a
Non-Consenting Lender with respect to such request (it being understood that
such Lender may subsequently deliver a Notice of Extension of Termination Date,
subject to the consent of the Administrative Agent and Parent Borrower, or
become an Assuming Extending Lender pursuant to Section 2.21(c)). The
Administrative Agent shall notify the Parent Borrower in writing not later than
15 Business Days after the Extension Request Date of the decision of the Lenders
regarding the Parent Borrower’s request for an extension of the Termination
Date. It is understood and agreed that no Lender shall have any obligation
whatsoever to agree to any request made by the Parent Borrower for any requested
extension of the Termination Date.

(b) Conditions for Extensions. The Termination Date in effect at such time
shall, effective on any date as the Parent Borrower and Administrative Agent may
agree which occurs (x) on or prior to the then existing Termination Date and
(y) within 60 days of the Extension Request Date (such effective date, the
“Extension Date”), be extended one year so long as (i) on the applicable
Extension Date, the applicable conditions set forth in Article III are satisfied
and (ii) not later than one Business Day prior to the applicable Extension Date,
Lenders having more than 50% of the Commitments (after giving effect to any
assignments and assumptions pursuant to subsection (c) of this Section 2.21)
shall have consented in writing to a requested extension (whether by execution
or delivery of a Notice of Extension of Termination Date, an Assumption
Agreement, an Assignment and Acceptance or other writing acceptable to the
Administrative Agent). The applicable Termination Date then in effect shall be
extended for the additional one-year period as to the Consenting Lenders and
Assuming Extended Lenders in the applicable amount only and shall not be
extended as to any Non-Consenting Lender or Consenting Lender with respect to
any amount of its Commitment not extended.

(c) Assignment and Assumption of Commitments. If fewer than all of the Lenders
consent to any such request pursuant to subsection (a) of this Section 2.21, the
Administrative Agent shall promptly so notify the Consenting Lenders, and, at
least 10 days prior to the applicable Extension Date (or such later date as the
Parent Borrower and Administrative Agent may agree), each Consenting Lender may,
in its sole discretion, give written notice to the Administrative Agent of the
amount of the Non-Consenting Lenders’ Commitments and Consenting Lenders’
Commitments which are not being extended for which it is willing to accept an
assignment (such amount for each Consenting Lender, the “Designated Amount”). If
the Consenting Lenders notify the Administrative Agent in writing that they are
willing to accept assignments of Commitments such that, after giving effect to
any assignments and assumptions pursuant to this Section 2.21(c), Lenders having
more than 50% of the Commitments seek to extend the Termination Date, such
Commitments shall be allocated among the Consenting Lenders willing to accept
such assignments in such amounts as are agreed between the Parent Borrower and
the Administrative Agent (so long as any allocation is not excess of the
Designated Amount of such Consenting Lender) and the appropriate parties shall
be deemed to have executed an Assignment and Acceptance giving effect to such
allocations on the Extension Date. If, after giving effect to the assignments of
Commitments described directly above, there remain any Commitments of
Non-Consenting Lenders or Consenting Lenders’ Commitments which are not being
extended, the Parent Borrower may arrange for one or more Eligible Assignees
that agree to an extension of the Termination Date (each, an “Assuming Extending
Lender”) to assume (via an assignment or assumption), any Non-Consenting
Lender’s Commitment or Consenting Lenders’ Commitments which are not being
extended and all of the obligations of such Non-Consenting Lender (or, with
respect to such assigned or assumed Commitments, of such Consenting Lender)
under this Agreement thereafter arising. Any assignment or assumption by an
Assuming Extending Lender shall be without recourse to or warranty by, or
expense to, such Non-Consenting Lender (or, with respect to Commitments of it
which are being assigned or assumed, such Consenting

 

48



--------------------------------------------------------------------------------

Lender); provided, however, that the amount of the Commitment of any such
Assuming Extending Lender as a result of such assumption shall in no event be
less than $10,000,000 unless the amount of the Commitment of such Non-Consenting
Lender or Commitment of such Consenting Lender not being extended is less than
$10,000,000, in which case such Assuming Extending Lender shall assume all of
such lesser amount; and provided further that:

(i) any such Assuming Extending Lender shall have, with respect to Commitments
that are the subject of an assignment or assumption, paid to such Non-Consenting
Lender or Consenting Lender, as the case may be, (A) the aggregate principal
amount of, and any interest accrued and unpaid to the effective date of the
assignment or assumption on, the outstanding Advances, if any, of such
Non-Consenting Lender or Consenting Lender plus (B) any accrued but unpaid
Facility Fees owing to such Non-Consenting Lender or such Consenting Lender as
of the effective date of such assignment or assumption;

(ii) all additional costs, reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender or Consenting Lender, and all
other accrued and unpaid amounts owing to such Non-Consenting Lender hereunder,
as of the effective date of such assignment shall have been paid to such
Non-Consenting Lender or Consenting Lender; and

(iii) with respect to any such Assuming Extending Lender, the applicable
processing and recordation fee required under Section 9.07(a) for such
assignment or assumption shall have been paid by the Assuming Extending Lender;

provided further that such Non-Consenting Lender’s or Consenting Lender’s rights
under Sections 2.14, 2.17 and 9.04, and its obligations under Sections 2.06(j),
7.05 and 9.04(e), shall survive such assignment or assumption as to matters
occurring prior to the date of such assignment or assumption. At least three
Business Days prior to any Extension Date (or such shorter period as the Parent
Borrower and Administrative Agent may agree), (A) each Assuming Extending
Lender, if any, shall have delivered to the Parent Borrower and the
Administrative Agent an Assumption Agreement or an Assignment and Acceptance
duly executed by such Assuming Extending Lender, such Non-Consenting Lender or
Consenting Lender, as the case may be, the Parent Borrower and the
Administrative Agent and (B) each Non-Consenting Lender being replaced pursuant
to this Section 2.21(c) shall have delivered to the Administrative Agent any
Note or Notes held by such Non-Consenting Lender, if requested by the Parent
Borrower and Administrative Agent. Subject to (x) the payment or prepayment of
all amounts referred to in clauses (i), (ii) and (iii) of the immediately
preceding sentence, (y) the execution of an Assumption Agreement or an
Assignment and Acceptance and (z) the conditions set forth in Section 2.21(b)
being satisfied on the applicable Extension Date, each Assuming Extending
Lender, as of such Extension Date, will be a Lender for all purposes of this
Agreement, without any further acknowledgment by or the consent of the other
Lenders, and, except as otherwise provided above, the obligations of each such
Non-Consenting Lender (or, with respect to Commitments of it which are being
assigned or assumed, such Consenting Lender) shall, by the provisions hereof, be
released and discharged.

(d) [Reserved].

(e) Actions Undertaken Upon Extension. In the event of the occurrence of an
Extension Date,

(i) to the extent that the Termination Date is not extended as to any Lender
pursuant to this Section 2.21 and the Commitment of such Lender is not assigned
or assumed in accordance with subsection (c) of this Section 2.21 on or prior to
the applicable Extension Date, the Commitment of such Non-Consenting Lender or
Consenting Lender not being extended shall

 

49



--------------------------------------------------------------------------------

automatically terminate in whole on such unextended Termination Date without any
further notice or other action by the Parent Borrower, such Lender or any other
Person; provided that such Non-Consenting Lender’s rights under Sections 2.14,
2.17 and 9.04, and its obligations under Sections 2.06(j), 7.05 and 9.04(e),
shall survive the Termination Date for such Lender as to matters occurring prior
to such date; and

(ii) all references in this Agreement, and in the Notes, if any, to the
“Termination Date” shall, with respect to each Consenting Lender and each
Assuming Extending Lender for such Extension Date, refer to the Termination Date
as so extended. Promptly following each Extension Date, the Administrative Agent
shall notify the Lenders (including, without limitation, each Assuming Extending
Lender) of the extension of the scheduled Termination Date in effect immediately
prior thereto and shall thereupon record in the Register the relevant
information with respect to each such Consenting Lender and each such Assuming
Extending Lender.

SECTION 2.22. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. Each
Borrower agrees that upon notice by any Lender (with a copy of such notice to
the Administrative Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances to such Borrower owing to, or to be made
by, such Lender, such Borrower shall promptly execute and deliver to such Lender
a Note payable to the order of such Lender in a principal amount up to the
Commitment of such Lender.

(b) The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances comprising
such Borrowing, the name of the relevant Borrower and, if appropriate, the
Interest Period applicable thereto, (ii) the terms of each Assumption Agreement
and each Assignment and Acceptance delivered to and accepted by it, (iii) the
amount of any principal or interest due and payable or to become due and payable
from each Borrower to each Lender hereunder and (iv) the amount of any sum
received by the Administrative Agent from each Borrower hereunder and each
Lender’s share thereof.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from each
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
any Borrower under this Agreement.

SECTION 2.23. Foreign Subsidiary Borrowers. (a) Subject to the consent of the
Administrative Agent, the Parent Borrower may designate any Foreign Subsidiary
of the Parent Borrower as a Foreign Subsidiary Borrower by delivery to the
Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Foreign Subsidiary, the Parent Borrower and the Administrative Agent and upon
such delivery such Foreign Subsidiary shall for all purposes of this Agreement
be a Foreign Subsidiary Borrower and a party to this Agreement until the Parent
Borrower shall have executed and delivered to the Administrative Agent a
Borrowing Subsidiary Termination with respect to such Subsidiary, whereupon such
Subsidiary shall cease to be a Foreign Subsidiary Borrower; provided,

 

50



--------------------------------------------------------------------------------

however, that no Foreign Subsidiary may be designated as a Foreign Subsidiary
Borrower if any Lender may not lend to such Foreign Subsidiary (whether due to
such Lender’s internal policy or any legal or regulatory restrictions applicable
to such Lender) and other arrangements have not been made that are reasonably
acceptable to such Lender. Notwithstanding the preceding sentence, no Borrowing
Subsidiary Termination will become effective as to any Foreign Subsidiary
Borrower at a time when any Foreign Borrower Obligations of such Foreign
Subsidiary Borrower shall be outstanding hereunder or any Letters of Credit
issued for the account of such Foreign Subsidiary Borrower shall be outstanding
(which shall not have been cash collateralized in a manner satisfactory to the
Administrative Agent), provided that such Borrowing Subsidiary Termination shall
be effective to terminate such Foreign Subsidiary Borrower’s right to make
further borrowings hereunder.

(b) If any Lender shall advise the Administrative Agent that it may not lend to
any Foreign Subsidiary of the Parent Borrower which the Parent Borrower proposes
to designate as a Foreign Subsidiary Borrower pursuant to Section 2.23(a), the
Parent Borrower shall have the right, upon at least ten Business Days’ written
notice to the Administrative Agent (which shall give prompt notice thereof to
each Lender), to require such Lender to assign to the Parent Borrower’s
designated assignee or assignees, in accordance with the terms of Section 9.07,
all Advances then owing to such Lender and all rights and obligations of such
Lender hereunder; provided that (A) each such assignment shall be either an
assignment of all of the rights and obligations of the assigning Lender under
this Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or assignments which together cover
all of the rights and obligations of the assigning Lender under this Agreement,
(B) no Lender shall be obligated to make any such assignment as a result of a
demand by the Parent Borrower pursuant to this Section 2.23(b) unless and until
such Lender shall have received one or more payments from either the relevant
Borrower or one or more assignees in an aggregate amount at least equal to the
aggregate outstanding principal amount of all Advances owing to such Lender,
together with accrued interest thereon to the date of payment of such principal
amount, all Facility Fees and other fees payable to such Lender and all other
amounts payable to such Lender under this Agreement (including, but not limited
to, any increased costs or other additional amounts (computed in accordance with
Section 2.14), and any Taxes payable under Section 2.17, incurred by such Lender
prior to the effective date of such assignment and amounts payable under
Section 9.04(a)) and (C) each such assignment shall be made pursuant to an
Assignment and Acceptance; provided, however, that such assignment shall not be
effective if, after giving effect to such assignment, the aggregate amount of
the Commitments assigned or terminated under this Section 2.23(b), Section 2.14
and Section 2.15(b) during the term of this Agreement would exceed 25% of the
aggregate amount of the Commitments as of the date of the demand by the Parent
Borrower. Upon such payments and prepayments, the obligations of such Lender
hereunder, by the provisions hereof, shall be released and discharged; provided,
however, that such Lender’s rights under Sections 2.14, 2.17 and 9.04(b), and
its obligations under Sections 2.06(j), 7.05 and 9.04(e), shall survive such
release and discharge as to matters occurring prior to the date of assignment of
such Lender’s Commitment.

(c) The Administrative Agent shall promptly notify the Lenders of any Foreign
Subsidiary Borrower added pursuant to Section 2.23(a).

SECTION 2.24. Foreign Currency Exchange Rate. (a) No later than 1:00 P.M. (New
York City time) on each Calculation Date, the Administrative Agent shall
determine the Spot Exchange Rate as of such Calculation Date with respect to
each Alternative Currency, provided that, upon receipt of a Notice of Revolving
Credit Borrowing pursuant to Section 2.02(a), the Administrative Agent shall
determine the Spot Exchange Rate with respect to each Alternative Currency on
the related Calculation Date (it being acknowledged and agreed that the
Administrative Agent shall use such Spot Exchange Rates for the purposes of
determining compliance with Section 2.01 with respect to such Notice). The Spot
Exchange Rate with respect to each Alternative Currency so determined shall
become effective on the relevant

 

51



--------------------------------------------------------------------------------

Calculation Date (a “Reset Date”), shall remain effective until the next
succeeding Reset Date and shall for all purposes of this Agreement (other than
Section 9.14 and any other provision expressly requiring the use of a current
Spot Exchange Rate with respect to such Alternative Currency) be the Spot
Exchange Rate employed in converting any amounts between Dollars and such
Alternative Currency.

(b) No later than 5:00 P.M. (New York City time) on each Reset Date, the
Administrative Agent shall determine the aggregate amount of the Dollar
Equivalents of the principal amounts of Alternative Currency Advances then
outstanding (after giving effect to any Alternative Currency Advances to be made
or repaid on such date).

(c) The Administrative Agent shall promptly notify the Parent Borrower of each
determination of a Spot Exchange Rate hereunder.

SECTION 2.25. Replacement of Lenders. The Parent Borrower shall be permitted to
replace any Lender that (x) does not consent to any proposed amendment,
supplement, modification, consent or waiver of any provision of this Agreement
or any Note that requires the consent of each of the Lenders or each of the
Lenders affected thereby (so long as the consent of the Required Lenders has
been obtained) or (y) becomes a Defaulting Lender; provided that (a) such
replacement does not conflict with any applicable law, rule, regulation, or
order, (b) no Event of Default shall have occurred and be continuing at the time
of such replacement, (c) the replacement financial institution shall purchase,
at par, all Advances and other amounts owing to such replaced Lender on or prior
to the date of replacement, (d) each Borrower shall be liable to such replaced
Lender under Section 9.04(c) if any Eurocurrency Rate Advance made to it and
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (e) the replacement financial institution
shall be reasonably satisfactory to the Administrative Agent, (f) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 9.07 (provided that the Parent Borrower shall be obligated
to pay the registration and processing fee referred to therein), and (g) any
such replacement shall not be deemed to be a waiver of any rights that any
Borrower, any Agent or any other Lender shall have against the replaced Lender.

SECTION 2.26. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded Commitment of such Defaulting
Lender pursuant to Section 2.07(a);

(b) except as set forth in last sentence of Section 9.01, the Commitment and
Extensions of Credit of such Defaulting Lender shall not be included in
determining whether all Lenders, all affected Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment, waiver or other modification pursuant to Section 9.01);

(c) if any Swing Line Advances or L/C Obligations exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swing Line Advances and L/C Obligations of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Percentages but only to the extent the sum of
all non-Defaulting Lenders’ Extensions of Credit plus such Defaulting Lender’s
Swing Line Advances and L/C Obligations does not exceed the total of all
non-Defaulting Lenders’ Commitments;

 

52



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swing Line Advances
and (y) second, cash collateralize for the benefit of the Issuing Lender only
the Borrowers’ obligations corresponding to such Defaulting Lender’s L/C
Obligations (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 6.01 for so
long as such L/C Obligations are outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s L/C Obligations pursuant to clause (ii) above, the Borrowers shall not
be required to pay any fees to such Defaulting Lender pursuant to 2.06(b) with
respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Obligations are cash collateralized;

(iv) if the L/C Obligations of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant
Section 2.06(c) shall be adjusted in accordance with such non-Defaulting
Lenders’ Percentages; and

(v) if all or any portion of such Defaulting Lender’s L/C Obligations are
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Lender or any other Lender hereunder, all letter of credit fees payable under
Section 2.06(c) with respect to such Defaulting Lender’s L/C Obligations shall
be payable to the Issuing Lender until and to the extent that such L/C
Obligations are reallocated and/or cash collateralized; and;

(d) so long as such Lender is a Defaulting Lender, no Swing Line Lender shall be
required to fund any Swing Line Advance and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Obligations will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.26(c), and participating interests in any newly made Swing Line
Advance or any newly issued or increased Letter of Credit shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.26(c)(i) (and
such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent-of-a-Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) any Swing Line Lender or Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, such Swing Line Lender
shall not be required to fund any Swing Line Advance and such Issuing Lender
shall not be required to issue, amend or increase any Letter of Credit, unless
such Swing Line Lender or Issuing Lender, as the case may be, shall have entered
into arrangements with the Parent Borrower or such Lender, satisfactory to such
Swing Line Lender or Issuing Lender, as the case may be, to defease any risk to
it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Parent Borrower, the applicable
Swing Line Lenders and the applicable Issuing Lenders each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swing Line Advances and L/C Obligations of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Advances of the
other Lenders (other than Competitive Bid Advances and Swing Line Advances) as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Advances in accordance with its Percentage.

 

53



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01, 2.03, 2.04
and 2.06. Sections 2.01, 2.03, 2.04 and 2.06 of this Agreement shall become
effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied:

(a) As of the Effective Date, except as disclosed in the Parent Borrower’s
Quarterly Report on Form 10-Q for the quarter ending November 30, 2014, since
August 31, 2014 there shall have occurred no Material Adverse Change.

(b) As of the Effective Date, there shall exist no action, suit, investigation,
litigation or proceeding affecting the Parent Borrower or any of its
Consolidated Subsidiaries pending or, to its knowledge, threatened before any
court, governmental agency or arbitrator that (i) could be reasonably likely to
have a Material Adverse Effect other than the matters disclosed by the Parent
Borrower in filings with the United States Securities and Exchange Commission
prior to the date hereof or described on Schedule 3.01(b) hereto (collectively,
the “Disclosed Litigation”) or (ii) purports and is reasonably likely to affect
the legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions contemplated hereby.

(c) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.

(d) The Parent Borrower shall have notified the Administrative Agent as to the
proposed Effective Date.

(e) The Parent Borrower shall have paid all accrued fees and invoiced expenses
of the Administrative Agents and the Lenders (including the accrued fees and
invoiced expenses of counsel to the Administrative Agents).

(f) On the Effective Date, the following statements shall be true and correct
and the Administrative Agent shall have received for the account of each Lender
a certificate signed by a duly authorized officer of the Parent Borrower, dated
the Effective Date, stating that:

(i) the representations and warranties contained in Section 4.01 are true and
correct on and as of the Effective Date,

(ii) no event has occurred and is continuing that constitutes a Default, and

(iii) the conditions precedent set forth in Section 3.01 were satisfied as of
the Effective Date.

(g) The Administrative Agent shall have received on or before the Effective Date
the following, each dated such day, in form and substance satisfactory to the
Administrative Agent:

(i) This Agreement executed and delivered by each Person party hereto.

 

54



--------------------------------------------------------------------------------

(ii) The Revolving Credit Notes and Swing Line Notes to the order of the
relevant Lenders to the extent requested by any Lender pursuant to Section 2.22.

(iii) Certified copies of the resolutions of the board of directors of each
Borrower approving this Agreement and the Notes to be delivered by it, and of
all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and such Notes.

(iv) A certificate of the Secretary or an Assistant Secretary of each Borrower
certifying (A) the names and true signatures of the officers of such Borrower
authorized to sign this Agreement and such Notes to be delivered by it and the
other documents to be delivered by it hereunder and (B) appropriate insertions
and attachments, including (x) the certificate of incorporation (or equivalent)
of such Borrower evidencing that it is a corporation (or appropriate corporate
form) certified by its secretary or assistant secretary, (y) a long-form good
standing certificate (or its equivalent, if available, for a Foreign Subsidiary
Borrower) evidencing that such Borrower is validly existing, in good standing
and qualified to do business in the jurisdiction in which it is organized and
(z) the resolutions for such Borrower referenced in Section 3.01(g)(iii).

(v) A favorable opinion of the General Counsel or of an Associate or Assistant
General Counsel of the Parent Borrower, in form and substance satisfactory to
the Administrative Agent.

(vi) A favorable opinion of Simpson Thacher & Bartlett LLP, counsel for the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent.

(h) The Parent Borrower shall have terminated the commitments, and paid in full
all Debt, interest, fees and other amounts outstanding, under the Four-Year
Credit Agreement dated as of April 1, 2011 among the Parent Borrower, the
lenders and agents parties thereto and JPMorgan, as administrative agent, and
each of the Lenders that is a party to such credit agreement hereby waives, upon
execution of this Agreement, the requirement of prior notice under such credit
agreement relating to the termination of commitments thereunder.

(i) The Administrative Agent shall have received, at least three days prior to
the Effective Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

(j) The Effective Date shall occur on or prior to 5:00 p.m. New York City time
on April 15, 2015.

SECTION 3.02. Conditions Precedent to Each Revolving Credit Borrowing, Swing
Line Borrowing, Letter of Credit Issuance, Commitment Increase and Extension
Date. The obligation of each Lender to make a Revolving Credit Advance on the
occasion of each Revolving Credit Borrowing, the obligation of each Swing Line
Lender to make a Swing Line Advance on the occasion of each Swing Line
Borrowing, the obligation of each Issuing Lender to issue, amend, renew or
extend any Letter of Credit and the effectiveness of each Commitment Increase
pursuant to Section 2.20 and each extension of Commitments pursuant to
Section 2.21 shall be subject to the conditions precedent (x) that the Effective
Date shall have occurred and (y) on the date of such Revolving Credit Borrowing,
Swing Line Borrowing or Letter of Credit issuance, amendment, renewal or
extension, or the applicable Increase Date or Extension Date, as the case may
be, the following statements shall be true and correct (and each of the

 

55



--------------------------------------------------------------------------------

giving of the applicable Notice of Revolving Credit Borrowing, notice of Swing
Line Borrowing, a request for a Letter of Credit issuance, amendment, renewal or
extension, a request for a Commitment Increase or a Commitment extension, or the
acceptance by the Parent Borrower of the proceeds of such Revolving Credit
Borrowing or Swing Line Borrowing shall constitute a representation and warranty
by the Parent Borrower (and, in the case of an Extension of Credit to a Foreign
Subsidiary Borrower, such Borrower) that on the date of such notices, request,
such Revolving Credit Borrowing, such Swing Line Borrowing, such Letter of
Credit issuance, amendment, renewal or extension, such Increase Date or such
Extension Date such statements are or will be true and correct):

(a) the representations and warranties contained in Section 4.01 (except, in the
case of each Revolving Credit Borrowing, Swing Line Borrowing, Letter of Credit
issuance, amendment, renewal or extension and Increase Date, the representations
set forth in subsection (e) thereof and in subsection (f)(i) thereof) are true
and correct on and as of the date of such Revolving Credit Borrowing, Swing Line
Borrowing, Letter of Credit issuance, amendment, renewal or extension, such
Increase Date or such Extension Date, as applicable, before and after giving
effect thereto, as though made on and as of such date, and

(b) no event has occurred and is continuing, or would result from such Revolving
Credit Borrowing or Swing Line Borrowing or from the application of the proceeds
therefrom, from the issuance, amendment, renewal or extension of such Letter of
Credit or from such Commitment Increase or extension of Commitments, as
applicable, that constitutes a Default.

SECTION 3.03. Additional Conditions Precedent Applicable to the Foreign
Subsidiary Borrowers. The obligation of each Lender to make an Extension of
Credit requested to be made by it to any Foreign Subsidiary Borrower on any date
is subject to satisfaction or waiver of, in addition to the conditions precedent
set forth in Sections 3.01 (in the case of the initial extension of credit) and
3.02,

(a) with respect to any initial Extension of Credit to a Foreign Subsidiary
Borrower the Administrative Agent shall have received:

(i) a Foreign Subsidiary Opinion dated as of the date of such initial Extension
of Credit,

(ii) at least three days prior to such initial Extension of Credit to such
Foreign Subsidiary Borrower, all documentation and other information with
respect to such Foreign Subsidiary Borrower required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, or as otherwise required by the Office
of Foreign Assets Control of the U.S. Department of Treasury, and

(iii) such other documents and information with respect to such Foreign
Subsidiary Borrower as the Administrative Agent may reasonably request; and

(b) with respect to each Extension of Credit, the truthfulness and correctness
in all material respects on and as of such date of the following additional
representations and warranties:

(i) Pari Passu. The obligations of such Foreign Subsidiary Borrower under this
Agreement and any Note, when executed and delivered by such Foreign Subsidiary
Borrower, will rank at least pari passu with all unsecured Indebtedness of such
Foreign Subsidiary Borrower.

 

56



--------------------------------------------------------------------------------

(ii) No Immunities, etc. Such Foreign Subsidiary Borrower is subject to civil
and commercial law with respect to its obligations under this Agreement and any
Note, and the execution, delivery and performance by such Foreign Subsidiary
Borrower of this Agreement constitute and will constitute private and commercial
acts and not public or governmental acts. Neither such Foreign Subsidiary
Borrower nor any of its property, whether or not held for its own account, has
any immunity (sovereign or other similar immunity) from any suit or proceeding,
from jurisdiction of any court or from set-off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or other similar immunity) under laws of the
jurisdiction in which such Foreign Subsidiary Borrower is organized and existing
in respect of its obligations under this Agreement or any Note. Such Foreign
Subsidiary Borrower has waived every immunity (sovereign or otherwise) to which
it or any of its properties would otherwise be entitled from any legal action,
suit or proceeding, from jurisdiction of any court and from set-off or any legal
process (whether service or notice, attachment prior to judgment, attachment in
aid of execution of judgment, execution of judgment or otherwise) under the laws
of the jurisdiction in which such Foreign Subsidiary Borrower is organized and
existing in respect of its obligations under this Agreement and any Note. The
waiver by such Foreign Subsidiary Borrower described in the immediately
preceding sentence is the legal, valid and binding obligation of such Foreign
Subsidiary Borrower.

(iii) No Recordation Necessary. This Agreement and each Note, if any, is in
proper legal form under the law of the jurisdiction in which such Foreign
Subsidiary Borrower is organized and existing for the enforcement hereof or
thereof against such Foreign Subsidiary Borrower under the law of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of this Agreement and any such Note. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of this Agreement and any such Note that this
Agreement, any Note or any other document be filed, registered or recorded with,
or executed or notarized before, any court or other authority in the
jurisdiction in which such Foreign Subsidiary Borrower is organized and existing
or that any registration charge or stamp or similar tax be paid on or in respect
of this Agreement, any Note or any other document, except for any such filing,
registration or recording, or execution or notarization, as has been made or is
not required to be made until this Agreement, any Note or any other document is
sought to be enforced and for any charge or tax as has been timely paid.

(iv) Exchange Controls. The execution, delivery and performance by such Foreign
Subsidiary Borrower of this Agreement or any Note is, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign
Subsidiary Borrower is organized and existing, not subject to any notification
or authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided any notification or
authorization described in immediately preceding clause (ii) shall be made or
obtained as soon as is reasonably practicable).

Each borrowing by, and each issuance of a Letter of Credit for the account of,
any Foreign Subsidiary Borrower hereunder shall constitute a representation and
warranty by each of the Parent Borrower and such Foreign Subsidiary Borrower as
of the date of such borrowing or such issuance that the conditions contained in
this Section 3.03 have been satisfied.

SECTION 3.04. Conditions Precedent to Each Competitive Bid Borrowing. The
obligation of each Lender, who is to make a Competitive Bid Advance, to make
such advance as part of such Competitive Bid Borrowing is subject to the
conditions precedent that (i) the Administrative Agent shall have received the
written confirmatory Notice of Competitive Bid Borrowing with respect thereto,
(ii) on or before the date of such Competitive Bid Borrowing, but prior to such
Competitive Bid Borrowing, the

 

57



--------------------------------------------------------------------------------

Administrative Agent shall have received a Competitive Bid Note payable to the
order of such Lender for each of the one or more Competitive Bid Advances to be
made by such Lender as part of such Competitive Bid Borrowing, in a principal
amount equal to the principal amount of the Competitive Bid Advance to be
evidenced thereby and otherwise on such terms as were agreed to for such
Competitive Bid Advance in accordance with Section 2.03, and (iii) on the date
of such Competitive Bid Borrowing the following statements shall be true and
correct (and each of the giving of the applicable Notice of Competitive Bid
Borrowing and the acceptance by the Parent Borrower of the proceeds of such
Competitive Bid Borrowing shall constitute a representation and warranty by the
Parent Borrower that on the date of such Competitive Bid Borrowing such
statements are true and correct):

(a) the representations and warranties contained in Section 4.01 (except the
representations set forth in the last sentence of subsection (e) thereof and in
subsection (f)(i) thereof) are true and correct on and as of the date of such
Competitive Bid Borrowing, before and after giving effect to such Competitive
Bid Borrowing and to the application of the proceeds therefrom, as though made
on and as of such date, and

(b) no event has occurred and is continuing, or would result from such
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default.

SECTION 3.05. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the date that the
Parent Borrower, by notice to the Lenders, designates as the proposed Effective
Date, specifying its objection thereto. The Administrative Agent shall promptly
notify the Lenders of the occurrence of the Effective Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Borrowers. Each of the
Parent Borrower, and in the case of paragraphs (a), (b), (c), (d) and (g) below
each Foreign Subsidiary Borrower, represents and warrants as follows:

(a) Such Borrower is duly organized or formed, validly existing and in good
standing under the laws of its jurisdiction of organization or formation.

(b) The execution, delivery and performance by such Borrower of this Agreement
and the Notes made by it, and the consummation of the transactions contemplated
hereby, are within such Borrower’s corporate (or other) powers, have been duly
authorized by all necessary corporate (or other) action, and do not contravene
(i) such Borrower’s charter or by-laws (or other organizational documents) or
(ii) law or any contractual restriction binding on or affecting such Borrower.

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body or any other third party is
required for the due execution, delivery and performance by such Borrower of
this Agreement or the Notes made by it, except, in the case of any such Foreign
Subsidiary Borrower, for authorizations, approvals, consents, notices and
filings which have been obtained or made (or which are not required to be
obtained or made prior to the initial Extensions of Credit to such Foreign
Subsidiary Borrower) and are in full force and effect.

 

58



--------------------------------------------------------------------------------

(d) This Agreement has been, and each of the Notes when delivered by such
Borrower hereunder will have been, duly executed and delivered by such Borrower.
This Agreement is, and each of the Notes when delivered by such Borrower
hereunder will be, the legal, valid and binding obligation of such Borrower
enforceable against such Borrower in accordance with their respective terms.

(e) The Consolidated balance sheet of the Parent Borrower and its Subsidiaries
as at August 31, 2014, and the related Consolidated statements of income and
cash flows of the Parent Borrower and its Subsidiaries for the twelve-months
then ended, accompanied by an opinion of Deloitte & Touche LLP, independent
public accountants, and the Consolidated balance sheet of the Parent Borrower
and its Subsidiaries as at November 30, 2014, and the related Consolidated
statements of income and cash flows of the Parent Borrower and its Subsidiaries
for the three months then ended, duly certified by the Chief Financial Officer,
Treasurer, Assistant Treasurer, Controller or Assistant Controller of the Parent
Borrower, copies of which have been furnished to each Lender, fairly present,
subject, in the case of said balance sheet as at November 30, 2014, and said
statements of income and cash flows for the three months then ended, to year-end
audit adjustments, the Consolidated financial condition of the Parent Borrower
and its Subsidiaries as at such dates and the Consolidated results of the
operations of the Parent Borrower and its Subsidiaries for the periods ended on
such dates, all in accordance with GAAP consistently applied. Except as
disclosed in the Parent Borrower’s Quarterly Report on Form 10-Q for the quarter
ending November 30, 2014, since August 31, 2014, there has been no Material
Adverse Change.

(f) There is no pending or, to the knowledge of such Borrower, threatened
action, suit, investigation, litigation or proceeding, including, without
limitation, any Environmental Action, affecting the Parent Borrower or any of
its Consolidated Subsidiaries before any court, governmental agency or
arbitrator that (i) is reasonably likely to have a Material Adverse Effect
(other than the Disclosed Litigation), and there has been no material adverse
change in the status of, or financial effect on the Parent Borrower or any of
its Consolidated Subsidiaries as a result of, the Disclosed Litigation or
(ii) purports to affect the legality, validity or enforceability of this
Agreement, any Note or the consummation of the transactions contemplated hereby.

(g) Such Borrower is not an “investment company”, or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.

(h) No part of the proceeds of any Advances, and no other extensions of credit
hereunder, will be used for any purpose that violates the provisions of the
regulations of the Board. If requested by any Lender or the Administrative
Agent, the Parent Borrower will furnish to the Administrative Agent and each
Lender a statement to the foregoing effect in conformity with the requirements
of FR Form G-3 or FR Form U-1, as applicable, referred to in Regulation U.

(i) The Parent Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Parent Borrower, its
Subsidiaries and their respective directors, officers and employees with
Anti-Corruption Laws and applicable Sanctions, and the Parent Borrower, its
Subsidiaries and their respective officers and employees and, to the knowledge
of the Parent Borrower, their respective directors when acting on behalf of the
Parent

 

59



--------------------------------------------------------------------------------

Borrower and its Subsidiaries, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) the Parent Borrower,
any Subsidiary or any of their respective directors, officers or employees, or
(b) to the knowledge of the Parent Borrower, any agent of the Parent Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit contemplated by this Agreement will violate, or will be used in
violation of, Anti-Corruption Laws or applicable Sanctions.

SECTION 4.02. Representation and Warranty of the Lenders. Each Lender represents
and warrants that in good faith it has not and will not rely upon any margin
stock (as such term is defined in Regulation U) as collateral in the making and
maintaining of its Extensions of Credit hereunder.

ARTICLE V

COVENANTS OF BORROWERS

SECTION 5.01. Affirmative Covenants. So long as any Advance or other amount
owing hereunder shall remain unpaid, any Letter of Credit remains outstanding or
any Lender shall have any Commitment hereunder, each Borrower will:

(a) Compliance with Laws, Etc. Comply, and cause each of the Material
Subsidiaries to comply with all applicable laws, rules, regulations and orders,
such compliance to include, without limitation, compliance with ERISA and
Environmental Laws, except such non-compliance as would not have a Material
Adverse Effect and the Parent Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Parent Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of the Material
Subsidiaries to pay and discharge, before the date on which penalties are
attached thereto, all material Taxes imposed upon it or upon its property;
provided, however, that no Borrower nor any of the Material Subsidiaries shall
be required to pay or discharge any such Tax that is being contested in good
faith and by proper proceedings and for which reserves have been established in
accordance with GAAP.

(c) Maintenance of Insurance. Maintain, and cause each of the Material
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is
consistent with prudent business practice. This section shall not prevent the
use of deductible or excess loss insurance and shall not prevent the Parent
Borrower or a Consolidated Subsidiary from acting as a self-insurer or
maintaining insurance with a Subsidiary or Subsidiaries so long as such action
is consistent with sound business practice.

(d) Preservation of Corporate Existence, Etc. Preserve and maintain its
corporate existence, rights (charter and statutory) and franchises; provided,
however, that a Borrower may consummate any merger or consolidation permitted
under Section 5.02(b) and provided further that no Borrower shall be required to
preserve any right or franchise if such Borrower shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Borrower.

(e) Keeping of Books. Keep, and cause each of the Material Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of such Borrower
and each such Material Subsidiary in accordance with GAAP in effect from time to
time.

 

60



--------------------------------------------------------------------------------

(f) Reporting Requirements. Furnish to the Administrative Agent, and in
sufficient copies for the Lenders (provided, however, that clauses (i), (ii),
(iv) and (v) of this Section 5.01(f) shall only apply to the Parent Borrower and
that, in the case of the Consolidated balance sheet and Consolidated statements
of income and cash flows referred to in clause (i) below, the annual audit
report and accompanying information referred to in clause (ii) below and the
reports and registration statements referred to in clause (iv) below, such
information will be deemed to have been furnished to the Administrative Agent if
it is readily available through EDGAR):

(i) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Parent Borrower, the
Consolidated balance sheet of the Parent Borrower and its Subsidiaries as of the
end of such quarter and Consolidated statements of income and cash flows of the
Parent Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by the Chief Financial Officer,
Treasurer, Assistant Treasurer, Controller, Assistant Controller, or other
authorized financial officer of the Parent Borrower as having been prepared in
accordance with GAAP and certificates of the Chief Financial Officer Treasurer,
Assistant Treasurer, Controller or Assistant Controller of the Parent Borrower
as to compliance with the terms of this Agreement;

(ii) as soon as available and in any event within 120 days after the end of each
fiscal year of the Parent Borrower, a copy of the annual audit report for such
year for the Parent Borrower and its Subsidiaries, containing the Consolidated
balance sheet of the Parent Borrower and its Subsidiaries as of the end of such
fiscal year and Consolidated statements of income and cash flows of the Parent
Borrower and its Subsidiaries for such fiscal year, in each case accompanied by
an opinion acceptable to the Required Lenders by Deloitte & Touche LLP or other
independent public accountants acceptable to the Required Lenders;

(iii) as soon as possible and in any event within five days after the
determination by any Borrower of the occurrence of a Default that is continuing
on the date of such statement, a statement of the Chief Financial Officer,
Treasurer, Assistant Treasurer, Controller, Assistant Controller, or other
authorized financial officer of the such Borrower setting forth details of such
Default and the action that such Borrower has taken and proposes to take with
respect thereto;

(iv) promptly after the sending or filing thereof, copies of all material
reports that the Parent Borrower sends to its securityholders (or any class of
them) or its creditors (or any class of them), and copies of all reports and
registration statements that the Parent Borrower or any Subsidiary files with
the Securities and Exchange Commission;

(v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Parent Borrower or any of its Subsidiaries of the type described in
Section 4.01(f); and

(vi) such other information (excluding trade secrets) respecting the Parent
Borrower or any of its Subsidiaries as any Lender through the Administrative
Agent may from time to time reasonably request.

 

61



--------------------------------------------------------------------------------

SECTION 5.02. Negative Covenants. So long as any Advance or other amount owing
hereunder shall remain unpaid, any Letter of Credit remains outstanding or any
Lender shall have any Commitment hereunder:

(a) Liens, Etc. The Parent Borrower will not create or suffer to exist, or
permit any of the Material Subsidiaries to create or suffer to exist, any Lien
on or with respect to any of its assets, whether now owned or hereafter
acquired, or assign, or permit any of the Material Subsidiaries to assign, any
right to receive income, other than:

(i) (A) Liens for Taxes or other amounts owed to Governmental Authorities other
than for borrowed money; (B) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens
arising in the ordinary course of business securing obligations that are not
overdue for a period of more than 30 days or that are being contested in good
faith; (C) pledges or deposits to secure obligations under workers’ compensation
laws or similar legislation or to secure public or statutory obligations;
(D) easements, rights of way and other encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes;
and (E) Liens in favor of a landlord arising in the ordinary course of business,

(ii) purchase money Liens upon or in any property, assets or stock acquired or
held by the Parent Borrower or any Material Subsidiary in the ordinary course of
business to secure the purchase price or construction cost of such property or
to secure Debt incurred solely for the purpose of financing the acquisition or
construction of such property whether incurred prior or subsequent to such
acquisition or construction, or Liens existing on such property at the time of
its acquisition (other than any such Lien created in contemplation of such
acquisition) or extensions, renewals or replacements of any of the foregoing for
the same or a lesser amount, provided, however, that no such Lien shall extend
to or cover any property other than the property being acquired, and no such
extension, renewal or replacement shall extend to or cover any property not
theretofore subject to the Lien being extended, renewed or replaced,

(iii) Liens upon property or assets of the Parent Borrower or any Material
Subsidiary leased by the Parent Borrower or any Material Subsidiary pursuant to
a customary financing arrangement whereby a Governmental Authority issues
industrial revenue bonds or similar obligations which are without recourse to
the general credit of such Governmental Authority to finance the acquisition,
development or improvement of such property or assets (or similar undertaking to
provide incentives to the Parent Borrower or any Material Subsidiary with
respect to such property or assets) and the Parent Borrower or any Material
Subsidiary enters into a capital lease or sale-leaseback transaction with
respect to such property or assets,

(iv) Liens existing on the Effective Date,

(v) (A) assignments of the right to receive income in connection with any
Receivables Financing and (B) other Liens or assignments of the right to receive
income that would otherwise be prohibited; provided that the Aggregate Amount of
Financing Outstanding in connection with Receivables Financings by the Parent
Borrower or any Material Subsidiary (as described in clause (A)), plus the
aggregate principal amount of Debt secured by Liens or assignments of the right
to receive income described in clause (B) at any time outstanding (which amount,
for purposes of assignments of rights to

 

62



--------------------------------------------------------------------------------

receive income, shall be deemed to be the aggregate proceeds received from such
assignments, reduced according to the original schedule of collection of such
income), shall not exceed 10% of the Consolidated Net Assets of the Parent
Borrower at such time,

(vi) the replacement, extension or renewal of any Lien permitted by clauses
(ii) and (iii) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the amount secured thereby, and

(vii) intercompany Liens granted to Parent Borrower or Material Subsidiaries.

(b) Mergers, Etc. No Borrower will merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person, or permit any of the Material
Subsidiaries to do so, except that (i) any Material Subsidiary (other than any
Foreign Subsidiary Borrower) may merge or consolidate with or into, or dispose
of assets to, any other Material Subsidiary or any other Subsidiary of the
Parent Borrower that shall become a Material Subsidiary as a result of such
transaction, (ii) any Material Subsidiary (other than any Foreign Subsidiary
Borrower) may merge into or dispose of assets to the Parent Borrower, (iii) the
Parent Borrower may merge with any other Person as long as the Parent Borrower
is the surviving entity and (iv) any Foreign Subsidiary Borrower may merge into,
or convey, transfer, lease or otherwise dispose of all or substantially all of
its assets to, the Parent Borrower or any other Subsidiary that is (or,
simultaneously with such transaction, becomes) a Foreign Subsidiary Borrower and
that has satisfied (or, simultaneously with such transaction, satisfies), as of
the date of such transaction, the conditions set forth in Section 3.03 with
respect to any Extensions of Credit assumed by it, provided, in each case, that
no Default shall have occurred and be continuing at the time of such proposed
transaction or would result therefrom.

(c) Change in Nature of Business. The Parent Borrower and its Subsidiaries,
taken as a whole, will not make any material change in the nature of their
business as carried on at the date hereof.

SECTION 5.03. Financial Covenant. So long as any Advance or other amount owing
hereunder shall remain unpaid, any Letter of Credit remains outstanding or any
Lender shall have any Commitment hereunder, the Parent Borrower shall not permit
the Consolidated Leverage Ratio as at the last day of any period of four
consecutive fiscal quarters of the Parent Borrower for which financial
statements are available to exceed 3.5 to 1.0.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) Any Borrower shall fail to pay any principal of any Advance or Reimbursement
Obligation when the same becomes due and payable; or any Borrower shall fail to
pay any interest on any Advance or Reimbursement Obligation or make any other
payment of fees or other amounts payable under this Agreement or any Note within
five Business Days after the same becomes due and payable; or

 

63



--------------------------------------------------------------------------------

(b) Any representation or warranty made by any Borrower herein or by any
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or

(c) (i) Any Borrower shall fail to perform or observe any term, covenant or
agreement on its part to be performed or observed that is contained in
Section 5.01(d) or (f)(iii), 5.02(a), 5.02(b) or 5.03, or (ii) the Parent
Borrower shall fail to perform or observe any term, covenant or agreement
contained in Section 5.01(f)(i) or (ii) if such failure shall remain unremedied
for 5 days after written notice thereof shall have been given to the Parent
Borrower by the Administrative Agent or any Lender, or (iii) any Borrower shall
fail to perform or observe any other term, covenant or agreement contained in
this Agreement on its part to be performed or observed if such failure shall
remain unremedied for 30 days after written notice thereof shall have been given
to the Parent Borrower by the Administrative Agent or any Lender; or

(d) Any Borrower or any Material Subsidiary shall fail to pay any principal of,
or premium or interest on, any Debt that is outstanding in a principal amount of
at least $150,000,000 in the aggregate (but excluding Debt outstanding
hereunder) of such Borrower or such Material Subsidiary (as the case may be),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate the maturity of such Debt; or any such Debt shall be declared to be
due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Debt shall be required
to be made, in each case prior to the stated maturity thereof; provided, that
for purposes of this paragraph, the termination of a Hedge Agreement in
accordance with its terms shall be deemed to create Debt which becomes payable
at the due date provided for in the applicable Hedge Agreement documents in an
amount equal to the amount payable on such due date; or

(e) Any Borrower or any Material Subsidiary shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against any Borrower or any Material
Subsidiary seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 30
days (or, in the case of any Foreign Subsidiary Borrower, 45 days), or any of
the actions sought in such proceeding (including, without limitation, the entry
of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or any Borrower or any Material Subsidiary shall take any
corporate action to authorize any of the actions set forth above in this
subsection (e); or

(f) Any judgment or order for the payment of money in excess of $150,000,000 in
the aggregate shall be rendered against any Borrower or any Material Subsidiary
(unless (x) such judgment is rendered by a court that is located in a country
where the Parent Borrower and its

 

64



--------------------------------------------------------------------------------

Subsidiaries do not conduct material operations and have assets with an
aggregate value less than $150,000,000, (y) the Parent Borrower shall have
determined, and continues to determine, in good faith that, to the extent that
such judgment is enforceable in any other country, the aggregate value of the
assets of the Parent Borrower and its Subsidiaries in all countries in which
such judgment is enforceable is less than $150,000,000 and (z) if requested by
the Administrative Agent, the Parent Borrower shall have delivered to the
Administrative Agent satisfactory legal opinions or other documents or
certificates with respect to the foregoing) and either (i) a lawsuit shall have
been properly commenced by any creditor to enforce such judgment or order or
(ii) such judgment is not, within 30 days (or, in the case of any Foreign
Subsidiary Borrower, 45 days) after entry thereof, paid, bonded, discharged or
stayed during appeal (or, in the case of any Foreign Subsidiary Borrower, the
foreign equivalent thereof), or is not discharged within 30 days (or, in the
case of any Foreign Subsidiary Borrower, 45 days) after the expiration of such
stay; provided, however, that the rendering of any such judgment or order shall
not be an Event of Default under this Section 6.01(f) if and for so long as
(i) the amount of such judgment or order, or a portion thereof in an amount
sufficient to reduce the total uninsured amount to an amount less than
$150,000,000, is covered by a valid and binding policy of insurance between the
defendant and the insurer covering payment thereof and (ii) such insurer, which
shall be rated at least “A” by A.M. Best Company, has been notified of, and has
not properly disputed the claim made for payment of, the amount of such judgment
or order; or

(g) Any Person or two or more Persons acting in concert shall have, on or after
the date of this Agreement, acquired beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of Voting Stock of the Parent
Borrower (or other securities convertible into such Voting Stock) representing
35% or more of the combined voting power of all Voting Stock of the Parent
Borrower; or (ii) during any period of up to 24 consecutive months, commencing
on or after the date of this Agreement, individuals who at the beginning of such
24-month period were directors of the Parent Borrower (together with any new
directors who (A) were properly and duly elected to the board of directors
pursuant to the Parent Borrower’s bylaws by the affirmative vote of a majority
of the remaining directors then in office or (B) were nominated by a majority of
the remaining members of the board of directors of the Parent Borrower and
thereafter elected as directors by the shareholders of the Parent Borrower)
shall cease for any reason to constitute a majority of the board of directors of
the Parent Borrower; or

(h) The Parent Borrower or any of its ERISA Affiliates shall incur, or, in the
reasonable opinion of the Required Lenders, shall be reasonably likely to incur
liability in excess of $150,000,000 in the aggregate as a result of one or more
of the following: (i) the occurrence of any ERISA Event, provided, that the
occurrence of the ERISA Event described in PBGC Regulation Sections 4043.23,
4043.29 or 4043.32 shall constitute an Event of Default under this
Section 6.01(h) only if it is reasonably expected to result in a Material
Adverse Effect, (ii) the partial or complete withdrawal (within the meanings of
Sections 4205 and 4203 of ERISA) of the Parent Borrower or any of its ERISA
Affiliates from a Multiemployer Plan; or (iii) the reorganization or termination
(within the meanings of Sections 4241 or 4041A of ERISA) of a Multiemployer
Plan;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Parent
Borrower, declare the obligation of each Lender to make Advances to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Parent Borrower, declare the Advances, all interest thereon and all other
amounts payable under this Agreement (including all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented

 

65



--------------------------------------------------------------------------------

the documents required thereunder) to be forthwith due and payable, whereupon
the Advances, all such interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Borrower;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Parent Borrower under the Federal Bankruptcy
Code, (A) the obligation of each Lender to make Advances shall automatically be
terminated and (B) the Advances, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
each Borrower. With respect to all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this paragraph, the Borrowers shall at such time deposit in a cash
collateral account opened by the Administrative Agent an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit. Amounts
held in such cash collateral account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof, after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other obligations of
the Borrowers hereunder and under the Notes. After all such Letters of Credit
shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of the Borrowers hereunder and
under the Notes shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Parent Borrower (or such other
Person as shall be lawfully entitled thereto). Except as expressly provided
above in this Section, presentment, demand, protest and all other notices of any
kind are hereby expressly waived by each Borrower.

ARTICLE VII

THE ADMINISTRATIVE AGENT

SECTION 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto. As to any matters not expressly
provided for by this Agreement (including, without limitation, enforcement or
collection of the Notes), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes the Administrative Agent to personal liability or that
is contrary to this Agreement or applicable law. The Administrative Agent agrees
to give to each Lender prompt notice of each notice given to it by any Borrower
pursuant to the terms of this Agreement.

SECTION 7.02. Administrative Agent’s Reliance, Etc.. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent: (i) may treat the Lender that made any Advance as the
holder of the Debt resulting therefrom until the Administrative Agent receives
and accepts an Assumption Agreement entered into by an Assuming Increasing
Lender as provided in Section 2.20, an Assumption Agreement entered into by an
Assuming Extending Lender as provided in Section 2.21 or an Assignment and
Acceptance entered into by such Lender, as assignor, and an Eligible Assignee,
as assignee, as provided in Section 9.07; (ii) may consult with legal counsel
(including counsel for the Parent Borrower), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (iii) makes no warranty or representation to
any Lender and shall not be responsible to any Lender for any

 

66



--------------------------------------------------------------------------------

statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement; (iv) shall not have any duty to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of any Borrower or to inspect the
property (including the books and records) of any Borrower; (v) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; and (vi) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by fax,
electronic transmission or telegram) believed by it to be genuine and signed or
sent by the proper party or parties.

SECTION 7.03. Agents and Affiliates. With respect to its Commitment, the
Advances made by it, any Note issued to it and any Letter of Credit issued or
participated in by it, each of JPMorgan, Citibank, Bank of America, Morgan
Stanley and the Documentation Agents (if a Lender) shall have the same rights
and powers under this Agreement as any other Lender and may exercise the same as
though it were not an agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include JPMorgan, Citibank, Bank of America,
Morgan Stanley and the Documentation Agents in their individual capacity.
JPMorgan, Citibank, Bank of America, Morgan Stanley, the Documentation Agents
and their respective Affiliates may accept deposits from, lend money to, act as
trustee under indentures of, accept investment banking engagements from and
generally engage in any kind of business with, the Parent Borrower, any of its
Subsidiaries and any Person who may do business with or own securities of the
Parent Borrower or any such Subsidiary, all as if JPMorgan, Citibank, Bank of
America, Morgan Stanley or the Documentation Agents were not an Agent,
syndication agent or documentation agent, as the case may be, and without any
duty to account therefor to the Lenders.

SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

SECTION 7.05. Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrowers), ratably according to the
respective principal amounts of each Lender’s Percentage, from and against any
and all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against the Administrative Agent in any way relating to or
arising out of this Agreement or any action taken or omitted by the
Administrative Agent under this Agreement (collectively, the “Indemnified
Costs”), provided that no Lender shall be liable for any portion of the
Indemnified Costs resulting from the Administrative Agent’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any out-of-pocket expenses (including counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the
Administrative Agent is not reimbursed for such expenses by any Borrower. In the
case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 7.05 applies whether any such investigation,
litigation or proceeding is brought by the Administrative Agent, any Lender or a
third party.

 

67



--------------------------------------------------------------------------------

SECTION 7.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Parent Borrower and may be removed at any time with or without cause by the
Required Lenders. Upon any such resignation or removal, the Required Lenders
shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation or the Required
Lenders’ removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States of America or of any State thereof and having a combined
capital and surplus of at least $50,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article VII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

SECTION 7.07. Other Agents. Each Lender hereby acknowledges that no Syndication
Agent or Documentation Agent has any liability or duties hereunder other than in
its capacity as a Lender.

SECTION 7.08. Issuing Lenders. The provisions of this Article VII that apply to
the Administrative Agent shall apply, mutatis mutandis, to each Issuing Lender;
provided that, nothwithstanding anything herein to the contrary, the Parent
Borrower and the Administrative Agent shall have the right to appoint a
successor Issuing Lender without the consent of any Lender (other than, for
avoidance of doubt, the consent of the successor Issuing Lender, in such
capacity).

ARTICLE VIII

GUARANTY

SECTION 8.01. Guaranty. The Parent Borrower hereby agrees that it is jointly and
severally liable for, and, as primary obligor and not merely as surety,
absolutely and unconditionally guarantees to the Lenders the prompt payment and
performance when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Foreign Borrower Obligations and
all expenses paid or incurred by the Agents, the Issuing Lenders and the Lenders
in endeavoring to collect all or any part of the Foreign Borrower Obligations
from, or in prosecuting any collection or enforcement action against, any
Foreign Subsidiary Borrower or any other guarantor of all or any part of the
Foreign Borrower Obligations (such costs and expenses, together with the Foreign
Borrower Obligations, collectively the “Guaranteed Obligations”). All terms of
this Guaranty apply to and may be enforced by or on behalf of any domestic or
foreign branch or Affiliate of any Lender that extended any portion of the
Guaranteed Obligations.

SECTION 8.02. Guaranty of Payment. This Guaranty is a guaranty of payment and
not of collection. The Parent Borrower waives, to the extent permitted by
applicable law, any right to require any Agent, any Issuing Lender or any Lender
to sue any Foreign Subsidiary Borrower, any other guarantor, or any other Person
obligated for all or any part of the Guaranteed Obligations (each, an “Obligated
Party”), or otherwise to enforce its payment against any collateral securing all
or any part of the Guaranteed Obligations.

SECTION 8.03. No Discharge or Diminishment of Guaranty. (a) Except as otherwise
provided for herein, the obligations of the Parent Borrower hereunder are
unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible

 

68



--------------------------------------------------------------------------------

payment in full in cash of the Guaranteed Obligations), including: (i) any claim
of waiver, release, extension, renewal, settlement, surrender, alteration, or
compromise of any of the Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
any Foreign Subsidiary Borrower or any other guarantor of or other Person liable
for any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party, or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which the Parent Borrower may have at any time against any Obligated Party, any
Agent, any Issuing Lender, any Lender, or any other Person, whether in
connection herewith or in any unrelated transactions.

(b) The obligations of the Parent Borrower hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever (other
than a defense of payment or performance) by reason of the invalidity,
illegality, or unenforceability of any of the Guaranteed Obligations or
otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by any Obligated Party, of the Guaranteed Obligations or any
part thereof.

(c) Further, the obligations of the Parent Borrower hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of any Agent, any Issuing
Lender or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the Guaranteed Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
Guaranteed Obligations; (iii) any release, non-perfection, or invalidity of any
indirect or direct security for the obligations of any Foreign Subsidiary
Borrower for all or any part of the Guaranteed Obligations or any obligations of
any other guarantor of or other Person liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by any Agent, any Issuing Lender
or any Lender with respect to any collateral securing any part of the Guaranteed
Obligations; or (v) any default, failure or delay, willful or otherwise, in the
payment or performance of any of the Guaranteed Obligations, or any other
circumstance, act, omission or delay that might in any manner or to any extent
vary the risk of the Parent Borrower or that would otherwise operate as a
discharge of the Parent Borrower as a matter of law or equity (other than the
indefeasible payment in full in cash of the Guaranteed Obligations).

SECTION 8.04. Defenses Waived. To the fullest extent permitted by applicable
law, the Parent Borrower hereby waives any defense based on or arising out of
any defense of any Foreign Subsidiary Borrower or the unenforceability of all or
any part of the Guaranteed Obligations from any cause, or the cessation from any
cause of the liability of any Foreign Subsidiary Borrower, other than the
indefeasible payment in full in cash of the Guaranteed Obligations. Without
limiting the generality of the foregoing, the Parent Borrower irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any defense
arising under any law or regulation of any jurisdiction or any other event
affecting any term of the Guaranteed Obligations, and any requirement that at
any time any action be taken by any Person against any Obligated Party or any
other Person. The Administrative Agent may, at its election, foreclose on any
collateral held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of the Parent Borrower under
this Guaranty except to the extent the Guaranteed Obligations have been fully
and indefeasibly paid in cash. To the fullest extent permitted by applicable
law, the Parent Borrower waives any defense arising out of any such election
even though that election may operate, pursuant to applicable law, to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
the Parent Borrower against any Obligated Party or any security.

 

69



--------------------------------------------------------------------------------

SECTION 8.05. Rights of Subrogation. The Parent Borrower will not assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any Obligated
Party, or any collateral, until the Foreign Subsidiary Borrowers have fully
performed all their obligations to the Agents, the Issuing Lenders and the
Lenders.

SECTION 8.06. Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Foreign Subsidiary Borrower or otherwise, the Parent Borrower’s obligations
under this Guaranty with respect to that payment shall be reinstated at such
time as though the payment had not been made and whether or not the Agents, the
Issuing Lenders and the Lenders are in possession of this Guaranty. If
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Foreign
Subsidiary Borrower, all such amounts otherwise subject to acceleration under
the terms of any agreement relating to the Guaranteed Obligations shall
nonetheless be payable by the Parent Borrower forthwith on demand by the
Administrative Agent.

SECTION 8.07. Information. The Parent Borrower assumes all responsibility for
being and keeping itself informed of the Foreign Subsidiary Borrowers’ financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that the Parent Borrower assumes and incurs under this Guaranty, and
agrees that neither the Agents, the Issuing Lenders nor any Lender shall have
any duty to advise the Parent Borrower of information known to it regarding
those circumstances or risks.

SECTION 8.08. Taxes. All payments of the Guaranteed Obligations will be made by
the Parent Borrower free and clear of and without deduction for any Taxes,
except as required by applicable law; provided that if the applicable
withholding agent shall be required to deduct any Taxes, then (i) if such Tax is
an Indemnified Tax, the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) each Credit Party receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the applicable withholding agent shall make such deductions and (iii) the
applicable withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

SECTION 8.09. Liability Cumulative. The liability of the Parent Borrower under
this Article VIII is in addition to and shall be cumulative with all liabilities
of the Parent Borrower to the Agents, the Issuing Lenders and the Lenders under
this Agreement and the Notes to which the Parent Borrower is a party.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc.. Subject to Section 2.20(e), no amendment or
waiver of any provision of this Agreement or the Revolving Credit Notes or the
Swing Line Notes, nor consent to any departure by any Borrower therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that (a) no amendment, waiver or consent shall, unless in writing and
signed by all Lenders affected thereby, amend, modify or waive any provision of
Section 2.01(d), the second sentence of Section 2.08, Section 2.09(a), the first
proviso of the first sentence of Section 2.13 or the third sentence of
Section 2.16(a), (b) no amendment, waiver or consent shall, unless in writing
and signed by all the Lenders, do any of the following: (i) waive any of the
conditions specified in Section 3.01, (ii) increase the Commitments of the
Lenders or

 

70



--------------------------------------------------------------------------------

subject the Lenders to any additional obligations, (iii) reduce the principal
of, or interest on, the Revolving Credit Advances, the Swing Line Advances or
any fees or other amounts payable hereunder, (iv) postpone any date fixed for
any payment of principal of, or interest on, the Revolving Credit Advances, the
Swing Line Advances or any fees or other amounts payable hereunder, (v) change
the percentage of the Commitments or of the aggregate unpaid principal amount of
the Extensions of Credit, or the number of Lenders, that shall be required for
the Lenders or any of them to take any action hereunder, (vi) release the Parent
Borrower from its obligations under the Guaranty, or (vii) amend this
Section 9.01, (b) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Administrative Agent under
this Agreement or any Note, (c) no amendment, waiver or consent shall, unless in
writing and signed by each Swing Line Lender in addition to the Lenders required
above to take such action, amend, modify or waive any provision of Section 2.04
or 2.05, (d) no amendment, waiver or consent shall, unless in writing and signed
by each Issuing Lender in addition to the Lenders required above to take such
action, amend, modify or waive any provision of Section 2.06, (e) no amendment,
waiver or consent shall, unless in writing and signed by each affected Lender in
addition to the Lenders required above to take such action, require such Lender
to fund any Extension of Credit in any currency other than Dollars or the
Alternative Currencies, (f) this Section 9.01 shall not apply to changes in
Commitments pursuant to Sections 2.20, 2.21, 2.25 or 2.26 or any other Section
giving rise to the operation of, to the extent implicated by, such
aforementioned Sections (including Sections 2.14 and 2.15) and (g) no amendment,
waiver or consent shall, unless in writing and signed by each of the
Administrative Agent, each Swing Line Lender and each Issuing Lender, in
addition to the Lenders required above to take such action, amend, modify or
waive any provision of Section 2.26.

Notwithstanding the foregoing, this Agreement may be amended (A) to add any
Foreign Subsidiary of the Parent Borrower as a Foreign Subsidiary Borrower upon
execution and delivery by the Parent Borrower, such Foreign Subsidiary and the
Administrative Agent of a Borrowing Subsidiary Agreement providing for such
Subsidiary to become a Foreign Subsidiary Borrower and (B) to remove any
Subsidiary as a Foreign Subsidiary Borrower upon (x) written notice by the
Parent Borrower and such Subsidiary to the Administrative Agent to such effect,
(y) repayment in full of all outstanding Foreign Borrower Obligations of such
Foreign Subsidiary Borrower and (z) the expiration or termination (or cash
collateralization in a manner satisfactory to the Administrative Agent) of all
Letters of Credit issued for the account of such Foreign Subsidiary Borrower.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that no amendment, waiver or consent, which requires the consent of all
Lenders shall be effective with respect to such Defaulting Lender with respect
to the matters set forth in Section 9.01(a)(ii), (iii), (iv), (vi) and
(vii) without its consent.

SECTION 9.02. Notices, Etc.. (a) All notices and other communications provided
for hereunder shall be either (x) in writing and mailed, faxed or delivered or,
subject to this Section 9.04, transmitted electronically or (y) disseminated as
and to the extent set forth in Section 9.02(b) and in the proviso to this
Section 9.02(a), if

 

71



--------------------------------------------------------------------------------

(i) to the Parent Borrower, at:

 

Parent Borrower: Monsanto Company 800 Lindbergh Boulevard, St Louis, Missouri
63167 Attention: Treasurer Fax: (314) 694-6750 Telephone: (314) 694-1000 Email:
tom.d.hartley@monsanto.com with copies to: (1) the Secretary at the same
address; and (2) the email address finance.treasury@monsanto.com

(ii) to any Foreign Subsidiary Borrower, at its address (or fax number or email
address) specified in the relevant Borrowing Subsidiary Agreement with a copy to
the Parent Borrower at its address specified above;

(iii) to any Initial Lender, at its Domestic Lending Office specified opposite
its name on Schedule I hereto;

(iv) to any other Lender, at its Domestic Lending Office specified in the
Assumption Agreement or the Assignment and Acceptance pursuant to which it
became a Lender; and

(v) to the Administrative Agent, at

 

Administrative Agent: JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2, Floor 03

Newark, Delaware 19713

Attention: Preet Patel Fax: (302)-634-1417 Telephone: (302) 634-1521 Email:
preet.patel@jpmorgan.com with a copy to: JPMorgan Chase Bank, N.A. 270 Park
Avenue, 24th Floor, New York, New York 10017 Attention: James Shender Fax: (212)
270-5100 Telephone: (212) 270-4286 Email: james.m.shender@jpmorgan.com in the
case of any notice relating to Alternative Currency Advances, with a copy to:
J.P. Morgan Europe Limited

25 Bank Street, Canary Wharf, London, E14 5JP

United Kingdom

Attention: The Manager Loan and Agency Fax: 011-44-20-7777-2360 Telephone:
011-44- 20-7777-2434 Email: loan_and_agency_london@jpmorgan.com

or, as to any Borrower or the Administrative Agent, at such other address as
shall be designated by such party in a written notice to the other parties and,
as to each other party, at such other

 

72



--------------------------------------------------------------------------------

address as shall be designated by such party in a written notice to the Parent
Borrower and the Administrative Agent, provided that materials required to be
delivered pursuant to Section 5.01(f)(i), (ii) or (iv) shall be delivered to the
Administrative Agent as specified in Section 9.02(b) or as otherwise specified
to the Parent Borrower by the Administrative Agent. All such notices and
communications shall be effective upon receipt. Delivery by fax or electronic
transmission of an executed counterpart of any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.

(b) So long as JPMorgan or any of its Affiliates is the Administrative Agent,
materials required to be delivered pursuant to Section 5.01(f)(i), (ii) or
(iv) may be delivered to the Administrative Agent in an electronic medium in a
format acceptable to the Administrative Agent and the Lenders by email at
preet.patel@jpmorgan.com, james.m.shender@jpmorgan.com and
loan_and_agency_london@jpmorgan.com or such other email address specified by the
Administrative Agent. Each Borrower agrees that the Administrative Agent may
make such materials, as well as any other written information, documents,
instruments and other material relating to the Parent Borrower, any of its
Subsidiaries or any other materials or matters relating to this Agreement, the
Notes or any of the transactions contemplated hereby, but not any notices
delivered pursuant to Article II, except as agreed by the Parent Borrower and
the applicable Lender, (collectively, the “Communications”) available to the
Lenders by posting such notices on Intralinks or a substantially similar
electronic system (the “Platform”). Each Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Administrative Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Administrative Agent or any of its
Affiliates in connection with the Platform.

(c) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that, if
requested by any Lender, the Administrative Agent shall deliver a copy of the
Communications to such Lender by fax or other electronic communication.

(d) In addition to the delivery of Notices by posting to the Platform as set
forth in Sections 9.02(b) and (c), (i) notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender and (ii) the
Administrative Agent or any Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

(e) Each Lender agrees (i) to notify the Administrative Agent in writing of such
Lender’s email address to which a Notice may be sent by electronic transmission
(including by electronic communication) on or before the date such Lender
becomes a party to this Agreement (and from time to time thereafter to ensure
that the Administrative Agent has on record an effective e-mail address for such
Lender) and (ii) that any Notice may be sent to such e-mail address.

 

73



--------------------------------------------------------------------------------

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

SECTION 9.04. Costs and Expenses. (a) The Parent Borrower agrees to pay on
demand all reasonable costs and expenses of the Administrative Agent,
Syndication Agents, Documentation Agents and the Lead Arrangers in connection
with the preparation, execution, delivery, modification and amendment of this
Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all due diligence, syndication (including
printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses and (B) the reasonable
fees and expenses of counsel for the Administrative Agent with respect thereto
and with respect to advising the Administrative Agent as to its rights and
responsibilities under this Agreement. The Parent Borrower further agrees to pay
on demand all reasonable costs and expenses of the Agents, the Lead Arrangers,
the Issuing Lenders, the Swing Line Lenders and the Lenders, if any (including,
without limitation, reasonable counsel fees and expenses), in connection with
the enforcement (whether through negotiations, legal proceedings or otherwise)
of this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Administrative Agent, each Lead Arranger, each Issuing Lenders, each Swing Line
Lender and each Lender in connection with the enforcement of rights under this
Section 9.04(a).

(b) The Parent Borrower agrees to indemnify and hold harmless the Administrative
Agent, Syndication Agents, Documentation Agents, each Lead Arranger, each
Issuing Lender, each Swing Line Lender and each Lender and each of their
Affiliates and their officers, directors, employees, agents and advisors (each,
an “Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
(i) the actual or proposed use of the proceeds of the Advances or Letters of
Credit by the Parent Borrower or any of its Subsidiaries or (ii) the actual or
alleged presence of Hazardous Materials on any property of the Parent Borrower
or any of its Subsidiaries or any Environmental Action relating in any way to
the Parent Borrower or any of its Subsidiaries, except to the extent such claim,
damage, loss, liability or expense resulted from such Indemnified Party’s gross
negligence or willful misconduct, as determined by the final and non-appealable
judgment by a court of competent jurisdiction. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 9.04(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by the Parent Borrower, its directors,
shareholders or creditors or an Indemnified Party or any other Person or any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Parent Borrower also
agrees not to assert any claim against any Agent, any Lead Arranger, any Issuing
Lender, Swing Line Lender, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, for special, indirect, consequential or punitive damages arising
out of or otherwise relating to the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances.

(c) If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance or LIBO Rate Advance is made by any Borrower to or for the account of a
Lender other than on the last day of the Interest Period for such Advance, as a
result of a payment or Conversion pursuant to Section 2.11(b), (d) or (e), 2.13
or 2.15, acceleration of the maturity of the Advances pursuant to Section 6.01
or for any other reason, or by an Eligible Assignee to a Lender other than on
the last day of the Interest

 

74



--------------------------------------------------------------------------------

Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 9.07 as a result of a demand by the Parent
Borrower pursuant to Section 9.07(a), the Parent Borrower shall pay (or shall
cause the relevant Foreign Subsidiary Borrower to pay), upon demand by such
Lender (with a copy of such demand to the Administrative Agent), to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion, including, without
limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance.

(d) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in Sections
2.14, 2.17 and 9.04 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the Notes.

(e) To the extent that the Parent Borrower fails to pay any amount required to
be paid by it to the Issuing Lender or the Swing Line Lender under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the Issuing
Lender or the Swing Line Lender, as the case may be, such Lender’s Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Issuing Lender or the Swing Line
Lender in its capacity as such.

SECTION 9.05. Right of Set-off. Nothing herein shall derogate any Lender’s
right, if any, if and to the extent payment owed to such Lender is not made when
due hereunder or under any Note held by such Lender, to set off from time to
time against any or all of any Borrower’s deposit (general or special, time or
demand, provisional or final) accounts with such Lender any amount so due. Each
Lender agrees promptly to notify the Parent Borrower after any such set off and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such set off and application. The rights of
each Lender under this Section 9.05 are in addition to other rights and remedies
which such Lender may have.

SECTION 9.06. Binding Effect. This Agreement shall become effective (other than
Sections 2.01, 2.03, 2.04 and 2.06, which shall only become effective upon
satisfaction of the conditions precedent set forth in Section 3.01) when it
shall have been executed by the Parent Borrower, the Foreign Subsidiary
Borrowers party hereto on the Effective Date and the Administrative Agent and
when the Administrative Agent shall have been notified by each Initial Lender
that such Initial Lender has executed it and thereafter shall be binding upon
and inure to the benefit of the Borrowers, each Agent, each Lead Arranger, each
Issuing Lender and each Lender and their respective successors and assigns
(including any affiliate of an Issuing Lender that issues any Letter of Credit),
except that no Borrower shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Lenders (and any
such assignment without such consent shall be null and void).

SECTION 9.07. Assignments and Participations. (a) Each Lender may and, if
demanded by the Parent Borrower (following a demand to such Lender pursuant to
Section 2.14, Section 2.15, Section 2.21 or Section 2.23 if no Event of Default
has occurred and is continuing) upon at least 5 Business Days’ notice to such
Lender and the Administrative Agent or if required pursuant to Section 2.20,
2.21, 2.25 or 2.26, will, assign to one or more Persons all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment, the Advances owing to it and any Notes held by
it required to be assigned pursuant to Section 2.14, Section 2.15, Section 2.21
or Section 2.23); provided, however, that (i) the assignee is an Eligible
Assignee; (ii) each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement

 

75



--------------------------------------------------------------------------------

(other than any Competitive Bid Advances owing to it and any Competitive Bid
Notes held by it, except any such Competitive Bid Advances or Competitive Bid
Notes required to be assigned pursuant to Section 2.14, Section 2.15,
Section 2.21 or Section 2.23), (iii) except in the case of (x) an assignment to
an Affiliate of such Lender or a Person that, immediately prior to such
assignment, was a Lender or (y) an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of the Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event be less than $5,000,000 or an integral multiple of $1,000,000 in excess
thereof, (iv) each such assignment made as a result of a demand by the Parent
Borrower pursuant to this Section 9.07(a) shall be arranged by the Parent
Borrower after consultation with the Administrative Agent and shall be either an
assignment of all of the rights and obligations of the assigning Lender under
this Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or other such assignments that
together cover all of the rights and obligations of the assigning Lender under
this Agreement, (v) no Lender shall be obligated to make any such assignment as
a result of a demand by the Parent Borrower pursuant to this Section 9.07(a)
unless and until such Lender shall have received one or more payments from
either one or more Borrowers or one or more Eligible Assignees in an aggregate
amount at least equal to the aggregate outstanding principal amount of the
Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement, (vii) the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with any Note
subject to such assignment and a processing and recordation fee of $3,500 and
(viii) it shall deliver any documentation required to be delivered by it under
Section 2.17(e). Upon such execution, delivery, acceptance and recording, from
and after the effective date specified in each Assignment and Acceptance,
(x) the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (y) the Lender assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (other than its rights under Sections 2.14,
2.17 and 9.04, and its obligations under Sections 2.06(j), 7.05 and 9.04(e), to
the extent any claim thereunder relates to an event arising prior to such
assignment) and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee and makes the representation and warranty set forth in Section 4.02;
(vi) such assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers

 

76



--------------------------------------------------------------------------------

and discretion under this Agreement as are delegated to the Administrative Agent
by the terms hereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender.

(c) The Administrative Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assumption Agreement and each Assignment and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the Advances and L/C Obligations owing to, each Lender from time to
time (the “Register”). The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Lenders and the other Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
any Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Administrative Agent
shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit C hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Parent Borrower.

(e) Each Lender may sell participations to one or more banks or other entities
(other than the Parent Borrower or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Advances owing to it and any
Note or Notes held by it); provided, however, that (i) such Lender’s obligations
under this Agreement (including, without limitation, its Commitment to the
Borrowers hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrowers, the Administrative Agent, the
Issuing Lenders and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and (v) no participant under any such participation shall have
any right to approve any amendment or waiver of any provision of this Agreement
or any Note or the Guaranty, or any consent to any departure by any Borrower
therefrom, except to the extent that such amendment, waiver or consent would
reduce the principal of, or interest on, the Advances or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation. Upon the sale of a
participation pursuant to this Section 9.07(e), such Lender shall promptly
provide notice to the Parent Borrower of the sale of a participation (other than
a sale of a participation pursuant to Section 2.18); provided, however, that the
failure by such Lender to provide such notice shall not invalidate the sale of
such participation. The Borrowers agree that each participant shall be entitled
to the benefits of Section 2.17 (subject to the requirements and limitations
therein) to the same extent as if it were a Lender and had acquired its interest
by assignment. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Parent Borrower, maintain a
register on which it enters the name and address of each participant and the
Commitment of, and principal amount of the Advances and L/C Obligations owing
to, each participant (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest) to any Person except to the extent such disclosure is
necessary to establish that an obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest

 

77



--------------------------------------------------------------------------------

error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent shall have no responsibility for maintaining a
Participant Register.

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to any Borrower furnished to such Lender by or on behalf of any
Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information relating to the Borrowers
received by it from such Lender; provided further that, so long as no Default
has occurred and is continuing, the Parent Borrower shall have consented in
advance to the disclosure of any non-public information, such consent not to be
unreasonably withheld.

(g) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and any Note held by it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System of the
United States.

(h) Each Lender agrees that it will not assign any right, obligation or Note, or
sell any participation, in any manner or under any circumstances that would
require registration, qualification or filings under the securities laws of the
United States of America, of any state or any country.

SECTION 9.08. Confidentiality. Each of the Administrative Agent, each Issuing
Lender and each Lender agrees to keep confidential any Confidential Information;
provided that nothing herein shall prevent the Administrative Agent, any Issuing
Lender or any Lender from disclosing such Confidential Information (a) to the
Administrative Agent, an Issuing Lender, a Lender, a Lender’s Affiliates and
each of their officers, directors, employees, agents and advisors and, to the
extent contemplated by Section 9.07(f), to actual or prospective assignees and
participants, and then only on a confidential basis, (b) to its officers,
directors, employees, agents and advisors, (c) as required by any law, rule or
regulation or judicial process or similar proceeding, provided that the
Administrative Agent or such Lender, as the case may be, has notified the Parent
Borrower (if permitted by law and to the extent practicable and in accordance
with reasonable business practice) and has otherwise taken reasonable steps to
protect such information from any unnecessary disclosure, (d) as requested or
required by any state, federal or foreign authority or examiner regulating banks
or banking or other financial institutions, provided that, without prejudice to
its right to disclose to such examiner or regulator, the Administrative Agent
and the Lenders agree to use reasonable efforts to limit the amount of
Confidential Information which is disclosed to the extent practicable and in
accordance with reasonable business practice, (e) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, (f) in
connection with the exercise of any remedy hereunder or (g) if agreed by the
Parent Borrower in its sole discretion, to any other Person. Any Person required
to maintain the confidentiality of Confidential Information as provided in this
Section 9.08 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Confidential Information as such Person would accord its
own confidential information.

SECTION 9.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

78



--------------------------------------------------------------------------------

SECTION 9.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by fax or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

SECTION 9.11. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in the Borough of Manhattan, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or the Notes, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York State court or, to the extent permitted by
law, in such federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.02. In addition, each Foreign
Subsidiary Borrower agrees that, to the extent permitted by applicable law,
service of process may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Parent Borrower at its address for notices in Section 9.02. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

SECTION 9.12. USA PATRIOT Act. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law on October 26, 2001) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender to identify each Borrower in accordance with the
Patriot Act. Each Borrower agrees to cooperate with each Lender and provide
true, accurate and complete documentation and information to such Lender in
response to any such request, to the extent such Lender shall reasonably
determine that such information is required to be provided pursuant to the
Patriot Act or by bank regulatory authorities under applicable “know your
customer” rules and regulations.

SECTION 9.13. Waiver of Jury Trial. Each of the Borrowers, the Administrative
Agent and the Lenders hereby irrevocably waives all right to trial by jury in
any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Notes or the
actions of the Administrative Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.

SECTION 9.14. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that

 

79



--------------------------------------------------------------------------------

at which, in accordance with normal banking procedures in the relevant
jurisdiction, the first currency could be purchased with such other currency on
the Business Day immediately preceding the day on which final judgment is given.

(b) The obligations of the Borrowers in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may, in
accordance with normal banking procedures in the relevant jurisdiction, purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, each Borrower agrees, to the
fullest extent permitted by law, as a separate obligation and notwithstanding
any such judgment, to indemnify the Applicable Creditor against such loss, and
if the amount of the Agreement Currency so purchased exceeds the sum originally
due to the Applicable Creditor in the Agreement Currency, such Applicable
Creditor agrees to remit such excess to the applicable Borrower. The obligations
of the Borrowers contained in this Section 9.14 shall survive the termination of
this Agreement and the payment of all other amounts owing hereunder.

SECTION 9.15. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 9.16. Integration. This Agreement (including agreements with the
Administrative Agent and Issuing Lenders referenced in Sections 2.06(c) and
2.07(b)) and the Notes represent the entire agreement of the Borrowers, the
Administrative Agent, the Swing Line Lenders, Issuing Lenders and the Lenders,
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Swing Line Lender, Issuing Lender or Lender relative to the subject
matter hereof not expressly set forth herein or in the Notes.

SECTION 9.17. No Fiduciary Duty. The Administrative Agent, each other Agent,
each Lender and their Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of each Borrower, its stockholders and/or its affiliates. Each Borrower agrees
that nothing in the Agreement or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and each Borrower, its stockholders or its affiliates,
on the other. Each Borrower acknowledges and agrees that (i) the transactions
contemplated by the Agreement (including the exercise of rights and remedies
hereunder and thereunder) are arm’s-length commercial transactions between the
Lenders, on the one hand, and each Borrower, on the other, and (ii) in
connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of any Borrower, its
stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Borrower, its stockholders or its
Affiliates on other matters) or any other obligation to such Borrower except the
obligations expressly set forth in the Agreement and (y) each Lender is acting
solely as principal and not as the agent or fiduciary of the Borrowers, their
management, stockholders, creditors or any other Person. Each Borrower
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Borrower agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to it, in connection with such transaction or the
process leading thereto.

 

80



--------------------------------------------------------------------------------

SECTION 9.18. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

MONSANTO COMPANY By

/S/ TOM D. HARTLEY

Name: Tom D. Hartley Title: Vice President and Treasurer

$250,000,000.00 JPMORGAN CHASE BANK, N.A., as Administrative Agent, an Issuing
Lender, a Swing Line Lender and a Lender By

/S/ PETER S PREDUN

Name: Peter S. Predun Title: Executive Director $250,000,000.00 CITIBANK, N.A.,
as an Issuing Lender, a Swing Line Lender and a Lender By

/S/ MICHAEL VONDRISKA

Name: Michael Vondriska Title: Vice President $250,000,000.00 BANK OF AMERICA,
N.A., as an Issuing Lender, a Swing Line Lender and a Lender By

/S/ LINDSAY KIM

Name: Lindsay Kim Title: Vice President $250,000,000.00 MORGAN STANLEY BANK,
N.A., as an Issuing Lender, a Swing Line Lender and a Lender By

/S/ MICHAEL KING

Name: Michael King Title: Authorized Signatory $200,000,000.00 BARCLAYS BANK
PLC, as a Lender By

/S/ CHRISTINE AHARONIAN

Name: Christine Aharonian Title: Vice President



--------------------------------------------------------------------------------

$200,000,000.00 GOLDMAN SACHS BANK USA, as a Lender By

/S/ REBECCA KRATZ

Name: Rebecca Kratz Title: Authorized Signatory $200,000,000.00 THE BANK OF
TOKYO – MITSUBISHI UFJ, LTD., as a Lender By

/S/ VICTOR PIERZCHALSKI

Name: Victor Pierzchalski Title: Authorized Signatory $200,000,000.00 WELLS
FARGO BANK, NATIONAL ASSOCIATION, as a Lender By

/S/ PETER KIEDROWSKI

Name: Peter Kiedrowski Title: Director – US Corporate Banking $137,500,000.00
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., NEW YORK BRANCH, as a
Lender By

/S/ JEFF BLISS

Name: Jeff Bliss Title: Executive Director By

/S/ JOHN L. CHURCH

Name: John L. Church Title: Managing Director $137,500,000.00 CREDIT AGRICOLE
CORPORATE & INVESTMENT BANK, as a Lender By

/S/ MIKE MCINTYRE

Name: Mike McIntyre Title: Director By

/S/ AARON SANSONE

Name: Aaron Sansone Title: Vice President



--------------------------------------------------------------------------------

$137,500,000.00 HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By

/S/ PAUL L. HATTON

Name: Paul L. Hatton Title: Managing Director $137,500,000.00 MIZUHO BANK, LTD,
as a Lender By

/S/ DAVID LIM

Name: David Lim Title: Authorized Signatory $137,500,000.00 SANTANDER BANK N.A.,
as a Lender By

/S/ MATTHEW BARTLETT

Name: Matthew Bartlett Title: Vice President $137,500,000.00 UNICREDIT BANK AG,
NEW YORK BRANCH, as a Lender By

/S/ JULIEN TIZORIN

Name: Julien Tizorin Title: Director By

/S/ JEFFREY B. FERRIS

Name: Jeffrey B. Ferris Title: Director $75,000,000.00 SOCIETE GENERALE, as a
Lender By

/S/ DIEGO MEDINA

Name: Diego Medina Title: Director $75,000,000.00 STANDARD CHARTERED BANK, as a
Lender By

/S/ STEVEN ALOUPIS

Name: Steven Aloupis Title: Managing Director – Capital markets By

/S/ HSING H. HUANG

Name: Hsing H. Huang Title: Associate Director



--------------------------------------------------------------------------------

$75,000,000.00 THE BANK OF NEW YORK MELLON, as a Lender By

/S/ WILLIAM M. FEATHERS

Name: William M. Feathers Title: Vice President $75,000,000.00 THE NORTHERN
TRUST COMPANY, as a Lender By

/S/ JAMES R. SHANEL

Name: James R. Shanel Title: Vice President $75,000,000.00 U.S. BANK NATIONAL
ASSOCIATION, as a Lender By

/S/ JONATHAN F. LINDVALL

Name: Jonathan F. Lindvall Title: Vice President



--------------------------------------------------------------------------------

SCHEDULE I –

APPLICABLE LENDING OFFICES

 

Name of Initial Lender

  

Domestic Lending Office

  

Eurocurrency Lending Office

JPMORGAN CHASE BANK, N.A.   

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2, Floor 03

Newark, Delaware 19713

Attn: Preet Patel

Tel: 302-634-1521

Fax: 302-634-1471

 

with a copy to:

JPMorgan Chase Bank, N.A.

270 Park Avenue, 24th Floor

New York, NY 10017

Attn: James Shender

Tel: 212-270-4286

Fax: 212-270-5100

  

with respect to Eurocurrency Rate Advances in Dollars:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2, Floor 03

Newark, Delaware 19713

Attn: Preet Patel

Tel: 302-634-1521

Fax: 302-634-1471

 

and with respect to Eurocurrency Rate Advances in Alternative Currencies:

J.P. Morgan Europe Limited

25 Bank Street, Canary Wharf

London E14 5JP

United Kingdom

Tel: 011-44-20-7777-2434

Fax: 011-44-20-7777-2360

Attn: The Manager Loan and Agency

 

with a copy to:

JPMorgan Chase Bank, N.A.

270 Park Avenue, 24th Floor

New York, NY 10017

Attn: James Shender

Tel: 212-270-4286

Fax: 212-270-5100

BANK OF AMERICA, N.A.   

Bank of America, N.A.

Charlotte, NC

Attn: Robert Garvey, Credit Service Rep

Tel: 980-387-9468

Fax: 617-310-3288

  

Bank of America, N.A.

Charlotte, NC

Attn: Robert Garvey, Credit Service Rep

Tel: 980-387-9468

Fax: 617-310-3288

CITIBANK, N.A.   

Citibank, N.A.

1615 Brett Road, OPS III

New Castle, DE 19720

Attn: Dinesh Kumar

Tel: 302-894-6053

Fax: 646-274-5000

  

Citibank, N.A.

1615 Brett Road, OPS III

New Castle, DE 19720

Attn: Dinesh Kumar

Tel: 302-894-6053

Fax: 646-274-5000



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.

Morgan Stanley Loan Servicing

1300 Thames Street Wharf, 4th Fl

Baltimore, MD 21231

Tel: 443-627-4355

Fax: 718-233-2140

Morgan Stanley Loan Servicing

1300 Thames Street Wharf, 4th Fl

Baltimore, MD 21231

Tel: 443-627-4355

Fax: 718-233-2140

BARCLAYS BANK PLC

Barclays

700 Prides Crossing

Newark, DE 19713

Attn: US Loan Operations

Tel: 201-499-0040

Fax: 972-535-5728

Barclays

700 Prides Crossing

Newark, DE 19713

Attn: US Loan Operations

Tel: 201-499-0040

Fax: 972-535-5728

GOLDMAN SACHS BANK USA

Goldman Sachs Bank USA

200 West Street

New York, NY 10282

Tel: 212-902-1099

Fax: 917-977-3966

Goldman Sachs Bank USA

200 West Street

New York, NY 10282

Tel: 212-902-1099

Fax: 917-977-3966

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

1251 Avenue of the Americas

New York, NY 10020-1104

Attn: Ligia Castro

Tel: 201-413-8838

Fax: 201-521-2304

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

1251 Avenue of the Americas

New York, NY 10020-1104

Attn: Ligia Castro

Tel: 201-413-8838

Fax: 201-521-2304

WELLS FARGO BANK, NATIONAL ASSOCIATION

Wells Fargo Bank, N.A.

7711 Plantation Road – 1st Floor

R4057-01Z

Roanoke, VA 24019-3224

Attn: Katherine Pate, Loan Administration Manager

Tel: 504-759-3195

Fax: 504-556-9273

Wells Fargo Bank, N.A.

7711 Plantation Road – 1st Floor

R4057-01Z

Roanoke, VA 24019-3224

Attn: Katherine Pate, Loan Administration Manager

Tel: 504-759-3195

Fax: 504-556-9273

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., NEW YORK BRANCH

Rabobank Nederland

10 Exchange Place

Jersey City, NJ 07302

Attn: Genevieve Wallace, Corporate Services

Tel: 212-574-7329

Fax: 914-304-9326

Rabobank Nederland

10 Exchange Place

Jersey City, NJ 07302

Attn: Genevieve Wallace, Corporate Services

Tel: 212-574-7329

Fax: 914-304-9326



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK

Credit Agricole CIB

1301 Avenue of the Americas

New York, NY 10019

Attn: Jaikissoon Sanichar

Tel: 732-590-7500

Fax: 917-849-5580

Credit Agricole CIB

1301 Avenue of the Americas

New York, NY 10019

Attn: Jaikissoon Sanichar

Tel: 732-590-7500

Fax: 917-849-5580

HSBC BANK USA, NATIONAL ASSOCIATION

HSBC Bank USA, N.A.

452 Fifth Avenue

New York, NY 10018

Attn: CTA Loan Admin

Tel: 212-525-1529

Fax: 1-847-793-3415

HSBC Bank USA, N.A.

452 Fifth Avenue

New York, NY 10018

Attn: CTA Loan Admin

Tel: 212-525-1529

Fax: 1-847-793-3415

MIZUHO BANK, LTD

Mizuho Bank Ltd.

1800 Plaza Ten

Harborside Financial Ctr

Jersey City, N.J. 07311

Attn: Lydia Mistretta

Tel: 201-626-9328

Fax: 201-626-9941

Mizuho Bank Ltd.

1800 Plaza Ten

Harborside Financial Ctr

Jersey City, N.J. 07311

Attn: Lydia Mistretta

Tel: 201-626-9328

Fax: 201-626-9941

SANTANDER BANK N.A.

Santander Bank, N.A.

601 Penn Street

Reading, PA 19601

Attn: Jennifer Kuli, Commercial Ops Lead Specialist

Tel: 610-378-6661

Fax: 484-338-2831

Santander Bank, N.A.

601 Penn Street

Reading, PA 19601

Attn: Jennifer Kuli, Commercial Ops Lead Specialist

Tel: 610-378-6661

Fax: 484-338-2831

UNICREDIT BANK AG, NEW YORK BRANCH

UniCredit Bank AG, London

120 London Wall, Moor House

Attn: Han Nong, Loan Administrator

Moor House, 120 London Wall

London EC2Y 5ET, U.K.

Tel: 44-20-7826-1491

Fax: 44-20-7826-1489

UniCredit Bank AG, London

120 London Wall, Moor House

Attn: Han Nong, Loan Administrator

Moor House, 120 London Wall

London EC2Y 5ET, U.K.

Tel: 44-20-7826-1491

Fax: 44-20-7826-1489

SOCIETE GENERALE

Societe Generale

480 Washington Blvd

Jersey City, NJ 07310

Attn: Indresh Jegarkal, Portfolio Administrative

Tel: 212-278-4363

Fax: 201-693-4233

Societe Generale

480 Washington Blvd

Jersey City, NJ 07310

Attn: Indresh Jegarkal, Portfolio Administrative

Tel: 212-278-4363

Fax: 201-693-4233



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK

Standard Chartered Bank

Two Gateway Center, 13th Floor

Newark, NJ 07102

Attn: Kevin Fox

Tel: 201-706-5313

Fax: 201-706-6722

Standard Chartered Bank

Two Gateway Center, 13th Floor

Newark, NJ 07102

Attn: Kevin Fox

Tel: 201-706-5313

Fax: 201-706-6722

THE BANK OF NEW YORK MELLON

The Bank of New York Mellon

6023 Airport Road

Oriskany, NY 13424

Attn: Tina Aney/Frank DeMartino

Tel: 315-765-4103/315-765-4192

Fax: 315-765-4782

The Bank of New York Mellon

6023 Airport Road

Oriskany, NY 13424

Attn: Tina Aney/Frank DeMartino

Tel: 315-765-4103/315-765-4192

Fax: 315-765-4782

THE NORTHERN TRUST COMPANY

The Northern Trust Company

801 S. Canal Street

Chicago, IL 60607

Attn: National Loan Services

Tel: 312-444-3136

Fax: 312-630-1566

The Northern Trust Company

801 S. Canal Street

Chicago, IL 60607

Attn: National Loan Services

Tel: 312-444-3136

Fax: 312-630-1566

U.S. BANK NATIONAL ASSOCIATION

U.S. Bank

400 City Center

Oshkosh, WI 54901

Attn: CLS Syndication Services

Tel: 920-237-7601

Fax: 920-237-7993

U.S. Bank

400 City Center

Oshkosh, WI 54901

Attn: CLS Syndication Services

Tel: 920-237-7601

Fax: 920-237-7993



--------------------------------------------------------------------------------

SCHEDULE 3.01(b)

DISCLOSED LITIGATION – UPDATES

None



--------------------------------------------------------------------------------

EXHIBIT A-1 – FORM OF

REVOLVING CREDIT NOTE

PROMISSORY NOTE

 

U.S.$         Dated:            , 20    

FOR VALUE RECEIVED, the undersigned, [Monsanto Company, a Delaware corporation]
[INSERT NAME OF FOREIGN SUBSIDIARY BORROWER, a             ] (the “Borrower”),
HEREBY PROMISES TO PAY to the order of                      (the “Lender”) for
the account of its Applicable Lending Office on the Termination Date (as defined
in the Credit Agreement referred to below) the principal sum of U.S.$[amount of
the Lender’s Commitment in figures] or, if more or less, the Dollar Equivalent
of the aggregate principal amount of the Revolving Credit Advances made by the
Lender to the Borrower pursuant to the Five-Year Credit Agreement, dated as of
March 27, 2015, among [Monsanto Company, a Delaware corporation,] the Borrower,
the [other] Foreign Subsidiary Borrowers from time to time parties thereto, the
Lender and certain other lenders parties thereto and JPMorgan Chase Bank, N.A.
as administrative agent (in such capacity, the “Administrative Agent”) (as
amended or modified from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), outstanding on such date.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

Both principal and interest are payable in Dollars, Euros, Pounds Sterling or
Yen, as applicable, to JPMorgan Chase Bank, N.A., as Administrative Agent, at
the Administrative Agent’s Office, in same day funds. Each Revolving Credit
Advance owing to the Lender by the Borrower pursuant to the Credit Agreement,
and all payments made on account of principal thereof, shall be recorded by the
Lender and, prior to any transfer hereof, endorsed on the grid attached hereto
which is part of this Promissory Note; provided that the failure of the Lender
to do so shall not affect the obligation of the Borrower hereunder or under the
Credit Agreement.

This Promissory Note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement and is subject to certain
restrictions on assignment set forth in the Credit Agreement. The Credit
Agreement, among other things, (i) provides for the making of Revolving Credit
Advances by the Lender to the Borrower and the other borrowers from time to time
parties to the Credit Agreement in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Revolving Credit Advance to it being
evidenced by this Promissory Note, and (ii) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

[INSERT NAME OF BORROWER] By

 

Title:



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

   Amount of
Advance    Amount of
Principal Paid or
Prepaid    Unpaid Principal
Balance    Notation
Made By                                                                        
                                                                                
                                                                                
                                                                 



--------------------------------------------------------------------------------

EXHIBIT A-2 – FORM OF

COMPETITIVE BID NOTE

PROMISSORY NOTE

 

U.S.$         Dated:            , 20    

FOR VALUE RECEIVED, the undersigned, MONSANTO COMPANY, a Delaware corporation
(the “Parent Borrower”), HEREBY PROMISES TO PAY to the order of
                     (the “Lender”) for the account of its Applicable Lending
Office (as defined in the Five-Year Credit Agreement, dated as of March 27,
2015, among the Parent Borrower, the Foreign Subsidiary Borrowers from time to
time parties thereto, the Lender and certain other lenders parties thereto and
JPMorgan Chase Bank, N.A. as administrative agent (in such capacity, the
“Administrative Agent”) (as amended or modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined)), on
            , 20    , the principal amount of U.S.$        .

The Parent Borrower promises to pay interest on the unpaid principal amount
hereof from the date hereof until such principal amount is paid in full, at the
interest rate and payable on the interest payment date or dates provided below:

Interest Rate:     % per annum (calculated on the basis of a year of      days
for the actual number of days elapsed).

Both principal and interest are payable in lawful money of the United States of
America to JPMorgan Chase Bank, N.A., as Administrative Agent, for the account
of the Lender at the office of JPMorgan Chase Bank, N.A., at 500 Stanton
Christiana Road, Ops 2, Floor 03, Newark, Delaware 19713 in same day funds.

This Promissory Note is one of the Competitive Bid Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events, and certain restrictions on assignments.

The Parent Borrower hereby waives presentment, demand, protest and notice of any
kind. No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

MONSANTO COMPANY By

 

Title:



--------------------------------------------------------------------------------

EXHIBIT A-3 – FORM OF

SWING LINE NOTE

PROMISSORY NOTE

 

U.S.$         Dated:            , 20    

FOR VALUE RECEIVED, the undersigned, Monsanto Company, a Delaware corporation
(the “Parent Borrower”), HEREBY PROMISES TO PAY to the order of
                     (the “Lender”) for the account of its Applicable Lending
Office on the Termination Date (as defined in the Credit Agreement referred to
below) the principal sum of U.S.$[amount of the Lender’s Swing Line Commitment
in figures] or, if less, the aggregate principal amount of the Swing Line
Advances made by the Lender to the Parent Borrower pursuant to the Five-Year
Credit Agreement, dated as of March 27, 2015, among the Parent Borrower, the
Foreign Subsidiary Borrowers from time to time parties thereto, the Lender and
certain other lenders parties thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) (as amended
or modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined), outstanding on such date.

The Parent Borrower promises to pay interest on the unpaid principal amount of
each Swing Line Advance from the date of such Swing Line Advance until such
principal amount is paid in full, at such interest rates, and payable at such
times, as are specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to JPMorgan Chase Bank, N.A., as Administrative Agent, at 500 Stanton
Christiana Road, Ops 2, Floor 03, Newark, Delaware 19713, in same day funds.
Each Swing Line Advance owing to the Lender by the Parent Borrower pursuant to
the Credit Agreement, and all payments made on account of principal thereof,
shall be recorded by the Lender and, prior to any transfer hereof, endorsed on
the grid attached hereto which is part of this Promissory Note; provided that
the failure of the Lender to do so shall not affect the obligations of the
Borrower hereunder or under the Credit Agreement.

This Promissory Note is one of the Swing Line Notes referred to in, is entitled
to the benefits of, the Credit Agreement and is subject to certain restrictions
on assignment set forth in the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Swing Line Advances by the Lender
to the Parent Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Parent Borrower resulting from each such Swing Line Advance
being evidenced by this Promissory Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

The Parent Borrower hereby waives presentment, demand, protest and notice of any
kind. No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

MONSANTO COMPANY By

 

Title:



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

   Amount of
Advance    Amount of
Principal Paid or
Prepaid    Unpaid Principal
Balance    Notation
Made By                                                                        
                                                                                
                                                                                
                                                                 



--------------------------------------------------------------------------------

EXHIBIT B-1 – FORM OF

NOTICE OF REVOLVING CREDIT BORROWING

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders parties

to the Credit Agreement

referred to below

500 Stanton Christiana Road

Ops 2, Floor 03

Newark, Delaware 19713

[Date]

Attention: Preet Patel

Ladies and Gentlemen:

The undersigned, Monsanto Company [and [insert name of Foreign Subsidiary
Borrower]]1, refer[s] to the Five-Year Credit Agreement, dated as of March 27,
2015 (as amended or modified from time to time, the “Credit Agreement”, the
terms defined therein being used herein as therein defined), among the
undersigned, certain Foreign Subsidiaries of Monsanto Company from time to time
parties thereto, certain Lenders parties thereto and JPMorgan Chase Bank, N.A.
as administrative agent (in such capacity, the “Administrative Agent”), and
hereby give[s] you notice, irrevocably, pursuant to Section 2.02 of the Credit
Agreement that [the undersigned] [insert name of Foreign Subsidiary Borrower]
hereby requests a Revolving Credit Borrowing under the Credit Agreement, and in
that connection sets forth below the information relating to such Revolving
Credit Borrowing (the “Proposed Revolving Credit Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:

The name of the Borrower is                     .

The Business Day of the Proposed Revolving Credit Borrowing is             ,
20    .

The Type of Advances comprising the Proposed Revolving Credit Borrowing is [Base
Rate Advances] [Eurocurrency Rate Advances].

The aggregate amount of the Proposed Revolving Credit Borrowing is
[$][€][£][¥]        .

[The initial Interest Period for each Eurocurrency Rate Advance made as part of
the Proposed Revolving Credit Borrowing is             month[s].]

 

1  This notice should be signed by Monsanto Company and, if a borrowing is being
requested by a Foreign Subsidiary Borrower, such Borrower.



--------------------------------------------------------------------------------

[Each of] The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in [Section 3.03 and]2
Section 4.01 of the Credit Agreement (except the representations set forth in
the last sentence of subsection (e) thereof and in subsection (f)(i) thereof)
are true and correct, before and after giving effect to the Proposed Revolving
Credit Borrowing and to the application of the proceeds therefrom, as though
made on and as of such date; and

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing Revolving Credit or from the application of the proceeds therefrom,
that constitutes a Default.

 

Very truly yours, MONSANTO COMPANY By

 

Title: [NAME OF FOREIGN SUBSIDIARY BORROWER] By

 

Title:

 

2  Applicable if borrowing is requested by Foreign Subsidiary Borrower.



--------------------------------------------------------------------------------

EXHIBIT B-2 – FORM OF NOTICE OF

COMPETITIVE BID BORROWING

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders parties

to the Credit Agreement

referred to below

500 Stanton Christiana Road

Ops 2, Floor 03

Newark, Delaware 19713

[Date]

Attention: Preet Patel

Ladies and Gentlemen:

The undersigned, Monsanto Company, refers to the Five-Year Credit Agreement,
dated as of March 27, 2015 (as amended or modified from time to time, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, the Foreign Subsidiary Borrowers from time to
time parties thereto, certain Lenders parties thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”),
and hereby gives you notice, irrevocably, pursuant to Section 2.03 of the Credit
Agreement that the undersigned hereby requests a Competitive Bid Borrowing under
the Credit Agreement, and in that connection sets forth the terms on which such
Competitive Bid Borrowing (the “Proposed Competitive Bid Borrowing”) is
requested to be made:

 

(A) Date of Competitive Bid Borrowing

 

(B) Amount of Competitive Bid Borrowing

 

(C) [Maturity Date] [Interest Period]3

 

(D) Interest Rate Basis

 

(E) Interest Payment Date(s)

 

(F)

 

 

(G)

 

 

(H)

 

 

The undersigned hereby certifies that the following statements are true and
correct on the date hereof, and will be true and correct on the date of the
Proposed Competitive Bid Borrowing:

(a) the representations and warranties contained in Section 4.01 of the Credit
Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f)(i) thereof) are true and correct,
before and after giving effect to the Proposed Competitive Bid Borrowing and to
the application of the proceeds therefrom, as though made on and as of such
date;

 

3  Use Maturity Date for Fixed Rate Advances and Interest Period for LIBO Rate
Advances.



--------------------------------------------------------------------------------

(b) no event has occurred and is continuing, or would result from the Proposed
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default;

(c) no event has occurred and no circumstance exists as a result of which the
information concerning the undersigned that has been provided to the
Administrative Agent and each Lender by the undersigned in connection with the
Credit Agreement would include an untrue statement of a material fact or omit to
state any material fact or any fact necessary to make the statements contained
therein, in the light of the circumstances under which they were made, not
misleading; and

(d) Total Extensions of Credit (after giving effect to the Proposed Competitive
Bid Borrowing and all other Borrowings to be made under the Credit Agreement on
the same day) do not exceed the Total Commitments.

The undersigned hereby confirms that the Proposed Competitive Bid Borrowing is
to be made available to it in accordance with Section 2.03(a)(v) of the Credit
Agreement.

 

Very truly yours, MONSANTO COMPANY By

 

Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT C: FORM OF

ASSIGNMENT AND ACCEPTANCE

FORM OF

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor identified below (including any letters of credit,
guarantees, competitive bid advances and swingline advances included in such
facility) and (ii) to the extent permitted to be assigned under applicable law,
all claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.

 

1. Assignor:

 

2. Assignee:

 

[and is an Affiliate of [identify Lender]]

3. Borrower(s): Monsanto Company and the Foreign Subsidiary Borrowers from time
to time parties to the Credit Agreement 4. Administrative Agent: [JPMorgan Chase
Bank, N.A.], as administrative agent under the Credit Agreement 5. Credit
Agreement: The Five-Year Credit Agreement, dated as of March 27, 2015 among
Monsanto Company, the Foreign Subsidiary Borrowers from time to time parties
thereto, the Lenders from time to time parties thereto and JPMorgan Chase Bank,
N.A., as the Administrative Agent



--------------------------------------------------------------------------------

6. Assigned Interest:

For assignment of Commitments:

 

Aggregate Amount of
Commitments for all Lenders     Amount of
Commitment
Assigned by Assignor     Percentage Assigned
of Commitment for all
Lenders1     Termination Date of
Commitment
Assigned as of the
date hereof $                   $                          %    $             
     $                          %    $                   $                    
     %   

For assignment of Competitive Bid Advances:

 

Date of Advance
Assigned   Aggregate Amount of
Competitive Bid
Advances Owed to
Assignor (not giving
effect to assignment)     Amount of
Competitive Bid
Advance
Assigned     Percentage
Assigned of
Competitive
Bid Advance2     Interest
Rate /
Interest
Rate
Type   Maturity
Date   $                   $                          %        $                
  $                          %        $                   $                    
     %     

For assignment of Swing Line Advances:3

 

Date of Advance
Assigned   Aggregate Amount of
Swing Line Advances
Owed to Assignor (not
giving effect to
assignment)     Amount of Swing
Line Advance
Assigned     Percentage
Assigned of
Swing Line
Advance4     Section 2.04(b)
Repayment
Date   $                   $                          %      $                  
$                          %      $                   $                         
%   

Effective Date:             , 20    5 [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

1  Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders.

2  Set forth, to at least 9 decimals, as a percentage of the Competitive Bid
Advance being assigned.

3  Applicable to assignments by Swing Line Lenders.

4  Set forth, to at least 9 decimals, as a percentage of the Swing Line Advance
being assigned.

5  This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Administrative Agent.

 

2



--------------------------------------------------------------------------------

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Parent Borrower or any Foreign Subsidiary
Borrower and their Affiliates or their respective securities) will be made
available and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR

 

NAME OF ASSIGNOR By:

 

Name: Title: ASSIGNEE

 

NAME OF ASSIGNEE By:

 

Name: Title: Domestic Lending Office [Address] Eurocurrency Lending Office
[Address]

 

3



--------------------------------------------------------------------------------

[Consented to and]6 Accepted:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By

 

Name: Title: [Consented to: MONSANTO COMPANY By

 

Name: Title:]7 [Consented to:

JPMORGAN CHASE BANK, N.A., as Issuing Lender

By

 

Name: Title: Consented to: CITIBANK, N.A., as Issuing Lender By

 

Name: Title: Consented to:

 

6 Consent shall not be required if Assignee is an Eligible Assignee by reason of
clause (a) or clause (b) of the definition of “Eligible Assignee.”

7  Consent shall not be required if Assignee is an Eligible Assignee by reason
of clause (a) or clause (b) of the definition of “Eligible Assignee” or if an
Event of Default has occurred and is continuing and shall be deemed unless
Parent Borrower objects in writing within ten Business Days after receiving
notice of the proposed assignment.

 

4



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Issuing Lender

By

 

Name: Title: Consented to:

MORGAN STANLEY BANK, N.A., as Issuing Lender

By

 

Name: Title:]8

 

8  The consent of the Administrative Agent and the Issuing Lenders shall not be
required if Assignee is an Eligible Assignee by reason of clause (a) or clause
(b) of the definition of “Eligible Assignee.”

 

5



--------------------------------------------------------------------------------

ANNEX 1

FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 27, 2015

AMONG MONSANTO COMPANY,

THE FOREIGN SUBSIDIARY BORROWERS FROM TIME TO TIME,

THE LENDERS FROM TIME TO TIME PARTY THERETO,

AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties and Agreements.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby, (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, (iii) the financial
condition of any Borrower, any of their Subsidiaries or Affiliates or any other
Person obligated in respect of the Credit Agreement or (iv) the performance or
observance by any Borrower, any of their Subsidiaries or Affiliates or any other
Person of any of their respective obligations under the Credit Agreement,
(c) attaches the Revolving Credit Note and Swing Line Note, if any and if
applicable, held by the Assignor, and (d) attaches the Competitive Bid Note, if
any and if applicable, held by it.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender
(including making the representation and warranty set forth in Section 4.02 of
the Credit Agreement and being an Eligible Assignee), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender and (v) if it is a Lender that is not a United States Person (as defined
in the Credit Agreement), attached to the Assignment and Acceptance is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement (including Section 2.17(e) of the Credit Agreement), duly completed
and executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender.

 

6



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. Notes.

(a) If a Revolving Credit Advance or Swing Line Advance has been assigned, the
Administrative Agent shall, if requested by the Assignor or Assignee, as the
case may be, request that the applicable Borrower (i) exchange the Revolving
Credit Note or Swing Line Note, as applicable, attached hereto for a new
Revolving Credit Note or Swing Line Note, as applicable, payable to the order of
the Assignor reflecting the Commitment retained by the Assignor hereunder and
(ii) issue a new Revolving Credit Note or Swing Line Note, as applicable,
payable to the Assignee reflecting the Commitment assigned to the Assignee
hereunder.

(b) If a Competitive Bid Advance has been assigned, the Administrative Agent
shall, if requested by the Assignor or Assignee, request that the Parent
Borrower (i) exchange the Competitive Bid Note attached hereto for a new
Competitive Bid Note payable to the order of the Assignor reflecting the
Competitive Bid Advance retained by the Assignor hereunder and (ii) issue a new
Competitive Bid Note payable to the Assignee reflecting the Competitive Bid
Advance assigned to the Assignee hereunder.

4. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Acceptance. This Assignment and Acceptance
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

7



--------------------------------------------------------------------------------

EXHIBIT D – FORM OF

ASSUMPTION AGREEMENT

Dated:

Monsanto Company

800 North Lindbergh Boulevard

St. Louis, Missouri 63167

Attention: Chief Financial Officer

JPMorgan Chase Bank, N.A.,

as Administrative Agent

500 Stanton Christiana Road

Ops 2, Floor 03

Newark, Delaware 19713

Attention:         Preet Patel

Ladies and Gentlemen:

Reference is made to the Five-Year Credit Agreement dated as of March 27, 2015
(as amended or modified from time to time, the “Credit Agreement”) among
Monsanto Company, a Delaware corporation (the “Parent Borrower”), the Foreign
Subsidiary Borrowers (as defined in the Credit Agreement) from time to time
parties thereto, the Lenders (as defined in the Credit Agreement) and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Terms defined in the Credit Agreement are used herein with the same
meaning.

The undersigned proposes to become an Assuming [Increasing][Extending] Lender
pursuant to Section [2.20][2.21] of the Credit Agreement and, in that
connection, hereby agrees that it shall become a Lender for purposes of the
Credit Agreement on [insert applicable Increase Date or Extension Date] and that
its Commitment shall as of such date be $         (the “Assumed Commitment”).

The undersigned (the “Assuming Bank”) (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assumption Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to undertake the Assumed Commitment and
become a Lender (including making the representation and warranty set forth in
Section 4.02 of the Credit Agreement and being an Eligible Assignee), (iii) from
and after the Effective Date (as defined below), it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assumed Commitment, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assumption Agreement and to
undertake the Assumed Commitment on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Lender that is not a United States Person
(as defined in the Credit Agreement), attached to the Assumption Agreement is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement (including Section 2.17(e) of the Credit Agreement), duly
completed and executed by the Assuming Bank, (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, or any other
Lender, and based on such documents and information

 

1



--------------------------------------------------------------------------------

as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Credit Agreement are required to be performed by it as a Lender and
(c) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement as
are delegated to the Administrative Agent by the terms thereof, together with
such powers as are reasonably incidental thereto.

The effective date for this Assumption Agreement shall be [insert applicable
Increase Date or Extension Date] (the “Effective Date”). Upon delivery of this
Assumption Agreement to the Parent Borrower and the Administrative Agent and
acceptance and recording of this Assumption Agreement by the Administrative
Agent, as of the Effective Date, the Assuming Bank shall be a party to the
Credit Agreement and have the rights and obligations of a Lender thereunder. As
of the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement in respect of the interest assumed hereby (including
payments of principal, interest, fees and other amounts) to the Assuming Bank.

The Assuming Bank agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assuming Bank designates one or more
credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Parent Borrower or any Foreign
Subsidiary Borrower and their Affiliates or their respective securities) will be
made available and who may receive such information in accordance with the
Assuming Bank’s compliance procedures and applicable laws, including Federal and
state securities laws.

This Assumption Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Assumption Agreement by fax or electronic transmission shall be effective
as delivery of a manually executed counterpart of this Assumption Agreement.

This Assumption Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

Very truly yours, [NAME OF ASSUMING BANK] By

 

Name: Title:

Domestic Lending Office

(and address for notices):

[Address]

Eurocurrency Lending Office:

[Address]:

 

2



--------------------------------------------------------------------------------

Above Acknowledged and Agreed to: MONSANTO COMPANY By

 

Name: Title:

[JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Issuing Lender

By

 

Name: Title: CITIBANK, N.A., as Issuing Lender By

 

Name: Title: BANK OF AMERICA, N.A., as Issuing Lender By

 

Name: Title: MORGAN STANLEY BANK, N.A., as Issuing Lender By

 

Name: Title:]1

 

1  Consent of the Administrative Agent and the Issuing Lenders shall not be
required if Assuming Bank is a Person of the type set forth in clause (a) or
clause (b) of the definition of “Eligible Assignee”.

 

3



--------------------------------------------------------------------------------

EXHIBIT E – FORM OF NOTICE OF

EXTENSION OF TERMINATION DATE

[Date]

JPMorgan Chase Bank, N.A.,

as Administrative Agent

500 Stanton Christiana Road

Ops 2, Floor 03

Newark, Delaware 19713

Attention:         Preet Patel

Monsanto Company

Ladies and Gentlemen:

Reference is made to the Five-Year Credit Agreement dated as of March 27, 2015
(as amended or modified from time to time, the “Credit Agreement”) among
Monsanto Company, a Delaware corporation (the “Parent Borrower”), the Foreign
Subsidiary Borrowers (as defined in the Credit Agreement) from time to time
parties thereto, the Lenders (as defined in the Credit Agreement) and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Terms defined in the Credit Agreement are used herein with the same
meaning.

Pursuant to Section 2.21 of the Credit Agreement, the Lender named below hereby
notifies the Administrative Agent as follows:

[The Lender named below desires to extend the Termination Date with respect to
[all] [$        ] of its Commitment for a period of one year.]

[The Lender named below desires to extend the Termination Date with respect to
all of its Commitment for a period of one year and offers to increase its
Commitment commencing [                    ] to $        .]

[The Lender named below does NOT desire to extend the Termination Date with
respect to any of its Commitment for a period of one year.]

This notice is subject in all respects to the terms of the Credit Agreement, is
irrevocable and shall be effective only if received by the Administrative Agent
no later than [                    ].1

 

Very truly yours, [NAME OF LENDER] By:

 

Name: Title:

 

1  This date shall be no later than 10 Business Days after the date of the
Extension Request in the case of an Extending Lender’s notice to extend its
Commitment unless consented to by the Administrative Agent and Parent Borrower
and no later than 10 days prior to the applicable Extension Date in the case of
an Extending Lender’s offer to increase its Commitment.

 

1



--------------------------------------------------------------------------------

EXHIBIT F-1 – FORM OF BORROWING

SUBSIDIARY AGREEMENT

[FORM OF]

BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT, dated as of                  , 20     (this
“Agreement”), among [NAME OF FOREIGN SUBSIDIARY BORROWER], a
                     (the “Subsidiary”), MONSANTO COMPANY, a Delaware
corporation (the “Parent Borrower”), and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
several banks and other financial institutions or entities (the “Lenders”) from
time to time parties to the Five-Year Credit Agreement, dated as of March 27,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Parent Borrower, the Foreign Subsidiary
Borrowers (as defined in the Credit Agreement) from time to time parties
thereto, the Lenders and the Administrative Agent.

The parties hereto hereby agree as follows:

1. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

2. Pursuant to Section 2.23(a) of the Credit Agreement, the Parent Borrower
hereby designates the Subsidiary as a Foreign Subsidiary Borrower under the
Credit Agreement.

3. The Parent Borrower and the Subsidiary, jointly and severally, represent and
warrant that (i) the representations and warranties contained in the Credit
Agreement are true and correct on and as of the date hereof to the extent such
representations and warranties relate to the Subsidiary and this Agreement and
(ii) the Subsidiary has delivered to Administrative Agent any documents that it
would have been required to deliver to Administrative Agent pursuant to Sections
3.01(g)(iii) and (iv) if the Subsidiary was a Foreign Subsidiary Borrower on the
Effective Date.

4. The Parent Borrower agrees that the guarantee of the Parent Borrower
contained in the Credit Agreement will apply to the obligations of the
Subsidiary as a Foreign Subsidiary Borrower.

5. Upon execution of this Agreement by the Parent Borrower, the Subsidiary and
the Administrative Agent, (i) the Subsidiary shall be a party to the Credit
Agreement and shall be a Foreign Subsidiary Borrower and a Borrower for all
purposes thereof and (ii) the Subsidiary hereby agrees to be bound by all
provisions of the Credit Agreement.

6. In the event of any inconsistency between the terms and conditions of the
Credit Agreement and the terms and conditions of this Agreement, the terms and
conditions of the Credit Agreement shall control.

7. This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.

8. This Agreement may be executed in any number of counterparts (including by
facsimile or electronic transmission), each of which shall be an original, and
all of which, when taken together, shall constitute one agreement.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

[SUBSIDIARY] By:

 

Name: Title: Address: MONSANTO COMPANY By:

 

Name: Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent By:

 

Name: Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT F-2 – FORM OF BORROWING

SUBSIDIARY TERMINATION

[FORM OF]

BORROWING SUBSIDIARY TERMINATION

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

500 Stanton Christiana Road

Ops 2, Floor 03

Newark, Delaware 19713

Attention: Preet Patel

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Five-Year Credit Agreement, dated as of
March 27, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Monsanto Company, a Delaware
corporation (the “Parent Borrower”), the Foreign Subsidiary Borrowers from time
to time parties thereto, the Lenders from time to time parties thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent. Unless otherwise defined
herein, capitalized terms used herein shall have the meanings set forth in the
Credit Agreement.

The Parent Borrower hereby terminates the status and rights of
                     (the “Terminated Subsidiary Borrower”) as a Foreign
Subsidiary Borrower under the Credit Agreement. [The Parent Borrower represents
and warrants that no Letters of Credit issued for the account of the Terminated
Subsidiary Borrower are outstanding as of the date hereof (other than Letters of
Credit that have been cash collateralized in a manner satisfactory to the
Administrative Agent), that no Advances made to the Terminated Subsidiary
Borrower are outstanding as of the date hereof and that all Foreign Borrower
Obligations payable by the Terminated Subsidiary Borrower in respect of
Reimbursement Obligations, interest and/or fees under the Credit Agreement (and,
to the extent notified by the Administrative Agent or any Lender, any other
amounts payable by the Terminated Subsidiary Borrower under the Credit
Agreement) have been paid in full on or prior to the date hereof.] [The Parent
Borrower acknowledges that the Terminated Subsidiary Borrower shall continue to
be a Foreign Subsidiary Borrower under the Credit Agreement until such time as
all Letters of Credit issued for the account of the Terminated Subsidiary
Borrower shall have expired or terminated (or been cash collateralized in a
manner satisfactory to the Administrative Agent), all Advances made to the
Terminated Subsidiary Borrower shall have been prepaid and all Foreign Borrower
Obligations payable by the Terminated Subsidiary Borrower in respect of
Reimbursement Obligations, interest and/or fees under the Credit Agreement (and,
to the extent notified by the Administrative Agent or any Lender, any other
amounts payable by the Terminated Subsidiary Borrower under the Credit
Agreement) shall have been paid in full, provided that the Terminated Subsidiary
Borrower shall not have the right to make further borrowings as a Foreign
Subsidiary Borrower under the Credit Agreement or to request further Letters of
Credit.]

This Borrowing Subsidiary Termination shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York. This
Borrowing Subsidiary Termination may be executed in any number of counterparts,
each of which shall be an original, and all of which, when taken together, shall
constitute one agreement. Delivery of an executed signature page of this
Borrowing Subsidiary Termination by facsimile or electronic transmission shall
be effective as delivery of a manually executed counterpart hereof.

 

1



--------------------------------------------------------------------------------

Very truly yours, MONSANTO COMPANY By:

 

Title:

 

Acknowledged and Agreed: [TERMINATED SUBSIDIARY BORROWER] By:

 

Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT F-3 – FOREIGN

SUBSIDIARY OPINION

MATTERS TO BE COVERED BY

FOREIGN SUBSIDIARY OPINIONS

1. The Foreign Subsidiary Borrower is duly organized, validly existing and in
good standing under the laws of                      (the “Jurisdiction”).

2. The Foreign Subsidiary Borrower has the power and authority, and the legal
right to execute and deliver the Borrowing Subsidiary Agreement, to perform its
obligations under the Credit Agreement and to borrow under the Credit Agreement.
The Foreign Subsidiary Borrower has taken all necessary corporate action to
authorize the performance of its obligations as a “Foreign Subsidiary Borrower”
under the Credit Agreement and to authorize the execution and delivery of the
Borrowing Subsidiary Agreement and the performance of the Credit Agreement.

3. Except for consents, authorizations, approvals, notices and filings described
on an attached schedule, all of which have been obtained, made or waived and are
in full force and effect, no consent or authorization of, approval by, notice
to, filing with or other act by or in respect of, any governmental authority is
required in connection with the borrowings by the Foreign Subsidiary Borrower
under the Credit Agreement or with the execution, delivery, performance,
validity or enforceability of the Borrowing Subsidiary Agreement and of the
Credit Agreement.

4. The Borrowing Subsidiary Agreement has been duly executed and delivered on
behalf of the Foreign Subsidiary Borrower.

5. The execution and delivery of the Borrowing Subsidiary Agreement by the
Foreign Subsidiary Borrower, the performance of its obligations thereunder and
under the Credit Agreement, the consummation of the transactions contemplated
thereby and by the Credit Agreement, the compliance by the Foreign Subsidiary
Borrower with any of the provisions of the Credit Agreement, the borrowings
under the Credit Agreement and the use of proceeds thereof, all as provided
therein, (a) will not violate, or constitute a default under, any law, rule,
regulation or order applicable to the Foreign Subsidiary Borrower and (b) will
not result in, or require, the creation or imposition of any Lien on any of its
properties or revenues pursuant to any such law, rule, regulation or order.

6. There are no taxes imposed by the Jurisdiction (a) on or by virtue of the
execution, delivery or enforcement of the Borrowing Subsidiary Agreement or
enforcement or performance of the Credit Agreement or (b) on any payment to be
made by the Foreign Subsidiary Borrower pursuant to the Credit Agreement.

7. The Foreign Subsidiary Borrower is subject to civil and commercial law with
respect to its obligations under the Credit Agreement, and the execution and
delivery of the Borrowing Subsidiary Agreement and the performance by the
Foreign Subsidiary Borrower of the Credit Agreement constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither the Foreign Subsidiary Borrower nor any of its property, whether or not
held for its own account, has any immunity (sovereign or similar immunity) from
any suit or proceeding, from jurisdiction of any court or from set-off or any
legal process (whether service or notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or similar
immunity) under the laws of the Jurisdiction in respect of its obligations under
the Credit Agreement.

 

1



--------------------------------------------------------------------------------

8. Under the laws of the Jurisdiction, the (a) submission to the exclusive
jurisdiction of the courts of the State of New York or the courts of the
United States of America for the Southern District of New York sitting in the
Borough of Manhattan and any appellate courts from any thereof and (b) waiver of
any objection to the venue of a proceeding in a New York court are irrevocably
binding on the Foreign Subsidiary Borrower.

9. To ensure the legality, validity, enforceability or admissibility in evidence
of the Borrowing Subsidiary Agreement and the Credit Agreement, it is not
necessary that the Borrowing Subsidiary Agreement, the Credit Agreement or any
other document be filed, registered or recorded with, or executed or notarized
before, any court of other authority of the Jurisdiction or that any
registration charge or stamp or similar tax be paid on or in respect of the
Borrowing Subsidiary Agreement, the Credit Agreement or any other document.

10. Each of the Borrowing Subsidiary Agreement and the Credit Agreement is in
proper legal form under the laws of the Jurisdiction for the enforcement thereof
against the Foreign Subsidiary Borrower under the laws of the Jurisdiction.

11. In any action or proceeding arising out of or relating to the Credit
Agreement in any court in the Jurisdiction, such court would recognize and give
effect to the choice of law provisions in the Credit Agreement wherein the
parties thereto agree that the Credit Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.

12. It is not necessary under the laws of the Jurisdiction (a) in order to
enable the Administrative Agent and the Lenders or any of them to enforce their
respective rights under the Credit Agreement or (b) by reason of the execution
of the Credit Agreement or the Borrowing Subsidiary Agreement or the performance
of the Credit Agreement that any of them should be licensed, qualified or
entitled to carry on business in the Jurisdiction.

13. Neither the Administrative Agent nor any of the Lenders will be deemed to be
resident, domiciled, carrying on business or subject to taxation in the
Jurisdiction merely by reason of the execution of the Credit Agreement or the
Borrowing Subsidiary Agreement or the performance or enforcement of any thereof.
The performance by the Administrative Agent and the Lenders or any of them of
any action required or permitted under the Credit Agreement will not violate any
law or regulation, or be contrary to the public policy, of the Jurisdiction.

14. If any judgment of a competent court outside the Jurisdiction were rendered
against the Foreign Subsidiary Borrower in connection with any action arising
out of or relating to the Credit Agreement, such judgment would be recognized
and could be sued upon in the courts of the Jurisdiction, and such courts would
grant a judgment which would be enforceable against the Foreign Subsidiary
Borrower in the Jurisdiction without any retrial unless it is shown that (a) the
foreign court did not have jurisdiction in accordance with its jurisdictional
rules, (b) the party against whom the judgment of such foreign court was
obtained had no notice of the proceedings or (c) the judgment of such foreign
court was obtained through collusion or fraud or was based upon clear mistake of
fact or law.

 

2